
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.2

        CONFIDENTIAL TREATMENT REQUESTED
UNDER 17 C.F.R. §§ 200.80(b)4, AND 240.24

AMENDED AND RESTATED COLLABORATION AGREEMENT

BETWEEN

ELI LILLY AND COMPANY

AND

ISIS PHARMACEUTICALS, INC.

June 17, 2002

--------------------------------------------------------------------------------



 
   
  Page

--------------------------------------------------------------------------------

ARTICLE 1   DEFINITIONS   1
ARTICLE 2
 
COLLABORATION OVERVIEW AND GOVERNANCE
 
1
2.1
 
The Collaboration
 
1
2.2
 
Reagent Provision Program
 
1
2.3
 
Drug Discovery Target Validation Program
 
2
2.4
 
Antisense Drug Discovery Program
 
2
2.5
 
Governance—Executive Committee
 
2
2.6
 
Governance—Joint Research Committee
 
3
2.7
 
Governance—Operating Committees
 
6
2.8
 
Dissolution of the Committees
 
7
2.9
 
Alliance Managers
 
7
ARTICLE 3
 
THE COLLABORATION
 
8
3.1
 
Collaboration Staffing
 
8
3.2
 
Subcontracting
 
8
3.3
 
Staff Availability
 
9
3.4
 
Facility Visits
 
9
3.5
 
Exchange of Information
 
9
3.6
 
Records
 
9
3.7
 
Compliance
 
9
ARTICLE 4
 
THE REAGENT PROVISION PROGRAM
 
9
4.1
 
Description and Term
 
9
4.2
 
Reagent Targets
 
10
4.3
 
Isis Use of Reagent Targets and Reagent ASO Compounds
 
10
4.4
 
Isis GeneTrove Database
 
10
4.5
 
Reagent ASO Products
 
10
 
 
 
 
 

i

--------------------------------------------------------------------------------


4.6
 
Lilly Confidential Information
 
10
4.7
 
Use and Disclosure
 
10
ARTICLE 5
 
THE DRUG DISCOVERY TARGET VALIDATION PROGRAM
 
10
5.1
 
Description and Term
 
10
5.2
 
Target Designation
 
11
5.3
 
Target Validation Program
 
11
5.4
 
Joint Research Committee Review
 
11
5.5
 
Accepted Validation Targets
 
11
5.6
 
Rejected Validation Targets
 
12
5.7
 
Lilly Rights Regarding Other Targets
 
12
5.8
 
Exclusive Targets
 
12
5.9
 
Validation ASO Products
 
12
5.10
 
Lilly Confidential Information
 
12
5.11
 
Use and Disclosure
 
12
ARTICLE 6
 
THE ANTISENSE DRUG DISCOVERY PROGRAM
 
12
6.1
 
Description and Term
 
12
6.2
 
Drug Discovery Target Designation
 
13
6.3
 
Further Designation as Stage 1, 2 or 3 Drug Discovery Target
 
13
6.4
 
Development Candidate Designation
 
13
6.5
 
Continued Development of Drug Discovery Targets After the Antisense Drug
Discovery Term
 
14
6.6
 
Development and Commercialization of Development Candidates
 
14
6.7
 
Abandoned Drug Discovery Targets
 
14
6.8
 
Reserved Targets
 
14
6.9
 
Limitation on Number of Drug Discovery Targets and Reserved Targets
 
14
 
 
 
 
 

ii

--------------------------------------------------------------------------------


ARTICLE 7
 
DEVELOPMENT, COMMERCIALIZATION, MANUFACTURING AND SUPPLY
 
15
7.1
 
Research Supply
 
15
7.2
 
Clinical Supply
 
15
7.3
 
Development and Commercialization
 
15
ARTICLE 8
 
GRANT OF RIGHTS
 
16
8.1
 
Licenses to Lilly
 
16
8.2
 
Lilly Product Options
 
16
8.3
 
Lilly's Right of First Negotiation
 
19
8.4
 
Licenses to Isis
 
20
8.5
 
Isis Option to License Lilly Non-Collaboration ASO Patent Rights
 
21
8.6
 
No Implied Licenses
 
21
8.7
 
Isis GeneTrove Database Subscription
 
21
8.8
 
Technology Transfer
 
21
8.9
 
Manufacturing Improvements
 
22
ARTICLE 9
 
PAYMENTS AND ACCOUNTING
 
22
9.1
 
Collaboration Funding
 
22
9.2
 
Technology Access Fee
 
24
9.3
 
License, Milestone and Royalty Payments—Lilly
 
25
9.4
 
Pass Through Royalties
 
28
9.5
 
Access to Third Party Rights
 
28
9.6
 
Payments by Isis
 
29
9.7
 
Royalty Obligations
 
30
9.8
 
COPS Protection
 
30
9.9
 
Compulsory License
 
30
9.10
 
Inflation
 
30
 
 
 
 
 

iii

--------------------------------------------------------------------------------


9.11
 
Accounting Reports; Payment of Royalty
 
30
9.12
 
Audits
 
31
9.13
 
Payment
 
31
9.14
 
Income Tax Withholding
 
31
ARTICLE 10
 
CONFIDENTIALITY
 
31
10.1
 
Nondisclosure and Nonuse Obligations
 
31
10.2
 
Permitted Disclosure of Confidential Information
 
32
ARTICLE 11
 
DISCLAIMERS, REPRESENTATIONS, WARRANTIES AND INDEMNIFICATIONS
 
32
11.1
 
Isis Representations and Warranties
 
32
11.2
 
Lilly Representations and Warranties
 
33
11.3
 
Disclaimer
 
34
11.4
 
Responsibility and Control
 
34
11.5
 
Isis' Right to Indemnification
 
34
11.6
 
Lilly's Right to Indemnification
 
35
11.7
 
Indemnification Procedures
 
35
ARTICLE 12
 
INTELLECTUAL PROPERTY
 
36
12.1
 
Disclosures and Reports
 
36
12.2
 
Ownership
 
36
12.3
 
Patent Filing and Prosecution
 
36
12.4
 
Election Not to File, Prosecute or Maintain
 
37
12.5
 
Inventions Otherwise Unpatentable in the United States
 
37
12.6
 
Costs and Expenses
 
38
12.7
 
Patent Term Extensions
 
38
12.8
 
Audit of Costs
 
38
12.9
 
Notice of Certification
 
38
 
 
 
 
 

iv

--------------------------------------------------------------------------------


12.10
 
Notice of Infringement Claim
 
39
12.11
 
Infringement Claims Against Third Parties
 
39
ARTICLE 13
 
TERM AND TERMINATION
 
40
13.1
 
Term of Collaboration
 
40
13.2
 
Term of Agreement
 
41
13.3
 
Termination of Collaboration Upon Change of Control
 
41
13.4
 
Termination for Breach
 
42
13.5
 
Termination Upon Insolvency
 
42
13.6
 
Effect of Termination Due to Lilly Breach or Insolvency
 
43
13.7
 
Effect of Termination Due to Isis Breach or Insolvency
 
43
13.8
 
Accrued Rights/Surviving Obligations
 
45
13.9
 
Limitation of Liability
 
45
ARTICLE 14
 
PUBLICITY
 
45
14.1
 
Disclosure of Agreement
 
45
14.2
 
Use of Names, Logos or Symbols
 
46
14.3
 
Publication
 
46
ARTICLE 15
 
HART-SCOTT-RODINO FILING
 
47
15.1
 
HSR Act Compliance
 
47
15.2
 
Cooperation on Filing
 
47
ARTICLE 16
 
MISCELLANEOUS
 
47
16.1
 
Key Personnel
 
47
16.2
 
Force Majeure
 
48
16.3
 
Assignment
 
48
16.4
 
Severability
 
48
16.5
 
Notices
 
48
 
 
 
 
 

v

--------------------------------------------------------------------------------


16.6
 
Dispute Resolution
 
49
16.7
 
Choice of Law
 
49
16.8
 
Entire Agreement
 
49
16.9
 
Headings
 
49
16.10
 
Independent Contractors
 
49
16.11
 
Non-Solicitation of Employees
 
49
16.12
 
Further Actions
 
50
16.13
 
Waiver
 
50
16.14
 
Jointly Prepared
 
50
16.15
 
Counterparts
 
50

vi

--------------------------------------------------------------------------------




AMENDED AND RESTATED COLLABORATION AGREEMENT


        THIS AMENDED AND RESTATED COLLABORATION AGREEMENT (the "Agreement") is
entered into and effective as of June 17, 2002 (the "Restatement Date"), by and
between ELI LILLY AND COMPANY, a corporation organized and existing under the
laws of Indiana and its Affiliates (together "Lilly"), and ISIS
PHARMACEUTICALS, INC., a corporation organized and existing under the laws of
Delaware ("Isis").


RECITALS


        A.    Isis is engaged in the research and development of antisense
oligonucleotides and has accumulated considerable knowledge in the field of
antisense technology, including processes and techniques relating to the design,
synthesis and research of antisense oligonucleotides for use in gene
functionalization and target validation and as therapeutic products.

        B.    Lilly has expertise in the research, development, distribution and
sale of prophylactic and therapeutic products for human use.

        C.    Lilly and Isis wish to establish a collaborative relationship to
identify, characterize and/or develop antisense oligonucleotides that modulate
the expression of biological molecules and to characterize the effect of such
modulation to validate gene targets for drug discovery, including antisense drug
discovery.

        D.    Lilly and Isis entered into a collaboration agreement (the
"Original Agreement") effective as of the Effective Date, and both parties now
are desirous of amending and restating the terms of the Original Agreement.


AGREEMENT


        NOW, THEREFORE, in consideration of the mutual covenants contained in
this Agreement, the Parties agree as follows:


ARTICLE 1

DEFINITIONS


        1.1  Capitalized terms used in this Agreement, whether in the singular
or plural, have the meanings set forth in Schedule 1.1 which is attached hereto
and made part of this Agreement, or as otherwise specifically defined in this
Agreement.


ARTICLE 2

COLLABORATION OVERVIEW AND GOVERNANCE


        2.1    The Collaboration.    Lilly and Isis hereby agree to undertake
the Collaboration during the Collaboration Term under the terms and conditions
set forth in this Agreement. The Collaboration shall consist of the Reagent
Provision Program, the Target Validation Program and the Antisense Drug
Discovery Program.

        2.2    Reagent Provision Program.    Under the Reagent Provision Program
Isis will identify ASO Compounds using Antisense Technology that are directed to
Targets identified by Lilly and provide such ASO Compounds to Lilly for use in
Lilly's research efforts outside of the Collaboration. The Joint Research
Committee will manage the Reagent Provision Program as set forth below. The
activities to be undertaken by the Parties in the course of Reagent Provision
Program are set forth in detail in the Collaborative Research Plan, which is
attached hereto as Schedule 2.2 and is incorporated by reference as part of the
Agreement.

1

--------------------------------------------------------------------------------


        2.3    Drug Discovery Target Validation Program.    The goal of the drug
discovery Target Validation Program is to provide information regarding gene
functionalization and validation for drug discovery with respect to Targets
related to the Collaboration Therapeutic Areas. An additional purpose of the
Target Validation Program is to validate and prioritize Targets related to the
Collaboration Therapeutic Areas for potential inclusion in the Antisense Drug
Discovery Program. The Joint Research Committee will manage the Target
Validation Program as set forth below. The activities to be undertaken by the
Parties in the course of Target Validation Program are set forth in detail in
the Collaborative Research Plan.

        2.4    Antisense Drug Discovery Program.    The goal of the Antisense
Drug Discovery Program is to develop Drug Discovery ASO Compounds directed
against Targets related to the Collaboration Therapeutic Areas and to qualify
such Drug Discovery ASO Compounds as Development Candidates for development by
Lilly or by Isis as pharmaceutical products. The Joint Research Committee will
manage the Antisense Drug Discovery Program as set forth below. The activities
to be undertaken by the Parties in the course of the Antisense Drug Discovery
Program are set forth in detail in the Collaborative Research Plan.

        2.5    Governance—Executive Committee.    The strategic direction and
overall management of the Collaboration shall be the responsibility of the
Executive Committee. The Executive Committee shall consist of three (3) members
from each Party. The initial members of the Executive Committee are listed in
Schedule 2.5. The Executive Committee may name additional members to the
Executive Committee from time to time so long as each Party has an equal number
of members. Each Party will designate a member who will be the primary contact
on the Executive Committee for that Party. Not later than thirty (30) days after
the Effective Date the Executive Committee shall hold an organizational meeting
to establish the operational requirements for the Executive Committee. The
designated Lilly representative shall be responsible for scheduling the meeting
of the Executive Committee for that purpose. Either Party can change its
representatives on the Executive Committee by written notice to the other Party.

        2.5.1    Executive Committee Meetings.    During the Collaboration Term
and for one (1) year thereafter the Executive Committee shall meet at least
every six (6) months to review the research carried out under the Collaboration
and to consider modifications to the strategy and goals of the Reagent Provision
Program, Target Validation Program and the Antisense Drug Discovery Program. In
addition, the Executive Committee may meet on an ad hoc basis. The Parties shall
mutually agree upon the times and places for such meetings, alternating between
Indianapolis, Indiana and Carlsbad, California, or such other location as
members of the Executive Committee shall agree. Each Party shall bear its own
costs associated with holding and attending such meetings. If mutually agreed by
the Parties, such meetings may be held by videoconference or teleconference. An
agenda shall be agreed upon by the Executive Committee members and be
distributed to the Parties no less than one (1) week before any semiannual
meeting. If a representative of a Party on the Executive Committee is unable to
attend a meeting of the Executive Committee, such Party may designate an
alternate to attend such meeting and vote on behalf of such missing
representative. In addition, each Party may, at its discretion, invite nonvoting
employees, consultants or advisors (which consultants and advisors shall be
under an obligation of confidentiality no less stringent than those terms set
forth herein) to attend any meeting of the Executive Committee. Minutes shall be
kept of all Executive Committee meetings by the hosting Party and sent to all
members of the Executive Committee for review and approval within seven (7) days
after each meeting. Minutes shall be deemed approved unless any member of the
Executive Committee objects to the accuracy of such minutes by providing written
notice to the other members of the Executive Committee within ten (10) days of
receipt of the minutes; provided, however, that in the event of any such
objection by a Party that the Parties are unable to resolve, such minutes shall
reflect such unresolved dispute.

2

--------------------------------------------------------------------------------

        2.5.2    Executive Committee Responsibilities.    The Executive
Committee shall have the following responsibilities:

        (a)  to periodically review the Collaborative Research Plan from a
strategic perspective, including consideration of expanding or contracting the
Collaboration Therapeutic Areas;

        (b)  to review changes to the Collaborative Research Plan made by the
Joint Research Committee or an Operating Committee as permitted by Sections
2.6.2 and 2.7.2, respectively, and to resolve any matters related thereto that
are appealed to the Executive Committee by the Joint Research Committee or an
Operating Committee;

        (c)  to periodically review the progress and results of the
Collaboration to ensure that the Parties are meeting their commitments for both
human and financial support and are each fulfilling all of their respective
contractual obligations;

        (d)  to attempt to resolve any disagreements between the Parties with
respect to the research conducted under the Collaboration, including those
disagreements referred to it by the Joint Research Committee, the IP Committee
or any Operating Committee;

        (e)  to approve changes to the allocation of Collaboration Funds set
forth in the Collaborative Research Plan between the Target Validation Program
and Antisense Drug Discovery Program, on the one hand, and the Reagent Provision
Program, on the other hand;

        (f)    to approve changes to the assignment of Collaboration Funds and
Collaboration FTEs between the Collaboration Therapeutic Areas as set forth in
the Collaborative Research Plan;

        (g)  to propose to Lilly changes in the amount and/or timing of funding
under the Loan Agreement as provided for in Sections 9.1.5 and 9.1.6, in the
unexpected event that such is necessary;

        (h)  to provide guidance to the Joint Research Committee as to the data
package required by Lilly in considering a Development Candidate for further
development and commercialization efforts; and

        (i)    to establish and oversee an intellectual property committee that
will operate in accordance with Section 2.7.2.

        2.5.3    Executive Committee Decisions.    Decisions of the Executive
Committee shall be made by unanimous vote, with each member having one (1) vote.
No vote of the Executive Committee may be taken unless all members of the
Executive Committee vote. If the Executive Committee is unable to reach a
unanimous vote on any matter, including matters referred to it for decision by
the Joint Research Committee, then the matter shall be referred to [***]

        2.6    Governance—Joint Research Committee.    Promptly after the
Effective Date a Joint Research Committee shall be established. The Joint
Research Committee shall have the day-to-day management responsibilities for the
Target Validation Program and the Antisense Drug Discovery Program in the
Collaboration Therapeutic Areas. The Joint Research Committee shall consist of
three (3) members from each Party, as appointed by each such Party. The Joint
Research Committee shall be subordinate to the Executive Committee, which shall
have the right upon timely appeal to review, accept, reject or modify all
actions of the Joint Research Committee. The initial members of the Joint
Research Committee are listed on Schedule 2.6. Each Party will designate a
member of the Joint Research Committee who will be the primary contact for that
Party on the Joint Research Committee. Not later than thirty (30) days after
Effective Date the Joint Research Committee shall meet to hold an organizational
meeting to establish the operational requirements for the Joint Research
Committee. The Lilly representatives that are the designated primary contacts on
the Joint Research Committee

3

--------------------------------------------------------------------------------

shall be responsible for scheduling the first meeting for that purpose. Either
Party can change its representatives on the Joint Research Committee by written
notice to the other Party. If Lilly extends the Oncology Term pursuant to
Section 13.1.2(a), the Joint Research Committee shall be expanded to consist of
a total of four (4) members from each Party, as appointed by each such Party,
unless the parties agree otherwise.

        2.6.1    Joint Research Committee Meetings.    The Joint Research
Committee shall meet at least quarterly to review the research carried out under
the Collaboration and, if necessary, to consider modifications to the
Collaborative Research Plan. The Parties shall mutually agree upon the times and
places for such meetings, alternating between Indianapolis, Indiana and
Carlsbad, California, or such other location as members of the Joint Research
Committee shall agree. Each Party shall bear its own costs associated with
holding and attending such meetings. If mutually agreed by the Parties, such
meeting may be held by videoconference or teleconference. An agenda shall be
agreed upon by the members of the Joint Research Committee and be distributed to
the Parties no less than one (1) week before any quarterly meeting. If a
representative of a Party on the Joint Research Committee is unable to attend a
meeting of the Joint Research Committee, such Party may designate an alternate
to attend such meeting and vote on behalf of such missing representative. In
addition, each Party may, at its discretion, invite nonvoting employees,
consultants or advisors (which consultants and advisors shall be under an
obligation of confidentiality no less stringent than those terms set forth
herein) to attend any meeting of the Joint Research Committee. Minutes of all
Joint Research Committee meetings shall be kept by the hosting Party and sent to
all members on the Joint Research Committee for review and approval within seven
(7) days after each meeting. Minutes shall be deemed approved unless any member
of the Joint Research Committee objects to the accuracy of such minutes by
providing written notice to the other members of the Joint Research Committee
within ten (10) days of receipt of the minutes; provided, however, that in the
event of any such objection by a Party that the Parties are unable to resolve,
such minutes shall reflect such unresolved dispute. Any changes made by the
Joint Research Committee to the Critical Success Factors shall be included in
the minutes. A current and complete version of the Critical Success Factors
shall be provided in the minutes of the Joint Research Committee meeting.

        2.6.2    Joint Research Committee Responsibilities.    The Joint
Research Committee shall oversee implementation and execution of the
Collaborative Research Plan. The Joint Research Committee shall be responsible
for planning, managing, directing and overseeing specific activities under its
areas of responsibility, including but not limited to the following, any of
which may be delegated to an Operating Committee, as the Joint Research
Committee deems appropriate consistent with the goals of the Collaboration:

        (a)  reviewing the Collaborative Research Plan from a scientific and
operational perspective;

        (b)  making changes to the portions of the Collaborative Research Plan
relating to the Target Validation Program and the Antisense Drug Discovery
Program as it deems necessary to accomplish the purpose of the Collaboration, so
long as such changes do not cause the Collaboration to exceed the budget
established for the Target Validation Program and the Antisense Drug Discovery
Program in the Collaborative Research Plan, as such budget may be amended by the
Executive Committee;

        (c)  proposing other changes to the Collaborative Research Plan to the
Executive Committee as it deems necessary to accomplish the purpose of the
Collaboration;

        (d)  prioritizing and monitoring progress of antisense lead
identification for the Reagent Provision Program, Target Validation Program and
Drug Discovery Program; provided, however, that if there is a disagreement
concerning the prioritization of a Reagent Target or a

4

--------------------------------------------------------------------------------




Validation Target, such disagreement shall be appealed to the Executive
Committee, and, in the event the Executive Committee is unable to resolve such
disagreement, such prioritization shall be decided by Lilly;

        (e)  reviewing the progress and results of the Collaboration to ensure,
to the extent reasonably practical, that the Parties are meeting their
commitments for both human and financial support and are each fulfilling all of
their respective contractual obligations;

        (f)    reviewing the qualifications of the Collaboration FTEs to ensure
that the Parties are meeting the intent of the Collaborative Research Plan;

        (g)  referring disputes or appealing decisions to the Executive
Committee as necessary;

        (h)  approving changes to the allocation of Collaboration Funds set
forth in the Collaborative Research Plan (i) within the Reagent Provision
Program, (ii) between the Target Validation Program and the Antisense Drug
Discovery Program and (iii) among the Collaboration Therapeutic Areas, so long
as such changes do not cause the Collaboration to exceed the budget established
for the Target Validation Program and the Antisense Drug Discovery Program in
the Collaborative Research Plan, as such budget may be amended by the Executive
Committee;

        (i)    reallocating Collaboration FTEs within each Collaboration
Therapeutic Area;

        (j)    reviewing and approving the use of any Third Party in the
Collaboration, including review and approval of any related Third Party
contract;

        (k)  reviewing and monitoring all results of the work performed under
Collaboration, including scientific efforts of both Parties, and providing
prioritization, oversight and direction regarding such work in accordance with
the Collaborative Research Plan;

        (l)    determining assignment of Collaboration Funds and Collaboration
FTEs assigned to each Collaboration Therapeutic Area;

        (m)  adopting and modifying the Critical Success Factors related to a
Collaboration Therapeutic Area either generally or specifically with respect to
a Validation Target or a Drug Discovery Target as documented by approved Joint
Research Committee minutes;

        (n)  determining whether a Validation Target is an Accepted Validation
Target or Rejected Validation Target;

        (o)  designating Drug Discovery Targets;

        (p)  making a determination of whether a Drug Discovery ASO Compound
meets the criteria for designation as a Development Candidate and making such
designations; and

        (q)  coordinating with the IP Committee to optimize the value of the
intellectual property arising from the Collaboration.

        2.6.3    Joint Research Committee Decisions.    Decisions of the Joint
Research Committee shall be made by unanimous vote with each member having one
(1) vote. All issues voted on by the Joint Research Committee shall be
appealable to the Executive Committee. No vote of the Joint Research Committee
may be taken unless all of the members of such Joint Research Committee vote.
Any Party desiring to appeal an issue to the Executive Committee shall make its
appeal in writing to all Executive Committee members within ten (10) days of
receipt of the minutes for the meeting at which the issue was voted on. Action
pursuant to any decision appealed to the Executive Committee shall be suspended
pending a determination by the Executive Committee to accept, reject or modify
the decision of the Joint Research Committee. If it is not feasible to suspend
the action without causing potential damage to the Collaboration, the

5

--------------------------------------------------------------------------------

Executive Committee shall be requested to provide immediate review. Any Party
may at any time request reconsideration of any issue by the Joint Research
Committee or Executive Committee if such Party in good faith believes that
substantial changes in circumstances have occurred which necessitates such
reconsideration.

        2.6.4    Joint Research Committee Semiannual Status Reports.    During
the Collaboration Term and upon expiration thereof the Joint Research Committee
shall provide the Executive Committee with a semiannual status report (which may
be in the form of a presentation) that generally summarizes the research and
development efforts conducted by each Party under the Collaboration during the
two (2) previous Calendar Quarters. Such reports shall be submitted or presented
to the Executive Committee to coincide with the semiannual meeting of Executive
Committee. The report shall include, without limitation, a general summary of
important events, progress on critical success objectives, any milestones
reached, personnel changes, learning points and other matters that the Executive
Committee may deem appropriate. The Joint Research Committee shall establish
annual goals and objectives for each year of the Collaboration to be provided to
and approved by the Executive Committee.

        2.7    Governance—Operating Committees.    The Executive Committee and
the Joint Research Committee may appoint one or more other working teams
("Operating Committees") to perform such functions as the Executive Committee or
Joint Research Committee, respectively, may determine. All Operating Committees
shall have at least one (1) representative of each Party. Operating Committees
shall have such decision-making authority as may be delegated to them by the
Executive Committee or Joint Research Committee (in either case, the "Delegating
Committee"). All issues voted on by an Operating Committee shall be appealable
to the Delegating Committee. No vote of an Operating Committee may be taken
unless all of the members of such Operating Committee vote. Any Party desiring
to appeal an issue to the Delegating Committee shall make its appeal in writing
to all Delegating Committee members within ten (10) days of receipt of the
minutes for the meeting at which the issue was voted on. Action pursuant to any
decision appealed to the Delegating Committee shall be suspended pending a
determination by the Delegating Committee to accept, reject or modify the
decision of such Operating Committee. If it is not feasible to suspend the
action without causing potential damage to the Collaboration, the Delegating
Committee shall be requested to provide immediate review. Any Party may at any
time request reconsideration of any issue by the Delegating Committee if such
Party in good faith believes that substantial changes in circumstances have
occurred which necessitates such reconsideration. Each Operating Committee shall
meet as agreed by its members or directed by the Joint Research Committee. Each
Party shall bear its own costs associated with holding and attending such
meetings. If mutually agreed by the Parties, such meeting may be held by
videoconference or teleconference. If the representative of a Party is unable to
attend a meeting, such Party may designate an alternate to attend such meeting
and vote on behalf of such missing representative. Minutes of all Operating
Committee meetings shall be kept by the hosting Party and sent to the other
Party for review and approval within seven (7) days after each meeting. Minutes
shall be deemed approved unless a Party objects to the accuracy of such minutes
by providing written notice to the other Party within ten (10) days of receipt
of the minutes; provided, however, that in the event of any such objection by a
Party that the Parties are unable to resolve, such minutes shall reflect such
unresolved dispute. Any changes made by an Operating Committee to the Critical
Success Factors shall be included in such minutes

        2.7.1    Operating Committees.    Without limiting the generality of the
foregoing, the Joint Research Committee shall establish the following four
(4) Operating Committees, with such number of representatives of each Party and
such decision-making authority as the Joint Research Committee shall determine:

        (i)    the Reagent Provision Operating Committee, which shall be
responsible for matters relating to the Reagent Provision Program, including,
without limitation, managing the

6

--------------------------------------------------------------------------------

submission and acceptance of Reagent Targets and the timeframe for delivery of
Reagent ASO Compounds and providing each Party with a written quarterly report
that lists the Reagent Targets for which Isis has provided Lilly with Reagent
ASO Compounds during the preceding Calendar Quarter and such Reagent ASO
Compounds, the Reagent Targets for which Isis is scheduled to provide Lilly with
Reagent ASO Compounds during the ensuing Calendar Quarter, and the anticipated
timing of delivery of such Reagent ASO Compounds;

        (ii)  the Inflammation/Bone Operating Committee, which shall be
responsible for matters relating to the activities of the Collaboration in the
Collaboration Therapeutic Areas of inflammation and bone;

        (iii)  the Metabolic Disease Operating Committee, which shall be
responsible for matters relating to the activities of the Collaboration in the
Collaboration Therapeutic Area of metabolic disease; and

        (iv)  the Oncology Operating Committee, which shall be responsible for
matters relating to the activities of the Collaboration in the Collaboration
Therapeutic Area of oncology, and which shall be established promptly after the
Restatement Date and exist and operate during the Oncology Term and any
extensions thereof.

        For avoidance of doubt, it is intended that the Executive Committee and
Joint Research Committee will delegate decision-making authority for day-to-day
management of the Collaboration to the Operating Committees described in
Section 2.7.1. The Joint Research Committee will manage issues that effect more
than one Operating Committee or Collaboration Therapeutic Area. While the Joint
Research Committee retains the ability to review the decisions of the Operating
Committees, it is intended that the Operating Committees shall be given
sufficient latitude to make decisions without the need to first consult the
Joint Research Committee.

        2.7.2    IP Committee.    The Executive Committee shall establish a
committee that is responsible for intellectual property issues arising in the
course of the Collaboration and thereafter (the "IP Committee"). The IP
Committee shall be subordinate to the Executive Committee and shall work closely
with the Joint Research Committee to implement the activities of the Parties as
contemplated by Article 12 and as otherwise agreed by the Parties.

        2.8    Dissolution of the Committees.    Except as the Parties may
otherwise agree in writing, once the Collaboration Term has expired or is
terminated, the Joint Research Committee shall dissolve. The Executive Committee
shall cease having regular meetings twelve (12) months after expiration or
termination of the Collaboration Term but shall meet on an ad hoc basis for so
long thereafter as is necessary to oversee the activities of the IP Committee.
The IP Committee shall continue for so long as there are Patent Rights that are
licensed by a Party to the other Party under this Agreement.

        2.9    Alliance Managers.    Each Party shall designate one
(1) representative to coordinate the activities of the Parties under the
Collaboration (the "Alliance Managers"). The initial Alliance Managers are
listed on Schedule 2.9. The Alliance Managers' responsibilities shall include
maintenance of a current list of Reagent Targets, Validation Targets (including
Rejected Validation Targets and Accepted Validation Targets), Drug Discovery
Targets and Reserved Targets, coordinating meetings of the Joint Research
Committee and Executive Committee and otherwise facilitating the activities of
the Parties in the course of the Collaboration under this Agreement. Each Party
may change its Alliance Manager by written notice to the other Party.

7

--------------------------------------------------------------------------------



ARTICLE 3

THE COLLABORATION


        3.1    Collaboration Staffing.    Isis and Lilly employees involved in
the Collaboration will conduct the research activities in a manner as required
to maintain progress on the objectives of the Collaboration as set forth herein
and in the Collaborative Research Plan. To achieve these objectives, Isis and
Lilly will assign qualified employees as set forth herein and in the
Collaborative Research Plan. Isis and Lilly each acknowledge that there will be
a reasonable initial hiring ramp-up period before the number of Collaboration
FTEs dedicated to the Collaboration reaches the level specified in the
Collaborative Research Plan. Isis shall use its best efforts to ramp-up to the
number of Isis Collaboration FTEs specified in the Collaborative Research Plan
as soon as possible after the Effective Date. Lilly shall use its best efforts
to ramp-up to the number of Lilly Collaboration FTEs specified in the
Collaborative Research Plan as soon as possible after the Effective Date. By
decision of the Executive Committee the number of FTEs committed to the
Collaboration may be increased or decreased from the levels specified in the
Collaborative Research Plan. Upon the approval of the Joint Research Committee,
each Party may place one or more employees at the other Party's facilities in
order to participate in the conduct of the Collaboration. Such employee(s) shall
be fully committed to the Collaboration as Collaboration FTEs. Each Party shall
bear the travel, lodging and meal expenses of any of its Collaboration FTEs who
visit the other Party's facilities as described in the preceding sentence and
shall not be reimbursed by the other Party or out of the Collaboration Funds for
any such expenses. Effective on the Restatement Date and until the expiration of
the Oncology Term, the therapeutic area of oncology shall be included within the
Collaboration Therapeutic Areas for purposes of the Antisense Drug Discovery
Program only, and Isis and Lilly will conduct the research activities set forth
in that portion of the Collaborative Research Plan related to oncology (the
"Oncology Research Plan") as a part of the Collaboration; provided, however,
upon agreement of the Parties (such agreement being noted in the Collaborative
Research Plan) the therapeutic area of oncology may be included within the
Collaboration Therapeutic Areas for the purposes of the drug discovery Target
Validation Program as well as the Antisense Drug Discovery Program. Promptly
after the Restatement Date, Isis shall use its best efforts to ramp-up to the
number of additional Isis Collaboration FTEs as specified in the Oncology
Research Plan to carry out the objectives set forth therein as soon as possible
after the Restatement Date. Lilly shall apply an appropriate number of FTEs to
achieve the objectives set out for Lilly in the Oncology Research Plan. FTEs
applied by Lilly to carry out the work set forth in the Oncology Research Plan
shall not be considered to be Lilly Collaboration FTEs and such FTEs shall not
be reimbursed with Collaboration Funds. If during the Oncology Term or any
extensions thereof Isis believes that Lilly is applying an insufficient number
of FTEs to accomplish the objectives of the Oncology Research Plan Isis may
petition the Executive Committee to review the Lilly effort and to require Lilly
to apply additional FTEs if necessary. Lilly shall track the FTEs applied by
Lilly to carry out the work as set forth in the Oncology Research Plan and
report such FTE effort to Isis on a quarterly basis as a part of the reporting
requirement under Section 9.1.1.

        3.2    Subcontracting.    Except to the extent approved by the Joint
Research Committee or as otherwise expressly permitted in the Collaborative
Research Plan, neither Party shall subcontract to a Third Party any portion of
the activities assigned to it under the Collaborative Research Plan, other than
through the use of on site contract employees. To the extent such subcontracting
is approved, prior to engaging a Third Party, Isis or Lilly, as applicable,
shall first obtain a written agreement with such Third Party containing
appropriate confidentiality and non-use provisions as determined by the IP
Committee and written assignments to Isis or Lilly, as applicable, of all Patent
Rights and Know-How that such subcontractors may develop by reason of work
performed under such contract. Moreover, any Third Party subcontractor shall be
required to perform its services in accordance with any applicable generally
accepted professional standards as well as standards designated by the Joint
Research Committee (if any) and with any applicable codes, rules and
regulations.

8

--------------------------------------------------------------------------------



        3.3    Staff Availability.    Each Party shall make its employees, and
permitted subcontractors engaged in the Collaboration reasonably available upon
reasonable notice during normal business hours at their respective places of
employment to consult with the other Party on issues arising during
Collaboration and in connection with any request from any regulatory agency,
including those relating to regulatory, scientific, and technical issues.

        3.4    Facility Visits.    In addition to a Party's employees located at
the other Party's facilities pursuant to Section 3.1, representatives of Lilly
and Isis may, upon reasonable notice during normal business hours, (a) visit the
facilities where the Collaboration is being conducted, including by Third
Parties, (b) consult informally, during such visits and by telephone, with
personnel for the other Party performing work on the Collaboration, and (c) with
the other Party's prior approval, which approval shall not be unreasonably
withheld, visit the sites of any experiments or tests being conducted by, or on
behalf of, such other Party in connection with the Collaboration. On such
visits, an employee of the Party being visited shall accompany the employee(s)
of the visiting Party. If requested by a Party, the other Party shall cause
appropriate individuals working on the Collaboration to be reasonably available
for meetings at times and places reasonably convenient to the Party subject to
such request.

        3.5    Exchange of Information.    Isis will promptly make available and
disclose to Lilly such information regarding the sequence, design, synthesis and
screening of Reagent ASO Compounds, Validation ASO Compounds and Drug Discovery
ASO Compounds generated by Isis in carrying out the Collaboration as set forth
in the Collaborative Research Plan. All discoveries or inventions made in the
course of the Collaboration by a Party will be promptly disclosed to the other
Party. At a Party's request, the other Party will provide written reports of any
studies performed by such other Party as part of the Collaboration required to
support regulatory submissions relating to Products to be made by such first
Party or its Sublicensees and will allow such first Party and its Sublicensees
to use the data included in such reports to support such submissions. The
Parties are encouraged to communicate often by telephone, electronic mail or
other mechanisms to keep each Party fully advised of the activities being
carried out by a Party under the Collaboration.

        3.6    Records.    Isis and Lilly will each maintain records in
sufficient detail and in good scientific and business manner appropriate for
purposes such as patent and regulatory matters, which will be complete and
accurate and will fully and properly reflect all work done and results achieved
in the performance of the Collaboration including prompt signing and
corroboration of laboratory notebooks and conception documents.

        3.7    Compliance.    All studies done in connection with the
Collaboration shall be carried out in compliance with any applicable laws,
regulations, or guidelines governing the conduct of research at the site where
such studies are being conducted. All animals involved in the Collaboration
shall be provided humane care and treatment in accordance with generally
acceptable current veterinary practices.


ARTICLE 4

THE REAGENT PROVISION PROGRAM


        4.1    Description and Term.    The Reagent Provision Program shall
commence on the Effective Date and be conducted by Isis during the Reagent
Provision Term in accordance with the Collaborative Research Plan. The Reagent
Provision Term shall become effective on the Effective Date and shall continue
in effect for four (4) years, unless Lilly exercises it option to extend the
Reagent Provision Term, as provided in Section 13.1, the Parties otherwise
mutually agree to extend or terminate the Reagent Provision Program, or the
Collaboration is terminated in accordance with Article 13. The Parties estimate
that approximately six hundred and seventy-five (675) Targets from any
therapeutic

9

--------------------------------------------------------------------------------


area of interest to Lilly will be analyzed in the course of the Reagent
Provision Program. Such Targets shall be selected by Lilly and designated as
Reagent Targets.

        4.2    Reagent Targets.    For each Reagent Target, Isis will use
reasonable efforts to promptly provide to Lilly Reagent ASO Compounds for each
Reagent Target in accordance with the Collaborative Research Plan. Each Reagent
ASO Compound shall be delivered to Lilly in accordance with the specifications
set forth in the Collaborative Research Plan. Isis will also promptly provide to
Lilly Reagent Target gene reduction data generated by Isis on the inhibition of
the Reagent Target by each Reagent ASO Compound delivered to Lilly. Isis shall
also provide to Lilly ongoing consultation as reasonably requested by Lilly on
the utilization of each Reagent ASO Compound in Lilly's research efforts during
the Collaboration Term. Lilly will use best efforts to request, and Isis will
use best efforts to provide to Lilly, Reagent ASO Compounds at the flow rate
that is specified in the Collaborative Research Plan; provided, however, that if
Lilly requests Reagent ASO Compounds at a flow rate that is greater than that
specified in the Collaborative Research Plan, Isis will use reasonable efforts
to provide the Reagent ASO Compounds to Lilly at such greater flow rate.

        4.3    Isis Use of Reagent Targets and Reagent ASO Compounds.    Except
as provided otherwise in this Agreement, [***]

        4.4    Isis GeneTrove Database.    It is the intention of the Parties
that the designation of Targets to be included in the Reagent Provision Program,
the Target Validation Program or the Antisense Drug Discovery Program shall not
influence the analysis or prioritization of Targets by Isis outside the course
of the Collaboration. To this end, Isis shall not utilize Lilly Confidential
Information outside the Collaboration for the purpose of prioritizing the
Targets to be analyzed for inclusion in the GeneTrove Database or for any other
purpose except as expressly permitted by this Agreement. [***]

[***]

        4.5    Reagent ASO Products.    Lilly shall have an option to obtain one
or more licenses with respect to Reagent ASO Products in accordance with
Section 8.2.2.

        4.6    Lilly Confidential Information.    All information provided to
Isis by Lilly with respect to a Reagent Target shall be considered the
Confidential Information of Lilly and shall be subject to the obligations of
Article 10 of this Agreement, including any nucleic acid or amino acid sequence
of a Reagent Target that is provided to Isis by Lilly. As long as such
information is Confidential Information, Isis shall use such Confidential
Information of Lilly only (a) in the course of the Collaboration, (b) in Isis'
internal antisense drug discovery efforts as expressly permitted by this
Agreement, or (c) as otherwise expressly permitted by this Agreement, but for no
other purpose.

        4.7    Use and Disclosure.    Use of Reagent ASO Compounds and Reagent
Targets by a Party shall not be considered part of the Collaboration unless such
use is carried out as specifically provided in the Collaborative Research Plan.
Know-How generated outside the course of the Collaboration by Lilly or Isis,
including through use of Reagent ASO Compounds, Reagent Non-ASO Compounds, or
Reagent Targets, shall not be Lilly Collaboration Know-How or Isis Collaboration
Know-How, respectively, and any resulting Patent Rights shall not be Lilly
Collaboration Patent Rights or Isis Collaboration Patent Rights, respectively.


ARTICLE 5

THE DRUG DISCOVERY TARGET VALIDATION PROGRAM


        5.1    Description and Term.    The drug discovery Target Validation
Program shall commence on the Effective Date and be conducted by Lilly and Isis
during the Target Validation Program Term in accordance with the Collaborative
Research Plan. The Target Validation Program Term shall become effective on the
Effective Date and shall continue in effect for four (4) years, unless Lilly
exercises it

10

--------------------------------------------------------------------------------


option to extend the Target Validation Program Term, as provided in
Section 13.1, the Parties otherwise mutually agree to extend or terminate the
Target Validation Program, or the Collaboration is terminated in accordance with
Article 13. The Collaborative Research Plan includes the Critical Success
Factors for the Target Validation Program including the Critical Success Factors
for Validation Targets. By execution of this Agreement, the initial
Collaborative Research Plan, including the Critical Success Factors, are
approved by each Party. The Joint Research Committee is responsible for
implementing the Collaborative Research Plan and any modifications or amendments
thereto consistent with the terms of this Agreement.

        5.2    Target Designation.    The Parties estimate that approximately
three hundred and twenty five (325) Targets will be analyzed in the course of
the drug discovery Target Validation Program. Such Targets shall be selected by
Lilly and designated as Validation Targets in accordance with this Section 5.2.
Lilly shall provide written notice to Isis identifying each Target that it
wishes to designate as a Validation Target (a "Proposed Validation Target").
Within fifteen (15) days after such notice, Isis shall provide written notice to
Lilly indicating whether such Proposed Validation Target is subject to any
agreement between Isis and a Third Party under which such Third Party has or may
acquire rights to ASO Products directed to such Proposed Validation Target, or
whether Isis has an Isis Internal Program with respect to such Proposed
Validation Target or ASO Products directed thereto.

        5.2.1    If a Proposed Validation Target is not subject to an agreement
between Isis and a Third Party under which such Third Party has or may acquire
rights to ASO Products directed to such Proposed Validation Target and Isis does
not have an Isis Internal Program with respect to such Proposed Validation
Target or ASO Products directed thereto, then such Proposed Validation Target
shall be deemed a Validation Target and shall be made part of the Target
Validation Program.

        5.2.2    If a Proposed Validation Target is subject to an agreement
between Isis and a Third Party under which such Third Party has or may acquire
rights to ASO Products directed to such Proposed Validation Target [***]

        5.2.3    [***]

        5.3    Target Validation Program.    Validation Targets and Validation
ASO Compounds directed thereto shall be analyzed under the Target Validation
Program with the aim of achieving the applicable Critical Success Factors set
forth in the Collaborative Research Plan. All results generated in the course of
Target Validation Program shall be promptly provided to a member of the Joint
Research Committee for the other Party by means of a written report generated by
the Parties and by placing such results in the shared database described in the
Collaborative Research Plan. Following consultation with Isis, Lilly shall
decide whether to conduct Validation Tier 1 studies and/or Validation Tier 2
studies (as such terms are defined in the Collaborative Research Plan) with
respect to each Validation Target. [***]

        5.4    Joint Research Committee Review.    At the next Joint Research
Committee meeting following the completion of the evaluation of a Validation
Target under the Target Validation Program, the Joint Research Committee shall
review the results generated with respect to such Validation Target and shall
determine whether such Validation Target has achieved the Critical Success
Factors set out in the Collaborative Research Plan. If the Joint Research
Committee determines that a Validation Target meets the Critical Success
Factors, such Validation Target shall be deemed an "Accepted Validation Target."
If the Joint Research Committee determines that a Validation Target does not
meet the Critical Success Factors, such Validation Target shall be deemed a
"Rejected Validation Target."

        5.5    Accepted Validation Targets.    [***]

        5.5.1    Isis shall provide written notice to Lilly [***]

11

--------------------------------------------------------------------------------

        5.5.2    Isis shall provide written notice to Lilly if [***]

        5.6    Rejected Validation Targets    [***]

        5.6.1    [***]

        5.6.2    [***]

        5.7    Lilly Rights Regarding Other Targets.    [***]

        5.8    Exclusive Targets.    During the Reagent Provision Term or the
Target Validation Program Term, as applicable, Lilly may elect to designate any
Reagent Target or Validation Target, respectively, an "Exclusive Target" as
described in this Section 5.8. Lilly shall provide Isis with a written
description of each Target that Lilly desires to designate as an Exclusive
Target. The date upon which Isis receives such notice from Lilly shall be the
"Target Notice Date [***]

        5.9    Validation ASO Products.    Lilly shall have an option to obtain
one or more licenses with respect to Validation ASO Products in accordance with
Section 8.2.2.

        5.10    Lilly Confidential Information.    All information provided to
Isis by Lilly with respect to a Validation Target shall be considered the
Confidential Information of Lilly and shall be subject to the obligations of
Article 10 of this Agreement, including any nucleic acid or amino acid sequence
of a Validation Target that is provided to Isis by Lilly. As long as such
information is Confidential Information, Isis shall use such Confidential
Information of Lilly only (a) in the course of the Collaboration, (b) in Isis'
internal antisense drug discovery efforts as expressly permitted by this
Agreement, or (c) as otherwise expressly permitted by this Agreement, but for no
other purpose.

        5.11    Use and Disclosure.    Use of Validation ASO Compounds or
Validation Targets by a Party as expressly permitted by this Agreement shall not
be considered part of the Collaboration unless such use is carried out as
specifically provided in the Collaborative Research Plan. Know-How generated
outside the course of the Collaboration by Lilly or Isis as expressly permitted
by this Agreement, including through use of Validation ASO Compounds, Validation
Non-ASO Compounds, or Validation Targets, shall not be Lilly Collaboration
Know-How or Isis Collaboration Know-How, respectively, and any resulting Patent
Rights shall not be Lilly Collaboration Patent Rights or Isis Collaboration
Patent Rights, respectively.


ARTICLE 6

THE ANTISENSE DRUG DISCOVERY PROGRAM


        6.1    Description and Term.    The Antisense Drug Discovery Program
shall be conducted by Isis and Lilly during the Antisense Drug Discovery Term in
accordance with the Collaborative Research Plan, except that the Antisense Drug
Discovery Program in the Collaboration Therapeutic Area of oncology shall be
conducted solely during the Oncology Term, as more fully described in
Section 13.1.2. The Antisense Drug Discovery Term shall become effective on the
Effective Date and shall continue in effect for four (4) years, unless Lilly
exercises it option to extend the Antisense Drug Discovery Term, as provided in
Section 13.1, the Parties otherwise mutually agree to extend or terminate the
Antisense Drug Discovery Program, or the Collaboration is terminated in
accordance with Article 13. The Oncology Term shall commence on the Restatement
Date and shall continue in effect for two (2) years thereafter, unless extended
or terminated in accordance with Article 13. Lilly and Isis shall use
commercially reasonable efforts to develop Drug Discovery ASO Compounds into
Development Candidates in accordance with the Collaborative Research Plan. The
Collaborative Research Plan includes the Critical Success Factors for the
Antisense Drug Discovery Program. By execution of this Agreement the Critical
Success Factors are approved by each Party. The Joint Research Committee is

12

--------------------------------------------------------------------------------


responsible for implementing the Collaborative Research Plan, and any
modifications or amendments thereto, consistent with the terms of this
Agreement.

        6.2    Drug Discovery Target Designation.    

        6.2.1    Targets Available for Designation as Drug Discovery
Targets.    During the Antisense Drug Discovery Term, the Joint Research
Committee shall designate the Drug Discovery Targets to be analyzed under the
Antisense Drug Discovery Program in one or more Collaboration Therapeutic Areas.
[***] Targets designated as Drug Discovery Targets may include any Target that
is suspected of playing a role in a Collaboration Therapeutic Area, including
Reserved Targets, Reagent Targets, Accepted Validation Targets, Exclusive
Targets, Rejected Validation Targets, and other Targets that the Joint Research
Committee determines to be of interest based on the scientific merits of
applying Antisense Technology to modulate such Target; [***] The initial Drug
Discovery Targets provided by Isis for each Collaboration Therapeutic Area and
the stage of development of such Targets as of the Effective Date (i.e., whether
such Target is a Stage 1, Stage 2 or Stage 3 Drug Discovery Target) are
identified in the Collaborative Research Plan.

        6.2.2    Disagreements Regarding Drug Discovery Target
Designation.    If the Joint Research Committee cannot agree on whether to
designate a Target a Drug Discovery Target, the matter shall be referred to the
Executive Committee for a decision. If the Executive Committee cannot agree on
whether to designate a Target a Drug Discovery Target, [***]

        6.2.3    Restriction on Isis' Right to Use Drug Discovery
Targets.    Except as otherwise expressly permitted by this Agreement, Isis
shall not (i) conduct any research on any Drug Discovery Target or any ASO
Compound directed thereto, outside the course of the Collaboration either on its
own or for a Third Party or (ii) grant or assign any rights to a Third Party
with respect to any Drug Discovery Target or ASO Compound directed thereto, in
each case, while such Drug Discovery Target is the subject of an Active Program.

        6.3    Further Designation as Stage 1, 2 or 3 Drug Discovery
Target.    Concurrently with the designation by the Joint Research Committee of
a Target as a Drug Discovery Target, the Joint Research Committee shall also
designate such Target as a Stage 1 Drug Discovery Target, Stage 2 Drug Discovery
Target, or Stage 3 Drug Discovery Target, as appropriate.

        6.4    Development Candidate Designation.    

        6.4.1    During the Antisense Drug Discovery Term.    During the
Antisense Drug Discovery Term (or, with respect to any Drug Discovery ASO
Compound corresponding to a Drug Discovery Target in the Collaboration
Therapeutic Area of oncology, during the Oncology Term), if in the opinion of a
Party, a Drug Discovery ASO Compound has met the Critical Success Factors set
out in the Collaborative Research Plan and such Drug Discovery ASO Compound is
ready for IND-enabling toxicology studies, such Party may recommend to the Joint
Research Committee that such Drug Discovery ASO Compound be designated a
Development Candidate and, at the next meeting of the Joint Research Committee,
the Joint Research Committee shall vote on such matter. Either Party may appeal
the outcome of such vote to the Executive Committee, in which event the
Executive Committee shall meet as promptly as practicable thereafter to resolve
the matter. If the Joint Research Committee (in the absence of an appeal to the
Executive Committee) or the Executive Committee determines that a Drug Discovery
ASO Compound has met the Critical Success Factors, then such Drug Discovery ASO
Compound shall be considered to be a "Development Candidate." Lilly shall have
the option to license each Development Candidate in accordance with
Section 8.2.3.

        6.4.2    After the Antisense Drug Discovery Term.    Subject to
Section 6.5, after the Antisense Drug Discovery Term (or, with respect to any
Drug Discovery ASO Compound corresponding to a Drug Discovery Target in the
Collaboration Therapeutic Area of oncology, after the Oncology

13

--------------------------------------------------------------------------------




Term), Lilly shall make the decision of whether a Drug Discovery ASO Compound
corresponding to a Drug Discovery Target that is the subject of an Active
Program shall be designated a Development Candidate, using criteria
substantially similar to those used by the Joint Research Committee during the
Antisense Drug Discovery Term or Oncology Term, as applicable. Lilly shall have
the option to license each Development Candidate in accordance with
Section 8.2.3.

        6.5    Continued Development of Drug Discovery Targets After the
Antisense Drug Discovery Term.    Within ten (10) days following expiration or
termination (subject to Article 13) of the Antisense Drug Discovery Term (or, in
the case of Drug Discovery Targets in the Collaboration Therapeutic Area of
oncology, within ten (10) days following expiration or termination of the
Oncology Term) and again on the first (1st) anniversary of such expiration or
termination, Lilly shall provide Isis with written notice of those Drug
Discovery Targets with respect to which Lilly intends to continue an Active
Program. In addition, from the date that is six (6) months following such
expiration or termination of the Antisense Drug Discovery Term or Oncology Term,
as applicable, until the [***] anniversary of the expiration or termination
(subject to Article 13) of the Antisense Drug Discovery Term or Oncology Term,
as applicable, Lilly shall provide Isis with semiannual written reports
describing the work conducted in the previous six (6) months on each such Drug
Discovery Target and Drug Discovery ASO Compounds directed thereto in sufficient
detail to permit Isis to verify that Lilly is maintaining an Active Program with
respect thereto and notifying Isis of any such Drug Discovery Target with
respect to which Lilly has discontinued an Active Program; provided, however,
such reports shall be given annually once such Drug Discovery Target has been
licensed by Lilly under Section 8.2.3. Subject to the provisions of Article 13,
for so long as Lilly maintains an Active Program with respect to a Drug
Discovery Target after the expiration or termination of the Antisense Drug
Discovery Term or Oncology Term, as applicable (but in no event to exceed [***]
years after such expiration or termination), Lilly shall have the right to
continue to perform research and development on such Drug Discovery Target and
Drug Discovery ASO Compounds directed thereto.

        6.6    Development and Commercialization of Development
Candidates.    Unless agreed otherwise by the Executive Committee and subject to
Section 8.2.3, Lilly shall be solely responsible for all development and
commercialization activities relating to Development Candidates.

        6.7    Abandoned Drug Discovery Targets.    During the Antisense Drug
Discovery Term, the Joint Research Committee may designate a Drug Discovery
Target as an "Abandoned Drug Discovery Target" if such Joint Research Committee
concludes that such Drug Discovery Target should no longer be the subject of an
Active Program as part of the Collaboration. Such vote shall be appealable to
the Executive Committee. [***]

        6.8    Reserved Targets.    During the Collaboration Term Lilly may
designate any Target related to a Collaboration Therapeutic Area as a "Reserved
Target," [***] Lilly shall provide written notice to Isis identifying each
Target that Lilly desires to designate as a Reserved Target. The date upon which
Isis receives such notice shall be deemed the "Reserved Target Notice Date."
[***]

        6.9    Limitation on Number of Drug Discovery Targets and Reserved
Targets.    During the Antisense Drug Discovery Term, the total number of both
(i) Drug Discovery Targets that are the subject of an Active Program and
(ii) Reserved Targets, shall [***]; provided, however, that if Lilly does not
extend the Oncology Term pursuant to Section 13.1.2(a), then from expiration or
termination of the Oncology Term through the remainder of the Antisense Drug
Discovery Term, then the total number of both Drug Discovery Targets that are
the subject of an Active Program and Reserved Targets shall not exceed [***];
and provided, further, that if Lilly extends the Oncology Term pursuant to
Section 13.1.2(a), then the total number of both Drug Discovery Targets that are
the subject of an Active Program and Reserved Targets shall not exceed the sum
of: [***] The Joint Research Committee shall decrease the total number of Drug
Discovery Targets that are the subject of an Active Program and Reserved Targets
to [***] by the expiration of the Antisense Drug Discovery Term or any

14

--------------------------------------------------------------------------------


extensions thereof if the Oncology Term is not extended pursuant to
Section 13.1.2(a) or [***] if the Oncology Term is extended pursuant to
Section 13.1.2(a). For purposes of clarification, upon exercise by Lilly of its
option under Section 8.2.3 with respect to a Drug Discovery Target, such Drug
Discovery Target shall no longer be counted toward the maximum number of Drug
Discovery Targets and Reserved Targets permitted by this Section 6.9. Effective
as of the [***] anniversary of the expiration of the Antisense Drug Discovery
Term, no Target shall be deemed a Reserved Target for purposes of this
Agreement.


ARTICLE 7

DEVELOPMENT, COMMERCIALIZATION, MANUFACTURING AND SUPPLY


        7.1    Research Supply.    Isis shall supply Reagent ASO Compounds,
Validation ASO Compounds and Drug Discovery ASO Compounds to Lilly as set forth
in the Collaborative Research Plan. In the event that Lilly elects to obtain
additional quantities of a Reagent ASO Compound, Validation ASO Compound and/or
Drug Discovery ASO Compound for use outside of the Collaboration, Lilly shall so
inform Isis in writing specifying the additional quantity desired by Lilly. Isis
shall promptly provide Lilly such additional quantities of such Reagent ASO
Compounds, Validation ASO Compound and/or Drug Discovery ASO Compound in
accordance with the specifications set out in the Collaborative Research
Plan.[***] after receipt of such Reagent ASO Compound, Validation ASO Compound,
and/or Drug Discovery ASO Compound, Lilly shall pay Isis [***] (inclusive of all
shipping, freight and other delivery charges) for the first gram (or fraction
thereof) of such additional Reagent ASO Compound, Validation ASO Compound or
Drug Discovery ASO Compound requested by and delivered to Lilly in any one
order. For any quantities of Reagent ASO Compound, Validation ASO Compound or
Drug Discovery ASO Compound requested by and delivered to Lilly [***] in any one
order Lilly shall pay for such extra quantity in an amount equal to [***] per
gram or fraction thereof within [***] after receipt of such additional
quantities of Reagent ASO Compound, Validation ASO Compound, and/or Drug
Discovery ASO Compound.

        7.2    Clinical Supply.    Upon request by Lilly, Isis will supply all
of Lilly's requirements of any Reagent ASO Compound, Validation ASO Compound
and/or Drug Discovery ASO Compound required by Lilly (not to exceed [***] such
ASO Compounds per year, nor to exceed [***] kilograms of all ASO Compounds
provided under this Section 7.2 per year) through the completion of Phase II
Clinical Trials on such Reagent ASO Compound, Validation ASO Compound or Drug
Discovery ASO Compound. Isis will also provide any information and documentation
on such Reagent ASO Compound, Validation ASO Compound or Drug Discovery ASO
Compound that is required by regulatory authorities. Isis will supply any such
Reagent ASO Compound, Validation ASO Compound or Drug Discovery ASO Compound
pursuant to mutually agreed upon specifications. The Parties will negotiate in
good faith on the terms of a clinical supply agreement containing these and
other customary terms. If Isis is not able to supply a Reagent ASO Compound,
Validation ASO Compound or Drug Discovery ASO Compound to Lilly or if Lilly
determines to obtain supply of any such Reagent ASO Compound, Validation ASO
Compound or Drug Discovery ASO Compounds from a Third Party, then Isis will, at
Lilly's request and expense, promptly transfer all necessary technology and
technical assistance and grant all necessary rights and licenses to permit
Lilly, a Lilly Sublicensee, or Third Parties on behalf of Lilly or a Lilly
Sublicensee, to manufacture and supply such Validation ASO Compound and Drug
Discovery ASO Compounds.

        7.3    Development and Commercialization.    Lilly shall be solely
responsible for all development and commercialization of Lilly Products,
including toxicology, clinical development, regulatory, manufacturing and
commercialization efforts, except as agreed otherwise by the Parties. Lilly and
its Sublicensees shall have the sole right and responsibility for the
preparation of any regulatory filings required in order to conduct clinical
trials on Lilly Products in the Territory, together with the preparation of
suitable applications for marketing approval in the Territory and shall be the
owner and party of record of all such regulatory filings. Isis shall cooperate
with Lilly, at Lilly's expense, as Lilly reasonably requires in preparing such
regulatory filings including, without limitation, any and all data contained
therein.

15

--------------------------------------------------------------------------------




ARTICLE 8

GRANT OF RIGHTS


        8.1    Licenses to Lilly.    

        8.1.1    Research Licenses.    Subject to the terms and conditions of
this Agreement, Isis hereby grants to Lilly:

        (a)  a co-exclusive (with Isis), nonsublicensable, royalty free license
during the Collaboration Term under the Isis Collaboration Technology solely to
the extent necessary or appropriate to carry out Lilly's responsibilities under
the Collaborative Research Plan;

        (b)  a non-exclusive, nonsublicensable, royalty free license, under the
Isis Technology (i) solely to the extent necessary or appropriate to carry out
Lilly's responsibilities under the Collaborative Research Plan and (ii) to use
Reagent ASO Compounds for internal research purposes (which shall include,
without limitation, research conducted in connection with bona fide
collaboration arrangements between Lilly and Third Parties); and

        (c)  an exclusive, nonsublicensable, royalty free license under the Isis
Collaboration Blocking Patents, and a non-exclusive, nonsublicensable, royalty
free license under the Isis Collaboration Technology other than the Isis
Collaboration Blocking Patent Rights, in each case to conduct research outside
the course of the Collaboration in the Non-ASO Field in the Territory.

        8.1.2    Product Licenses.    Subject to the terms and conditions of
this Agreement, Isis hereby grants to Lilly (i) an exclusive license, including
the right to sublicense, under the Isis Collaboration Blocking Patents, and
(ii) a non-exclusive license, including the right to sublicense, under the Isis
Collaboration Technology other than the Isis Collaboration Blocking Patents, in
each case to make, use, import, sell and offer to sell Reagent Non-ASO Products,
Validation Non-ASO Products, and Drug Discovery Non-ASO Products in the
Territory. Such licenses shall be royalty-bearing as expressly provided by this
Agreement.

        8.2    Lilly Product Options.    

        8.2.1    Option to Isis Blocking Patent Rights for Reagent Non-ASO
Products.    Subject to the terms and conditions of this Agreement, Isis hereby
grants to Lilly an option, exercisable on a Reagent Non-ASO Compound-by-Reagent
Non-ASO Compound basis, to obtain a non-exclusive royalty-bearing licenses under
the Isis Blocking Patent Rights to develop, make, use, import, offer for sale
and sell Reagent Non-ASO Products in the Territory; such license(s) shall
include the right to grant sublicenses solely for the purpose of developing,
making, using, importing, offering for sale and selling the applicable Reagent
Non-ASO Product. Lilly may exercise an option granted pursuant to this
Section 8.2.1 at any time during the term of this Agreement by providing written
notice to Isis that includes a description of the Isis Blocking Patent Rights
for which Lilly desires to obtain such non-exclusive license. Any license
granted to Lilly pursuant to exercise of an option under this Section 8.2.1
shall be royalty-bearing in accordance with Section 9.3.1(b) hereof.

        8.2.2    Option to Reagent Targets and Validation Targets and Exclusive
Targets.    

        (a)    Grant of Option.    Subject to the terms and conditions of this
Agreement, Isis hereby grants to Lilly an option, exercisable on a Reagent
Target-by-Reagent Target or Validation Target-by-Validation Target basis, as
applicable, to obtain an exclusive, royalty-bearing license, including the right
to sublicense, under the Isis Collaboration Technology and the Isis Technology
to develop, make, use, import, offer for sale and sell Reagent ASO Products
containing one or more Reagent ASO Compounds directed to such Reagent Target

16

--------------------------------------------------------------------------------

or Validation ASO Products containing one or more Validation ASO Compounds
directed to such Validation Target, as applicable, in the Territory.

        (b)    Exercise of Option.    Lilly may exercise an option granted
pursuant to this Section 8.2.2 with respect to (i) any Reagent Target during the
[***] year period commencing upon delivery to Lilly of a Reagent ASO Compound
directed to such Reagent Target and (ii) any Validation Target during the Target
Validation Program Term and [***] year thereafter, in each case, by providing
written notice to Isis that includes a description of such Reagent Target or
Validation Target, as applicable. The date that Isis receives such notice shall
be deemed the "Section 8.2.2 Exercise Notice Date." Within [***] following the
Section 8.2.2 Exercise Notice Date for a Reagent Target or Validation Target,
Isis shall notify Lilly whether or not Isis has granted or assigned any rights
to any Third Party as permitted by this Agreement with respect to such Reagent
Target or Validation Target, or any ASO Compounds directed thereto as of the
Section 8.2.2 Exercise Notice Date and the nature of the rights so granted, if
any, or whether Isis has an Isis Internal Program with respect to such Reagent
Target or Validation Target. Isis shall have no obligation to disclose to Lilly
the identity of any such Third Party to which rights or licenses have been
granted. If Isis has not granted any such rights or license and does not have an
Isis Internal Program with respect to such Target as of the Section 8.2.2
Exercise Notice Date, then Isis shall grant to Lilly, and is hereby deemed to
grant to Lilly, the license described above in this Section 8.2.2 with respect
to such Reagent Target or Validation Target as of the Section 8.2.2 Exercise
Notice Date and Lilly shall be obligated to make payments to Isis with respect
to such Reagent ASO Product or Validation ASO Product directed to such Reagent
Target or Validation Target, as applicable, in accordance with Section 9.3.3. It
is understood and agreed that a Reagent Target or Validation Target may not be
available to be licensed by Lilly under this Section 8.2.2 if: (i) Isis has
previously granted a Third Party exclusive rights with respect to such Reagent
Target and all ASO Compounds directed thereto or Validation Target and all ASO
Compounds directed thereto, or (ii) Isis has an Isis Internal Program with
respect to the Reagent Target or Validation Target.

        (c)    Diligence and Reporting.    In order to maintain any license
granted to Lilly under this Section 8.2.2 with respect to a Reagent Target or
Validation Target, Lilly must (i) maintain an Active Program with respect to
such Reagent Target or Validation Target, (ii) achieve Program Sanction Approval
on Reagent ASO Compounds or Validation ASO Compounds directed to such Reagent
Target or Validation Target, as applicable, in no more than [***] months from
the time of licensing of such Target by Lilly and (iii) consider a Reagent ASO
Compound directed to such Reagent Target or a Validation ASO Compound directed
to such Validation Target under Lilly's formal review process for CSAG Approval
in no more than [***] months from Program Sanction Approval. In the event that
any of the foregoing diligence obligations is not met by Lilly with respect to a
Reagent Target or Validation Target or ASO Compound directed thereto, the
license granted to Lilly under this Section 8.2.2 with respect to such Reagent
Target or Validation Target and ASO Compounds directed thereto shall terminate.
Lilly shall provide Isis with annual written reports that include a description
of the research, development and commercialization activities by Lilly on any
Reagent Target or Validation Target (and ASO Compounds directed thereto)
licensed by Lilly under this Section 8.2.2. Lilly shall provide prompt written
notice to Isis when it ceases to have an Active Program on any Reagent Target or
Validation Target licensed by Lilly pursuant to this Section 8.2.2 and
thereafter such license shall terminate. Within [***] months of such notice from
Lilly, or within [***] months of termination of this Agreement by Isis pursuant
to Section 13.4 or 13.5, Isis shall provide written notice to Lilly if it
desires to develop an ASO Product to such Reagent Target or Validation Target
and receive from Lilly summary reports on completed IND-enabling toxicology
studies and completed clinical trials for the ASO

17

--------------------------------------------------------------------------------




Compound related to such Reagent Target or Validation Target. Lilly shall
provide such summary reports promptly after receiving such notice from Isis. If
Isis fails to provide such notice within such six (6) month period Lilly shall
have no obligation to provide such summary reports to Isis.

        8.2.3    Option to Drug Discovery ASO Targets.    

        (a)    Grant of Option.    Subject to the terms and conditions of this
Agreement, Isis hereby grants to Lilly an exclusive option, exercisable on a
Drug Discovery Target-by-Drug Discovery Target basis, to obtain an exclusive,
royalty-bearing license, including the right to sublicense, under the Isis
Collaboration Technology and the Isis Technology to develop, make, use, import,
offer for sale and sell Drug Discovery ASO Products containing one or more Drug
Discovery ASO Compounds directed to such Drug Discovery Target in the Territory.

        (b)    Exercise of Option.    Lilly's option under this Section 8.2.3
with respect to any Drug Discovery Target shall be exercisable during the
Antisense Drug Discovery Term and for so long thereafter (not to exceed [***] as
Lilly has an Active Program with respect thereto or to the Drug Discovery
Target, provided, however, that if Lilly does not extend the Oncology Term in
accordance with Section 13.1.2(a), Lilly's option under this Section 8.2.3 shall
be exercisable only (A) for a period of [***] after the expiration of the
Oncology Term with respect to any Drug Discovery Target in the Collaboration
Therapeutic Area of oncology that was a Stage I Drug Discovery Target at the
time it became a Drug Discovery Target hereunder, and (B) during the Oncology
Term with respect to any Drug Discovery Target in the Collaboration Therapeutic
Area of oncology that was a Stage II or Stage III Drug Discovery Target at the
time it became a Drug Discovery Target hereunder; further provided, however,
that such option shall, in any event, expire upon the earliest to occur of
(i) [***] days after a Drug Discovery ASO Compound directed to such Drug
Discovery Target achieves CSAG Approval or (ii) [***] after the date that a Drug
Discovery ASO Compound directed to such Drug Discovery Target was designated a
Development Candidate. Lilly may exercise an option granted pursuant to this
Section 8.2.3 by providing written notice to Isis that includes a description of
the Drug Discovery Target for which Lilly desires to obtain such exclusive
license. The date that Isis receives such notice shall be deemed the
"Section 8.2.3 Exercise Notice Date." The exclusive license described above in
this Section 8.2.3 shall be deemed granted to Lilly on the Section 8.2.3
Exercise Notice Date and Lilly shall be obligated to make payments to Isis with
respect to Drug Discovery ASO Products directed to such Drug Discovery Target in
accordance with Section 9.3.4. If Lilly fails to timely exercise its option
under this Section 8.2.3, then thereafter the Drug Discovery Target
corresponding to such the Drug Discovery ASO Compound shall be deemed an
Abandoned Drug Discovery Target; provided, however, that prior to the expiration
of Lilly's option under this Section 8.2.3 with respect to such Drug Discovery
Target, Lilly shall have the right to designate such Drug Discovery Target as a
Reserved Target for no more than [***], subject to the provisions of Sections
6.8 and 6.9.

        (c)    Diligence and Reporting.    In order to maintain any license
granted to Lilly under this Section 8.2.3 with respect to a Drug Discovery
Target, Lilly must maintain an Active Program on such Drug Discovery Target, and
as long as Lilly has an Active Program with respect to a Drug Discovery Target
Isis shall not conduct any research on its own or with a Third Party on such
Drug Discovery Target or any ASO Compound directed to such Drug Discovery
Target. In the event that the foregoing diligence obligation is not met by Lilly
with respect to a Drug Discovery Target or Drug Discovery ASO Compounds directed
thereto, the license granted to Lilly under this Section 8.2.3 with respect to
such Drug Discovery Target shall terminate. Lilly shall provide Isis with annual
written reports that include a description of the research, development and
commercialization activities by Lilly on any Drug Discovery

18

--------------------------------------------------------------------------------




Target and Drug Discovery ASO Compounds related thereto licensed by Lilly under
this Section 8.2.3. Lilly shall provide prompt written notice to Isis when it
ceases to have an Active Program on any Drug Discovery Target or Drug Discovery
ASO Compounds directed thereto licensed by Lilly pursuant to this Section 8.2.3
and thereafter such license shall terminate. Within [***] months of such notice
from Lilly, or within [***] months of termination of this Agreement by Isis
pursuant to Section 13.4 or 13.5, Isis shall provide written notice to Lilly if
it desires to develop an ASO Product to such Drug Discovery Target and whether
it desires to receive from Lilly summary reports on completed IND-enabling
toxicology studies and completed clinical trials for the ASO Compound related to
such Drug Discovery Target. Lilly shall provide such summary reports promptly
after receiving such notice from Isis. If Isis fails to provide such notice
within such [***] month period Lilly shall have no obligation to provide such
summary reports to Isis.

        8.3    Lilly's Right of First Negotiation.    Isis hereby grants to
Lilly a right of first negotiation (the "Lilly Right of First Negotiation") to
obtain from Isis an exclusive, worldwide, license under the Isis Collaboration
Technology and the Isis Technology regarding (a) Isis Products directed to
Abandoned Drug Discovery Targets, Exclusive Targets, Lilly-Blocked Targets
(subject to Section 6.2.2) or Accepted Validation Targets that (i) Isis elects
to partner or develop or commercialize in collaboration with a Third Party or
(ii) are developed by Isis and achieve Phase III Study Initiation. The Lilly
Right of First Negotiation shall be exercisable by Lilly during the term of this
Agreement and shall operate as follows:

        8.3.1    Isis shall promptly notify Lilly in writing (the "Isis
Notification") of (i) its intention to negotiate with or seek a collaborator for
the commercialization of any Isis Product directed to an Abandoned Drug
Discovery Target or Accepted Validation Target or any Isis Reagent ASO Products
and/or (ii) when any Isis Product directed to an Abandoned Drug Discovery
Target, Exclusive Targets, Lilly-Blocked Targets or Accepted Validation Target
achieves Phase III Study Initiation. The Isis Notification shall include a
description of the Isis Product that includes summaries of preclinical,
toxicological and available clinical data and patent information of the level of
detail included in a Clinical Investigators Brochure and, for Isis Products that
achieve Phase III Study Initiation, a written report setting out the Phase II
Clinical Trial Protocol and the Clinical Investigative Brochure for the Phase
III Clinical Trials, in order to permit Lilly to evaluate its interest in
exercising its rights under this Section 8.3. All information contained in the
Isis Notification shall be considered Confidential Information of Isis and
subject to Article 10 and shall be used by Lilly solely for the purpose of
evaluating its interest in exercising its rights under this Section 8.3.

        8.3.2    Lilly shall notify Isis within [***] days after receipt of the
Isis Notification (the "Lilly Response Period"), indicating its interest, if
any, in initiating discussions regarding an agreement with Isis with respect to
the commercialization of such Isis Product.

        8.3.3    In the event that Lilly notifies Isis prior to the termination
of the Lilly Response Period that it has an interest in the commercialization of
such Isis Product (a "Lilly Expression of Interest"), then the Parties shall
negotiate exclusively in good faith reasonable terms that are intended to form
the basis of a final agreement for a period of up to the longer of (i) [***]
days from the date of Isis's receipt of the Lilly Expression of Interest or
(ii) [***] days from the Isis Notification.

        8.3.4    In the event that (i) Lilly fails to notify Isis prior to the
termination of the Lilly Response Period, or (ii) Lilly notifies Isis prior to
the termination of the Lilly Response Period that it has no interest in
collaborating with Isis in the commercialization of such Isis Product, or
(iii) the Parties fail to reach agreement on the terms that are intended to form
the basis of a final agreement within [***] days of the Isis Notification, or
(iv) the Parties fail to reach a final

19

--------------------------------------------------------------------------------




agreement within [***] days following the date on which the Parties reach
agreement on the terms that are intended to form the basis of a final agreement,
then Isis shall thereafter be free to develop such Isis Product on its own or to
initiate discussions with potential alternative partners with respect to the
commercialization of such Isis Product; provided, however, that in the event
Isis enters into discussions with alternative partner the following provisions
shall apply:

        (a)  [***] For the purpose of calculating net present value under this
Section 8.3.4 the following timing definitions will apply:

        (i)    [***] and

        (ii)  [***] and

        (b)  [***]

        8.3.5    Isis shall disclose the terms of any such proposed Third Party
agreement terms to Lilly, and in the event that Lilly disputes that such terms
meet the requirements of this Section 8.3, then an independent Third Party with
the requisite expertise, selected by the Parties, shall make such determination.
The expense of such independent Third Party shall be shared equally by the
Parties. In the event that any Third Party terms include non-monetary
consideration (e.g., licensing of patent rights), then such independent Third
Party shall value such non-monetary consideration as well as any other terms
offered by such Third Party and decide whether as a whole the Third Party offer
exceeds the Lilly offer as set forth above.

        8.3.6    If a Third Party offer for the Isis Product exceeds the Lilly
offer by the guidelines outlined in Section 8.3.4 and is accepted by Isis, Lilly
shall receive from Isis the milestones and running royalty that would be owed by
Isis to Lilly under Section 9.6.

        8.3.7    In the event that Lilly provides Isis with a timely offer of
terms, pursuant to Section 8.3.3 (the "Lilly Offered Terms"), but Isis does not
enter into an agreement with Lilly or reach a mutually agreed-upon term sheet
that represents a firm commitment from a Third Party approved by an officer of
the company of such Third Party with respect to the commercialization of such
ASO Product pursuant to the provisions of Section 8.3.4 within [***] months of
the receipt by Isis of the Lilly Offered Terms, then the Lilly Right of First
Negotiation with respect to such ASO Product shall be revived.

        8.4    Licenses to Isis.    

        8.4.1    Research Licenses.    Subject to the terms and conditions of
this Agreement, Lilly hereby grants to Isis:

        (a)  a co-exclusive (with Lilly), nonsublicensable, royalty free license
during the Collaboration Term under the Lilly Collaboration Technology solely to
the extent necessary or appropriate to carry out Isis' responsibilities under
the Collaborative Research Plan;

        (b)  an exclusive, nonsublicensable, royalty-free license under the
Lilly Collaboration Technology in the ASO Field in the Territory to conduct
research outside the course of the Collaboration; provided, however, that such
license shall automatically terminate for any particular Lilly Collaboration
Patent Right that covers a Reagent ASO Product, Validation ASO Product, or Drug
Discovery ASO Product upon the licensing of the related Reagent Target,
Validation Target or Drug Discovery Target by Lilly under Sections 8.2.1, 8.2.2
or 8.2.3.

        8.4.2    Product Licenses.    Subject to the terms and conditions of
this Agreement, Lilly hereby grants to Isis an exclusive, royalty-bearing
license, including the right to sublicense, under Lilly Collaboration Technology
to develop, make, have made, use, import, offer for sale and sell Isis
Validation ASO Products and Isis Drug Discovery ASO Products in the Territory.
Isis shall provide Lilly with annual written reports that include a description
of the research, development and

20

--------------------------------------------------------------------------------

commercialization activities by Isis on any Isis Validation ASO Products or Isis
Drug Discovery ASO Products licensed by Isis under this Section 8.4.2.

        8.5    Isis Option to License Lilly Non-Collaboration ASO Patent
Rights.    Subject to the terms and conditions of this Agreement, including this
Section 8.5, [***] During the Reagent Provision Term plus [***] years thereafter
Isis may acquire the Isis Option with respect to any such Reagent Target as set
forth below:

        (i)    [***]

        (ii)  [***] Isis shall be limited as to the number of Reagent Targets
with respect to which it may make such inquiries as follows:

        (1)  Until the expiration of [***] months after the Effective Date, Isis
may not make any such inquiries;

        (2)  During the [***] months following the period described in
Section 8.5(ii)(1), Isis may inquire on the status of up to [***] Reagent
Targets;

        (3)  During the [***] following the period described in
Section 8.5(ii)(2), Isis may inquire on the status of up to [***] Reagent
Targets; and

        (4)  During the [***] months following the period described in
Section 8.5(ii)(3) and during each successive [***] month period thereafter
until the expiration of the [***] year following expiration of the Reagent
Provision Term, Isis may inquire on the status of up to [***] Reagent Targets
per [***] month period.

Isis may make such inquiries under this Section 8.5(ii) no more than two
(2) times per year; provided, however, [***] Within five (5) days of receipt of
any such notice from Isis under this Section 8.5(ii), the Third Party Reviewer
shall notify Isis in writing whether such Reagent Target is an Excluded Reagent
Target.

        (iii)  On or after such time as any Reagent Target validated and
functionalized by Isis in its own internal drug discovery programs has reached
[***]

        (iv)  Isis may exercise each Isis Option granted under
Section 8.5(iii) at any time following such grant during the Reagent Provision
Term plus [***] years upon written notice to Lilly. Any license granted to Isis
pursuant to exercise of an Isis Option under this Section 8.5 shall be
royalty-bearing in accordance with Section 9.6.1 hereof.

        (v)  Isis shall provide Lilly with annual written reports that include a
description of the research, development and commercialization activities by
Isis on any Isis Validation ASO Products or Isis Non-Collaboration ASO Products
licensed by Isis under this Section 8.5.

        8.6    No Implied Licenses.    Except as expressly provided otherwise
herein, neither Party hereto will be deemed by this Agreement to have been
granted any license or other rights to the other Party's intellectual property
rights.

        8.7    Isis GeneTrove Database Subscription.    Until November 1, 2001,
Lilly shall have the right to become [***] for the GeneTrove Database for a
period of [***] [***] During such [***] month period, Lilly shall have the
option of becoming a subscriber to the Genetrove Database [***] and otherwise
upon the terms and conditions set forth in Schedule 8.7 hereto and thereafter,
during the Collaboration Term, Lilly shall have the option of becoming a
subscriber to the GeneTrove Database [***] preceding Lilly's exercise of such
option for a comparable subscription.

        8.8    Technology Transfer.    Upon expiration or termination (other
than for breach by Lilly) of the Collaboration Term, Lilly shall have the option
to obtain a non-exclusive license, including the right to sublicense solely in
connection with the grant of a license to develop, make, use, import, offer for
sale and sell Lilly Products, to use the Isis Technology described in
Schedule 8.8 hereto on the terms set forth in such Schedule 8.8.

21

--------------------------------------------------------------------------------



        8.9    Manufacturing Improvements.    During the first [***] years of
the term of this Agreement, the Parties will meet at least annually to review
Manufacturing Improvements developed by either of the Parties outside of the
course of the Collaboration. [***]

        8.9.1    The entire right, title, and interest in and to all
Manufacturing Improvements developed or invented solely by employees or
consultants of Lilly during the term of this Agreement will be the sole and
exclusive property of Lilly [***]

        8.9.2    The entire right, title, and interest in and to all
Manufacturing Improvements developed or invented solely by employees or
consultants of Isis during the term of this Agreement will be the sole and
exclusive property of Isis [***]

        8.9.3    The entire right, title, and interest in and to all
Manufacturing Improvements developed or invented jointly by employees or
consultants of Isis and Lilly during the term of this Agreement will be the
joint property of Isis and Lilly. Each Party will have an undivided joint
ownership interest in such Manufacturing Improvements, and may license its
rights under such Manufacturing Improvements for its own account and without the
consent of the other Party, subject to the licenses granted to Lilly under
Sections 8.1 and 8.2.

        8.10    Negative Covenant of Isis.    Isis hereby agrees that, for so
long as a particular Reagent Target, Validation Target or Drug Discovery Target
is subject to restrictions on Isis' use of such Target outside the Collaboration
pursuant to Section 4.3, 5.5, 5.6, 5.8, 6.2.3 or 6.8, as applicable, or is
subject to an exclusive license granted to Lilly under Section 8.2.2, 8.2.3 or
8.3, Isis shall not [***] The Parties acknowledge that, as of the Restatement
Date, neither Party has committed to [***] However, upon mutual written
agreement of the Parties during the Collaboration Term, the Reagent Provision
Program, Target Validation Program and/or Antisense Drug Discovery Program, as
applicable, may be expanded to include activities directed to [***].


ARTICLE 9

PAYMENTS AND ACCOUNTING


        9.1    Collaboration Funding.    The Collaboration Funds shall be
applied by Isis solely towards the Collaboration and in accordance with the
Collaborative Research Plan.

        9.1.1    Collaboration FTEs.    Collaboration FTEs shall be billed
against the Collaboration Funds at the FTE Rate. Each Party shall maintain
complete and accurate records of all monies expended by it for research under
the Collaboration and the Collaboration FTEs applied in the course of the
Collaboration. During Collaboration Term, each Party shall submit to the other
Party within [***] days following each Calendar Quarter a written statement
accompanied by a certificate signed by the Vice President of Finance or Director
of Finance on behalf of Isis, or in the case of Lilly, the Director of Finance
for Lilly Research Laboratories (or successor positions), setting forth (i) the
number of Collaboration FTEs dedicated to work on the Collaboration for the
previous Calendar Quarter, (ii) the dollar amount of Collaboration Funds
expended during the Calendar Quarter for which the report is made and the
subject matter of such expenditures; and (iii) a description of the activities
conducted. Isis will also include in such report to Lilly the beginning balance
of Collaboration Funds for such Calendar Quarter. Within [***] days of receipt
of Lilly's report for any Calendar Quarter, Isis shall submit to Lilly an
additional written statement, accompanied by a certificate signed by the Vice
President of Finance or Director of Finance of Isis, setting forth the amount of
Collaboration Funds expended in the preceding Calendar Quarter, the ending
balance of Collaboration Funds at the end of such Calendar Quarter and the total
amount of monies to be reimbursed to Lilly by Isis from Collaboration Funds for
expenses incurred by Lilly under the Collaboration. Isis shall reimburse Lilly
concurrently with the delivery

22

--------------------------------------------------------------------------------

of the report under the preceding sentence. Such reimbursement shall be made by
wire transfer to an account designated by Lilly.

        9.1.2    Reagents.    Isis shall charge the Collaboration Funds for
Reagent ASO Compounds provided to Lilly by Isis under the Reagent Provision
Program at the Isis HTS Standard Cost or Isis RTS Standard Cost, as applicable,
in accordance with the provisions of Section 9.1.1.

        9.1.3    Protected Targets.    For each Target that Lilly designates as
a Protected Target pursuant to Section 4.4 (ii), Lilly shall pay to Isis an
premium amount that [***] of the amount that is charged by Isis against the
Collaboration Funds under Section 9.1.2 with respect to ASO Compounds to such
Protected Target. Such premium amount shall be paid by Lilly within thirty
(30) days after (i) Lilly or the Collaboration receives such ASO Compound to
such Protected Target and (ii) Isis notifies Lilly that the Collaboration Funds
have been charged for delivery of such ASO Compounds, such notice also
specifying the amount charged against the Collaboration Funds for such ASO
Compounds. For avoidance of doubt, the premium amount paid by Lilly pursuant to
Section 9.1.3 shall not be charged against the Collaboration Funds.

        9.1.4    Audits.    If a Party desires to audit the other Party's
records regarding Collaboration Funds and Collaboration FTEs, it shall utilize
the independent, certified public accountant of the other Party to examine such
records. Such accountant shall be instructed to provide the Party desiring the
audit a report on the findings of the agreed upon procedures which verifies any
previous report made or payment submitted by the audited Party during such
period. The expense of such audit shall be borne by the auditing Party;
provided, however, that if an error in favor of the auditing Party of more than
the greater of [***] of the amount reported or paid or [***] is discovered, then
such expenses shall be paid by the audited Party. Any information received by a
Party pursuant to this Section 9.1.4 shall be deemed to be the Confidential
Information of the other Party. This right to audit shall remain during the
Collaboration Term and for a period of [***] years thereafter, but no more often
than one (1) time per year.

        9.1.5    Increase in Loan Commitment.    Lilly and Isis have agreed on
the Lilly Loan commitment and the Loan Disbursement schedule set forth in the
Loan Agreement based on the mutual understanding of Lilly and Isis that that
Loan commitment and Loan Disbursement schedule will provide Collaboration Funds
on a timely basis to allow completion of the Collaboration activities during the
initial term of the Collaboration as set forth in this Agreement. If, pursuant
to Subsection 2.5.2(g), the Executive Committee recommends to Lilly that an
increase in Collaboration Funds is desirable to cover Collaboration efforts
during the initial four (4) year term of the Collaboration as a result of
expanding the therapeutic area focus of the Collaboration, Lilly may at its sole
option either increase the Loan commitment under the Loan Agreement or pay cash
to provide sufficient Collaboration Funds to cover such expanded area of focus,
and Lilly and Isis agree to execute such amendments to the Loan Agreement as are
necessary to cover the increased Loan commitment and adjustments in the Loan
Disbursement schedule. The Parties acknowledge that as a result of expanding the
therapeutic area focus of the Collaboration to include oncology there may need
to be an increase in the total amount of the Collaboration Funds. Before the
commencement of the fourth (4th) year of the Collaboration, the Executive
Committee shall determine whether there are sufficient Collaboration Funds to
fulfill the objectives and funding amount of the Collaborative Research Plan, as
approved by the Executive Committee, through the end of the fourth (4th) year of
the Collaboration. If there are insufficient Collaboration Funds to meet the
objectives and funding amount of the Collaborative Research Plan as approved by
the Executive Committee, then Isis shall have the right to cause Lilly to
increase the Collaboration Funds to the total funding amount as specified in
such approved Collaborative Research Plan; provided, however, the amount that
the Collaboration Funds may be increased above the original Loan amount as
provided in the Loan Agreement shall not exceed the total amount of the sum of
(i) the Collaboration Funds actually spent on the oncology

23

--------------------------------------------------------------------------------




Collaboration Therapeutic Area before the commencement of the fourth (4th) year
of the Collaboration plus (ii) the Collaboration Funds allocated to the oncology
Collaboration Therapeutic Area in the Collaborative Research Plan approved by
the Executive Committee for the fourth (4th) year of the Collaboration, and
further provided, that Lilly may at its sole option either increase the Loan
commitment under the Loan Agreement or pay cash to provide sufficient
Collaboration Funds to cover such additional Collaboration Funds.

        9.1.6    Modifications to Loan Disbursement Schedule.    While not
expected, if for any reason there is a substantial acceleration or delay in the
conduct of Collaboration activity from the Collaborative Research Plan used in
determining the Loan Disbursement schedule set forth in the Loan Agreement, the
Executive Committee shall recommend modifications to Lilly in the Loan
Disbursement schedule as appropriate to reflect the resulting acceleration or
delay in the need to provide Collaboration Funds, and, if such recommended
modifications are acceptable to Lilly, then Lilly and Isis agree to execute such
amendments to the Loan Agreement as are appropriate to reflect the changes
recommended by the Executive Committee to the Loan Disbursement schedule.

        9.1.7    Action by Executive Committee.    If either Party believes that
activity by the Executive Committee pursuant to Section 9.1.5 or 9.1.6 is
appropriate, it shall so notify the other Party in writing, and the Parties will
cooperate in calling an Executive Committee meeting to consider such matters at
the earliest feasible time thereafter.

        9.1.8    Payment of Royalty Reduction Fee.    Lilly shall pay to Isis
One Million and [***] within thirty (30) days after the Restatement Date, which
payment shall be applied to reduce the royalty rate payable under this Agreement
with respect to a Drug Discovery ASO Product directed to the Drug Discovery
Target known as [***] or another Drug Discovery Target if [***] becomes an
Abandoned Drug Discovery Target, as more fully described in Section 9.4.2.

        9.2    Technology Access Fee.    If Lilly is conducting any research,
development or commercialization activities relating to any Lilly Product as of
the fourth (4th) anniversary of the Effective Date, Lilly shall commence making
the first of [***] equal installments of the Technology Access Fee to Isis. For
a period of [***] years thereafter, if Lilly continues to conducting any
research, development or commercialization activities relating to any Lilly
Product as of each anniversary of the Effective Date then Lilly shall pay the
next installment of the Technology Access Fee. Technology Access Fee
installments shall be paid by Lilly within thirty (30) days after the fourth
(4th) anniversary of the Effective Date and each anniversary date thereafter
until a total [***] such Technology Access Fee installments have been made by
Lilly. The total amount of each such Technology Access Fee installment shall be
calculated by:

        (a)  subtracting from the Collaboration Funds both:

        (i)    [***] and

        (ii)  [***] and

        (b)  [***] pursuant to this Section 9.2.

        Capitalized terms used in this Section 9.2 that are not defined in this
Agreement shall have the meanings set forth in the Loan Agreement.

        9.2.2    Credits Against Technology Access Fee    [***]

24

--------------------------------------------------------------------------------

        9.3    License, Milestone and Royalty Payments—Lilly.    

        9.3.1    Reagent Non-ASO Products.    

        (a)    Milestone Payments.    Lilly will pay to Isis the following
milestone payments for a Reagent Non-ASO Product within [***] days after
achievement of each of the following events in the first Major Market Country;
provided, however, that no milestone payment shall be due or owing for any
Reagent Non-ASO Compound being developed as a Reagent ASO Product that has as
its site of activity the same Target that is the site of activity of any Lilly
Product with respect to which such milestone payment has already been paid:

Milestone Event


--------------------------------------------------------------------------------

  Milestone Payment

--------------------------------------------------------------------------------

[***]   [***] [***]   [***] [***]   [***]

        Lilly shall be obligated to pay milestone payments with respect to a
Reagent Non-ASO Compound under this Section 9.3.1 only if such Reagent Non-ASO
Compound achieves Program Sanction Approval within [***] years of the date that
Lilly performs the Lilly First Pass In Vitro Assay with respect to the related
Reagent ASO Compound delivered to Lilly by Isis under this Agreement that is
directed to the same Target as such Reagent Non-ASO Compound, as reasonably
evidenced by Lilly's laboratory notebooks or other scientific records.

        (b)    Royalties.    Lilly will pay to Isis one percent [***] on the
annual Net Sales of a Reagent Non-ASO Product on a country-by-country basis from
the date of the First Commercial Sale in each such country of a Reagent Non-ASO
Product until the expiration of the last to expire Isis Blocking Patent Right
licensed by Lilly under Section 8.2.1 that includes a Valid Claim that Covers
such Reagent Non-ASO Product.

        9.3.2    Validation Non-ASO Products and Drug Discovery Non-ASO
Products.    

        (a)    Milestone Payments.    Lilly will pay to Isis the following
milestone payments for a Validation Non-ASO Product or Drug Discovery Non-ASO
Product within thirty (30) days after achievement of each of the following
events in the first Major Market Country; provided, however, that no milestone
payment shall be due or owing for any Validation Non-ASO Compound being
developed as a Validation Non-ASO Product or Drug Discovery Non-ASO Compound
being developed as a Drug Discovery Non-ASO Product that has as its site of
activity the same Target that is the site of activity of any Lilly Product with
respect to which such milestone payment has already been paid:

Milestone Event


--------------------------------------------------------------------------------

  Milestone Payment

--------------------------------------------------------------------------------

[***]   [***] [***]   [***] [***]   [***] [***]   [***] [***]   [***]

        Lilly shall be obligated to make only those milestone payments for the
events listed above in this Section 9.3.2 that occur after the Validation Target
or Drug Discovery Target that is targeted by the Validation Non-ASO Compound
being developed as a Validation Non-ASO Product or Drug Discovery Non-ASO
Compound being developed as a Drug Discovery Non-ASO Product is designated [***]

        Lilly shall be obligated to pay milestone payments with respect to a
Validation Non-ASO Compound being developed as a Validation Non-ASO Product or
Drug Discovery Non-ASO Compound being developed as a Drug Discovery Non-ASO
Product under this Section 9.3.2 only if such Validation

25

--------------------------------------------------------------------------------


Non-ASO Compound or Drug Discovery Non-ASO Compound achieves Program Sanction
Approval within [***] years and [***] months of the date that the related
Validation ASO Compound or Drug Discovery ASO Compound that is directed to the
same Target as the Validation Non-ASO Compound or Drug Discovery Non-ASO
Compound is delivered to Lilly or the Collaboration for use thereunder, as
applicable.

        (b)    Royalties.    Lilly will pay the following royalties to Isis on a
country-by-country basis from the date of the First Commercial Sale in each such
country of a Validation Non-ASO Product or Drug Discovery Non-ASO Product:

        (i)    [***] on the annual Net Sales of Validation Non-ASO Product or
Drug Discovery Non-ASO Product for a period of [***] years if there is no Isis
Collaboration Patent Right or Isis Patent Right that includes a Valid Claim that
Covers such Validation Non-ASO Product or Drug Discovery Non-ASO Product;
provided, however, that no royalty payment shall be owed by Lilly under this
Section 9.3.2(b) for a Validation Non-ASO Product or Drug Discovery Non-ASO
Product that is [***] or

        (ii)  [***] on the annual Net Sales of a Validation Non-ASO Product or
Drug Discovery Non-ASO Product until the expiration of the last to expire Isis
Collaboration Patent Right or Isis Patent Right that includes a Valid Claim that
Covers such Validation Non-ASO Product or Drug Discovery Non-ASO Product.

        9.3.3    Reagent ASO Products and Validation ASO Products.    

        (a)    License Fees.    In the event that Lilly exercises its option to
license a Reagent Target or a Validation Target in accordance with
Section 8.2.2, Lilly shall pay Isis a one time license fee of [***] within [***]
days after the Section 8.2.2 Exercise Notice Date for each such licensed Reagent
Target or Validation Target.

        (b)    Milestone Payments.    Lilly will pay to Isis the following
milestone payments for a Reagent ASO Compound being developed as a Reagent ASO
Product or a Validation ASO Compound being developed as a Validation ASO Product
within thirty (30) days after achievement of each of the following events in the
first Major Market Country; provided, however, that no milestone payment shall
be due or owing for any Reagent ASO Compound or a Validation ASO Compound that
has as its site of activity the same Target that is the site of activity of any
Lilly Product with respect to which such milestone payment has already been
paid:

Milestone Event


--------------------------------------------------------------------------------

  Milestone Payment

--------------------------------------------------------------------------------

[***]   [***] [***]   [***] [***]   [***] [***]   [***]

Provided, however, that with respect to any Combination Product that contains
more than one (1) Reagent ASO Compound and/or Validation ASO Compound, Lilly
shall be obligated to the milestones set forth in the foregoing table for Phase
III Study Initiation, Registration and First Commercial Sale only once for such
Combination Product.

        (c)    Royalties.    Lilly will pay to Isis the following royalties on a
country-by-country basis from the date of the First Commercial Sale in each such
country of a Reagent ASO Product or a Validation ASO Product until the
expiration of the last to expire Isis Collaboration Patent

26

--------------------------------------------------------------------------------

Right or Isis Patent Right that includes a Valid Claim that Covers such Reagent
ASO Product or Validation ASO Product, as applicable:

Worldwide Annual Sales of the Product


--------------------------------------------------------------------------------

  Royalty Rate

--------------------------------------------------------------------------------

[***]   [***] [***]   [***] [***]   [***]

Provided, however, that the royalty rate payable by Lilly under this
Section 9.3.3(c) shall be increased by the amount of any pass through royalties
payable by Isis to a Third Party on Lilly's sale of such Reagent ASO Product or
Validation ASO Product but in no event shall the royalty rate payable by Lilly
under this Section be increased to amount greater [***]

        9.3.4    Drug Discovery ASO Products.    

        (a)    License Fees.    In the event that Lilly exercises an option to
license a Drug Discovery ASO Target in accordance with Section 8.2.3, Lilly
shall pay the following applicable one-time license fee [***] days after the
Section 8.2.3 Exercise Notice Date for each such Drug Discovery ASO Target:

Drug Discovery ASO Target


--------------------------------------------------------------------------------

  License Fee

--------------------------------------------------------------------------------

[***]   [***] [***]   [***] [***]   [***]

        (b)    Milestone Payments.    Lilly will pay to Isis the following
milestone payments for a Drug Discovery ASO Compound being developed as a Drug
Discovery ASO Product within [***] days after achievement of each of the
following events in the first Major Market Country; provided, however, that no
milestone payment shall be due or owing for any Drug Discovery ASO Compound that
has as its site of activity the same Target that is the site of activity of any
Drug Discovery ASO Product with respect to which such milestone payment has
already been paid:

Milestone Payment

--------------------------------------------------------------------------------

Milestone Event


--------------------------------------------------------------------------------

  Stage 1 Drug Discovery Target

--------------------------------------------------------------------------------

  Stage 2 Drug Discovery Target

--------------------------------------------------------------------------------

  Stage 3 Drug Discovery Target

--------------------------------------------------------------------------------

[***]   [***]   [***]   [***] [***]   [***]   [***]   [***] [***]   [***]  
[***]   [***] [***]   [***]   [***]   [***]

Provided, however, that with respect to any Combination Product that contains
more than one (1) Drug Discovery ASO Compound, Lilly shall be obligated to the
milestones set forth in the foregoing table for Phase III Study Initiation,
Registration and First Commercial Sale only once for such Combination Product.

        (c)    Royalties.    Subject to Section 9.4, Lilly will pay to Isis the
following royalties on a country-by-country basis from the date of the First
Commercial Sale in each such country of a Drug Discovery ASO Product until the
expiration of the last to expire Isis Collaboration

27

--------------------------------------------------------------------------------

Patent Right or Isis Patent Right that includes a Valid Claim that Covers such
Drug Discovery ASO Product:

 
  Royalty Rates

--------------------------------------------------------------------------------

Worldwide Annual Net Sales of the Product


--------------------------------------------------------------------------------

  Stage 1 Drug Discovery Target

--------------------------------------------------------------------------------

  Stage 2 Drug Discovery Target

--------------------------------------------------------------------------------

  Stage 3 Drug Discovery Target

--------------------------------------------------------------------------------

[***]   [***]   [***]   [***] [***]   [***]   [***]   [***] [***]   [***]  
[***]   [***]

        9.3.5    Lilly Sublicensing Obligations.    In the event that Lilly
elects to sublicense its rights to a Reagent ASO Compound, a Drug Discovery ASO
Product or a Validation ASO Product, as permitted by this Agreement, Lilly shall
be obligated to pay to Isis, at Lilly's option, either (i) [***] of any and all
Sublicense Income received by Lilly pursuant to a sublicense agreement entered
into by Lilly with respect to such Reagent ASO Compound, a Drug Discovery ASO
Product or a Validation ASO Product or (ii) any payments as set forth in this
Article 9 that would be owed by Lilly if Lilly were selling such Reagent ASO
Product, Drug Discovery ASO Product or Validation ASO Product; provided, however
[***]

        9.4    Pass Through Royalties.    [***]

        9.4.1    [***]

        9.4.2    [***]

        9.4.3    [***]

        9.4.4    [***]

        9.5    Access to Third Party Rights.    

        9.5.1    Third Party Licenses.    If, after the Effective Date access to
a Third Party's intellectual property rights becomes necessary to make, use,
import, or offer to sell, or sell a Reagent ASO Product, Validation ASO Product
or Drug Discovery ASO Product in the Territory, Lilly shall have the right to
acquire such access. [***] of the acquisition cost paid by Lilly (i.e., all
consideration paid by Lilly in connection with such acquisition including,
without limitation up-front payments, milestones payments and royalties) shall
be credited against future royalties owed to Isis by Lilly under this Agreement
for a Reagent ASO Product, Validation ASO Product or Drug Discovery ASO Product.
Except as the Parties may otherwise agree in writing, under no circumstance
shall Lilly acquisitions of Third Party intellectual property rights under the
provisions of this Section 9.5 result in a reduction of Net Royalties payable to
Isis under this Agreement by more than [***] percent of the royalty otherwise
due to Isis.

        9.5.2    Oral Preparation or Formulation Technology.    Any oral
preparation or formulation technology that is applicable to Reagent ASO
Products, Validation ASO Products or Drug Discovery ASO Products that is
obtained by Isis from any Affiliate or Third Party, including Elan, shall be
made available to Lilly for use at a cost (including royalties, milestones and
other payments) that is no greater than the amount payable by Isis to such Third
Party. Any oral preparation or formulation technology developed by Isis during
the term of the Agreement that is applicable to Reagent ASO Products, Validation
ASO Products or Drug Discovery ASO Products shall be made available to Lilly
hereunder as Isis Technology.

28

--------------------------------------------------------------------------------




        9.6    Payments by Isis.    Subject to the terms and conditions of this
Agreement, Isis shall pay to Lilly royalties on a country-by-country basis from
the date of the First Commercial Sale of an Isis Product in each such country as
follows:

        9.6.1    Isis Non-Collaboration ASO Products.    For Isis
Non-Collaboration ASO Products, Isis shall pay Lilly [***] on Isis' annual Net
Sales of each Isis Non-Collaboration ASO Product until the expiration of the
last to expire Lilly Non-Collaboration ASO Patent Right that includes a Valid
Claim that Covers such Isis Non-Collaboration ASO Product;

        9.6.2    Isis Validation ASO Products.    For Isis Validation ASO
Products, Isis shall pay Lilly [***] on Isis' annual Net Sales of each Isis
Validation ASO Product until the expiration of the last to expire Isis
Collaboration Patent Right or Lilly Collaboration Patent Right that includes a
Valid Claim that Covers such Isis Validation ASO Product; provided, however,
that the total royalty payable by Isis with respect to any Isis Product under
Sections 9.6.1 and 9.6.2 shall not [***] of Net Sales in the aggregate; and

        9.6.3    Isis Drug Discovery ASO Products.    For an Isis Drug Discovery
ASO Product that is not directed to a Stage 2 Drug Discovery Target or a Stage 3
Drug Discovery Target, Isis shall pay to Lilly the applicable percentage of Net
Sales set forth below for each such Isis Drug Discovery ASO Product until the
expiration of the last to expire Isis Collaboration Patent Right or Lilly
Collaboration Patent Right that includes a Valid Claim that Covers such Isis
Drug Discovery ASO Product:

Stage at which Lilly's license to a Isis Drug Discovery ASO Product was
terminated


--------------------------------------------------------------------------------

  Royalty Rate

--------------------------------------------------------------------------------

[***]   [***] [***]   [***] [***]   [***] [***]   [***]

        9.6.4    Isis Drug Discovery ASO Products.    For Isis Drug Discovery
ASO Products that are directed to Stage 2 Drug Discovery Targets or Stage 3 Drug
Discovery Targets, Isis will pay to Lilly the applicable percentage of Net Sales
set forth below for each such a Isis Drug Discovery ASO Product until the
expiration of the last to expire Isis Collaboration Patent Right or Lilly
Collaboration Patent Right that includes a Valid Claim that Covers such Isis
Drug Discovery ASO Product:

Stage at which Lilly's license to a Isis Drug Discovery ASO Product was
terminated


--------------------------------------------------------------------------------

  Royalty Rate

--------------------------------------------------------------------------------

[***]   [***] [***]   [***] [***]   [***] [***]   [***]

        9.6.5    Lilly Summary Reports.    If Isis elects to receive a summary
report from Lilly under Section 8.2.2(c) or 8.2.3(c) with respect to an ASO
Compound, Isis shall make the applicable payment set forth below to Lilly with
respect to any Isis Reagent ASO Product, Isis Validation Product or Isis Drug
Discovery Product based thereon, as applicable [***] days after receipt of such
report from Lilly:

        (a)  If Isis acquires rights to an Isis Reagent ASO Product, Isis
Validation ASO Product or Isis Drug Discovery ASO Product pursuant to
Section 8.2.2(c) or 8.2.3(c) prior to completion of IND-enabling toxicology
studies, then Isis shall pay Lilly [***];

        (b)  If Isis acquires rights to an Isis Reagent ASO Product, Isis
Validation ASO Product or Isis Drug Discovery ASO Product pursuant to
Section 8.2.2(c) or 8.2.3(c) after completion

29

--------------------------------------------------------------------------------




of IND-enabling toxicology studies but before completion of Phase I Clinical
Trials, then Isis shall pay Lilly [***];

        (c)  If Isis acquires rights to an Isis Reagent ASO Product, Isis
Validation ASO Product or Isis Drug Discovery ASO Product pursuant to
Section 8.2.2(c) or 8.2.3(c) after completion of Phase I Clinical Trials but
prior to completion of Phase II Clinical Trials, then Isis shall pay Lilly
[***]; and

        (d)  If Isis acquires rights to an Isis Reagent ASO Product, Isis
Validation ASO Product or Isis Drug Discovery ASO Product pursuant to
Section 8.2.2(c) or 8.2.3(c) after completion of Phase II Clinical Trials, then
Isis shall pay Lilly [***].

        9.6.6    ASO Product Competition.    In the event that during the term
of this Agreement, Isis develops or commercializes an ASO Product not subject to
payment obligations under any other provision of this Section 9.6 that:

        (a)  selectively modulates a Target that has [***] and

        (b)  [***]

then Isis shall pay to Lilly royalties on the Net Sales of such ASO Product
being developed or commercialized by Isis for such same indication(s) that is
equal to [***] of the Net Royalty payable by Lilly to Isis for such competing
Lilly ASO Product.

        9.7    Royalty Obligations.    Except as otherwise provided in this
Agreement both Parties acknowledge and agree that each is solely responsible for
any and all royalty obligations that have accrued or may accrue in the future
with respect to any agreements and/or arrangement that such Party may have
agreed to prior to the Effective Date. Except as otherwise provided in this
Agreement, any Third Party technology acquired by Isis that is applicable to
Reagent ASO Products, Validation ASO Products or Drug Discovery ASO Products
shall be made available to Lilly at the cost (including royalties, milestones
and other payments) payable by Isis to such Third Party.

        9.8    COPS Protection.    Isis and Lilly agree to discuss in good faith
a royalty reduction for any Lilly Product or Isis Product for which the COPS is
greater [***].

        9.9    Compulsory License.    If in any country a Third Party obtains a
Compulsory License to sell a Lilly Product or Isis Product, then Lilly or Isis,
respectively, shall promptly notify the other Party. If the royalty rate payable
by the grantee of the Compulsory License is less than the then-current royalty
rate paid under this Agreement, then the royalty rate, payable under this
Agreement with respect to such Lilly Product or Isis Product, as applicable,
shall be reduced to such lower rate in the subject country for so long as sales
are made pursuant to the Compulsory License; provided, however [***].

        9.10    Inflation.    The increments of annual Net Sales tiers set forth
in Sections 9.3.3(c) and 9.3.4(c) will be adjusted on a Calendar Year basis
commencing January 1, 2002 (and on January 1 of each year thereafter during the
term of this Agreement) by an amount equal to the percentage change, if any, in
the CPI for the preceding year.

        9.11    Accounting Reports; Payment of Royalty.    Each Party (including
its Affiliates) and its Sublicensees shall keep complete and accurate books and
records which may be necessary to ascertain properly and to verify the payments
owed hereunder [***] Each Party will make royalty payments to the other Party
for Products sold by such Party, its Affiliates and Sublicensees during the
Calendar Quarter within [***] days of the last day of that Calendar Quarter.
Each royalty payment will be accompanied by a written report for that Calendar
Quarter showing the Net Sales of the Products sold by such Party, its Affiliates
and Sublicensees worldwide during the quarterly reporting period and the
calculation of the royalties payable under this Agreement.

30

--------------------------------------------------------------------------------



        9.12    Audits.    Upon the written request of a Party (the "Auditing
Party"), and not more than once in each Calendar Year, the other Party (the
"Audited Party") will permit the Audited Party's independent certified public
accountant to have access during normal business hours to such of the records of
the Audited Party as may be reasonably necessary to verify the accuracy of the
royalty reports hereunder for the current year and the preceding two (2) years
prior to the date of such request. The Auditing Party shall submit an audit
plan, including audit scope, to the Audited Party for the Audited Party's
approval, which shall not be unreasonably withheld, prior to audit
implementation. The independent certified public accountants shall keep
confidential any information obtained during such inspection and shall report to
the Auditing Party only the amounts of Net Sales and royalties due and payable.
Upon the expiration of two (2) years following the end of any Calendar Year, the
calculation of royalties payable with respect to such year will be binding and
conclusive upon the Auditing Party, and the Audited Party and its Affiliates and
Sublicensees will be released from any liability or accountability with respect
to royalties for such year. If such accounting firm concludes that additional
royalties were owed, or that the Audited Party overpaid royalties, during such
period, the Audited Party will pay the additional royalties, or the Auditing
Party shall return any overpaid royalties, within ninety (90) days of the date
the Auditing Party delivers to the Audited Party such accounting firm's written
report. The fees charged by such accounting firm will be paid by the Auditing
Party unless the additional royalties owed by the Audited Party exceed [***] of
the royalties paid for the royalty period subject to the audit, in which case
the Audited Party will pay the reasonable fees of the accounting firm. The
Audited Party will include in each sublicense granted by it pursuant to this
Agreement a provision requiring the Sublicensee to make reports to the Audited
Party, to keep and maintain records of sales made pursuant to such sublicense
and to grant access to such records by a mutually agreed upon independent
accountant to the same extent required of the Audited Party under this
Agreement. The Auditing Party will treat all financial information subject to
review under this Section 9.12 or under any sublicense agreement in accordance
with the confidentiality provisions of this Agreement, and will cause its
accounting firm to enter into an acceptable confidentiality agreement with the
Audited Party obligating it to retain all such financial information in
confidence pursuant to such confidentiality agreement.

        9.13    Payment.    All payments to a Party under this Agreement will be
made in United States Dollars by bank wire transfer in next day available funds
to such bank account in the United States designated in writing by the other
Party from time to time. Each Party will pay a late payment service charge of
[***] per month (or the highest amount allowed by law, if lower than [***] on
all past-due amounts owed by such Party under this Agreement.

        9.14    Income Tax Withholding.    Each Party will be responsible for
its own tax liabilities resulting from the payments received from the other
Party under this Agreement. If laws, rules or regulations require withholding of
income taxes or other taxes imposed upon payments set forth in this Article 9,
the paying Party will make such withholding payments as required and subtract
such withholding payments from the payments set forth in this Article 9. The
paying Party will submit appropriate proof of payment of the withholding taxes
to the other Party within a reasonable period of time.


ARTICLE 10

CONFIDENTIALITY


        10.1    Nondisclosure and Nonuse Obligations.    All (i) Confidential
Information disclosed by one Party to the other Party hereunder and
(ii) Collaboration Know-How will be maintained in confidence and will not be
disclosed to any Third Party or used for any purpose except as expressly
permitted herein without the prior written consent of the other Party.

31

--------------------------------------------------------------------------------


        10.2    Permitted Disclosure of Confidential
Information.    Notwithstanding Section 9.1, a Party may disclose Confidential
Information of the other Party or Collaboration Know-How as follows:

        10.2.1    to appropriate U.S. and/or foreign tax authorities,
appropriate patent agencies in order to obtain Patent Rights pursuant to this
Agreement, appropriate regulatory authorities to gain approval to conduct
clinical trials or to market Lilly Products or Isis Products pursuant to this
Agreement, but such disclosure, may be only to the extent reasonably necessary
to obtain such Patent Rights or authorizations;

        10.2.2    if required by any governmental authority other than under
Section 10.2.1, provided that prior to such disclosure, the Party subject to the
request for such disclosure (the "Notifying Party") promptly notifies the other
Party of such requirement so that such other Party may seek a protective order
or other appropriate remedy; and provided, further, that in the event that no
such protective order or other remedy is obtained, or that such other Party
waives compliance with this Article 10, the Notifying Party will furnish only
that portion of the other Party's Confidential Information or of the
Collaboration Know-How that it is advised by counsel it is legally required to
furnish and will exercise all reasonable efforts to obtain reasonable assurance
that confidential treatment will be accorded the other Party's Confidential
Information or Collaboration Know-How so furnished.

        10.2.3    by a Party to its permitted Sublicensees, agents, consultants,
Affiliates and/or other Third Parties for the research and development,
manufacturing and/or marketing of Lilly Products or Isis Products (or for such
Parties to determine their interest in performing such activities) in accordance
with this Agreement on the condition that such Affiliates and Third Parties
agree to be bound by the confidentiality and non-use obligations contained in
this Agreement; or

        10.2.4    if required to be disclosed by law or court order, provided
that notice is promptly delivered to the non-disclosing Party in order to
provide an opportunity to challenge or limit the disclosure obligations.


ARTICLE 11

DISCLAIMERS, REPRESENTATIONS, WARRANTIES AND INDEMNIFICATIONS


        11.1    Isis Representations and Warranties.    Isis represents and
warrants to Lilly as follows:

        11.1.1    Corporate Existence and Authority.    As of the Effective
Date, Isis: (a) is a corporation duly organized, validly existing and in good
standing under the laws of the state in which it is incorporated, (b) has full
corporate power and authority and the legal right to own and operate its
property and assets and to carry on its business as it is now being conducted
and as contemplated in this Agreement, including the right to grant the options
to license and licenses granted hereunder, (c) has the corporate power and
authority and the legal right to enter into this Agreement and perform its
obligations hereunder, (d) has taken all necessary corporate action on its part
required to authorize the execution and delivery of the Agreement and the
performance of its obligations hereunder, and (e) has delivered an Agreement
that has been duly executed and constitutes a legal, valid, binding obligation
of Isis and is enforceable against it in accordance with its terms;

        11.1.2    Patents, Prior Art.    As of the Effective Date and to the
best of Isis' knowledge, it has the sufficient legal and/or beneficial title and
ownership under the Isis Technology as is necessary to fulfill its obligations
under this Agreement and to grant the licenses and options to license to Lilly
pursuant to this Agreement. Isis is not aware of any communications alleging
that it has violated or, by conducting its business as currently proposed under
this Agreement, would violate any of the intellectual property rights of any
Third Party;

32

--------------------------------------------------------------------------------




        11.1.3    Absence of Litigation, Infringement, Misappropriation.    As
of the Effective Date and to the best of Isis' knowledge, there is no pending or
threatened litigation (and Isis has not received any communication relating
thereto) which alleges that Isis' activities in the field of Antisense
Technology or under this Agreement would infringe or misappropriate any
intellectual property rights of any Third Party. To the best of Isis' knowledge,
there is no material unauthorized use, infringement or misappropriation of any
of its intellectual property rights that are the subject of the licenses or
options to license granted hereunder;

        11.1.4    Full Disclosures.    Isis has provided Lilly with all
information that Lilly has requested for deciding the merits of entering into
this Agreement and all information reasonably useful or necessary to enable
Lilly to make an informed decision regarding entering into this Agreement;

        11.1.5    Employee Obligations.    All Isis employees who will conduct
research under this Agreement have legal obligations requiring assignment to
Isis of all inventions made in the course of and as a result of their
association with Isis and obligating the individual to maintain as confidential
the Confidential Information of Isis, as well as the Confidential Information of
Lilly which Isis may receive;

        11.1.6    Compliance with Laws.    In carrying out its work under this
Agreement, all Isis work shall be carried out in compliance with any applicable
laws including, without limitation, federal, state, or local laws, regulations,
or guidelines governing the work at the site where such work is being conducted.
Moreover, Isis will carry out all work under the Collaboration in accordance
with current Good Laboratory Practices, Good Clinical Practices, and Good
Manufacturing Practices, if applicable based on the specific work to be
conducted;

        11.1.7    No Debarment.    Isis will comply at all times with the
provisions of the Generic Drug Enforcement Act of 1992 and will upon request
certify in writing to Lilly that none of its employees nor any person providing
services to Isis in connection with the Collaboration have been debarred under
the provisions of such Act;

        11.1.8    Licenses.    Isis has not taken nor will it take any action
which would, in Isis' good faith judgment, interfere with any obligations of
Isis set forth in this Agreement, including but not limited to the obligation to
grant Lilly the licenses and options to license described in Article 8; and

        11.1.9    Target Availability.    Isis agrees not to enter into any
collaboration with, or render services for, a Third Party wherein Antisense
Technology is applied to Targets in a Collaboration Therapeutic Area whereby
such collaboration or service with or for a Third Party will negatively impact
the timely accomplishment of the objectives of the Collaboration.

        11.2    Lilly Representations and Warranties.    Lilly represents and
warrants to Isis as follows:

        11.2.1    Corporate Existence and Authority.    As of the Effective
Date, Lilly: (a) is a corporation duly organized, validly existing and in good
standing under the laws of the state in which it is incorporated, (b) has full
corporate power and authority and the legal right to own and operate its
property and assets and to carry on its business as it is now being conducted
and as contemplated in this Agreement, including the right to grant the options
to license and licenses granted hereunder, (c) has the corporate power and
authority and the legal right to enter into this Agreement and perform its
obligations hereunder, (d) has taken all necessary corporate action on its part
required to authorize the execution and delivery of the Agreement and the
performance of its obligations hereunder, and (e) has delivered an Agreement
that has been duly executed and constitutes a legal, valid, binding obligation
of Lilly and is enforceable against it in accordance with its terms;

33

--------------------------------------------------------------------------------

        11.2.2    Employee Obligations.    All Lilly personnel who will conduct
research under this Agreement have legal obligations requiring assignment to
Lilly of all inventions made in the course of and as a result of their
association with Lilly and obligating the individual to maintain as confidential
the confidential information of Lilly, as well as the confidential information
of Isis which Lilly may receive;

        11.2.3    Compliance with Laws.    In carrying out its work under this
Agreement, all Lilly work shall be carried out in compliance with any applicable
laws including, without limitation, federal, state, or local laws, regulations,
or guidelines governing the work at the site where such work is being conducted.
Moreover, Lilly will carry out all work under the Collaboration in accordance
with current Good Laboratory Practices, Good Clinical Practices, Good
Manufacturing Practices, if applicable based on the specific work to be
conducted;

        11.2.4    No Debarment.    Lilly will comply at all times with the
provisions of the Generic Drug Enforcement Act of 1992 and will upon request
certify in writing to Isis that none of its employees nor any person providing
services to Lilly in connection with this Collaboration or this Agreement have
been debarred under the provisions of such Act; and

        11.2.5    Licenses.    Lilly has not taken not will it take any action
which would, in Lilly's good faith judgment, interfere with any obligations of
Lilly set forth in this Agreement, including but not limited to the obligation
to grant Isis the licenses and options to license described in Article 8.

        11.3    Disclaimer.    EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT,
NEITHER PARTY MAKES ANY REPRESENTATION OR WARRANTY TO THE OTHER PARTY OF ANY
KIND, EXPRESS OR IMPLIED, INCLUDING, WITHOUT LIMITATION, ANY WARRANTY OF
NON-INFRINGEMENT, MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE. Without
limiting the generality of the foregoing, each Party expressly does not warrant
(a) the success of any research undertaken in the course of the Collaboration or
(b) the safety for any purpose of the technology it provides hereunder.

        11.4    Responsibility and Control.    Lilly and Isis shall each be
solely responsible for the safety of their respective employees, agents,
licensees or Sublicensees with respect to efforts employed under this Agreement
and each shall hold the other harmless with regard to any liability for damages
or personal injuries resulting from acts of its respective employees, agents,
licensees or Sublicensees.

        11.5    Isis' Right to Indemnification.    Lilly shall indemnify each of
Isis, its Affiliates, Sublicensees, permitted successors and assigns, and the
directors, officers, employees, agents and counsel thereof (the "Isis
Indemnitees"), and defend and hold each Isis Indemnitee harmless from and
against any and all liabilities, damages, losses, settlements, claims, actions,
suits, penalties, fines, costs or expenses (including, without limitation
reasonable attorneys' fees) (any of the foregoing, "Damages") incurred by or
asserted against any Isis Indemnitee of whatever kind or nature, including,
without limitation, any claim or liability based upon negligence, warranty,
strict liability, or violation of government regulation but only to the extent
arising from or occurring as a result of a claim or demand made by a Third Party
(a "Third Party Claim") against any Isis Indemnitee arising because of:
(a) breach of any representation or warranty made by Lilly pursuant to this
Article 11; (b) any material breach of this Agreement by Lilly; (c) the
manufacture, use, handling, storage, sale or other disposition of a Lilly
Product that is sold by Lilly, its Affiliates, agents or Sublicensees;
(d) violation of the trade secrets of any Third Party by Lilly; (e) any Third
Party Claim that any Lilly Collaboration Technology or Lilly Non-Collaboration
ASO Patent Right should not have been disclosed or made available to Isis; (f) a
Third Party Claim for payment under the Yale Agreement with respect to the
development and/or commercialization by Lilly, its Affiliates and/or
Sublicensees of Drug Discovery ASO Products directed to Survivin; provided,
however, that such indemnification by Lilly under this Section 11.5(f) shall
apply only to Third Party Claims for payment because such Drug Discovery ASO
Product is alleged to be a Licensed Product (as defined in the Yale Agreement)
under Section 1.7(i) of the Yale Agreement; or (g) any Third Party

34

--------------------------------------------------------------------------------


Claim that either Party's use of a Target designated by Lilly for use in the
Collaboration infringes the intellectual property rights of such Third Party;
except, in each such case in subparagraphs (a) through (g) above, to the extent
that such Damages are finally determined to have resulted from the negligence or
misconduct of an Isis Indemnitee, or the breach of any representation or
warranty under Section 11.1 by Isis.

        11.6    Lilly's Right to Indemnification.    Isis shall indemnify each
of Lilly, its Affiliates, Sublicensees, successors and assigns, and the
directors, officers, employees, agents and counsel thereof (the "Lilly
Indemnitees"), and defend and hold each Lilly Indemnitee harmless from and
against any and all Damages incurred by or asserted against any Lilly Indemnitee
of whatever kind or nature, including, without limitation, any claim or
liability based upon negligence, warranty, strict liability, violation of
government regulation but only to the extent arising from or occurring as a
result of a Third Party Claim against any Lilly Indemnitee arising because of:
(a) breach of any representation or warranty made by Isis pursuant to this
Article 11; (b) any material breach of this Agreement by Isis; (c) the
manufacture, use, handling, storage, sale or other disposition of an Isis
Product that is sold by Isis, its Affiliates, agents or Sublicensees;
(d) violation of the trade secrets of any Third Party by Isis; (e) any Third
Party Claim that any Isis Technology or Isis Collaboration Technology should not
have been disclosed or made available to Lilly; (f) any Third Party Claim for
payments under the Yale Agreement with respect to the development and/or
commercialization by Lilly, its Affiliates and/or Sublicensees of Drug Discovery
ASO Products directed to Survivin; provided, however, that such indemnification
by Isis under this Section 11.6(f) shall apply only to Third Party Claims for
payment because such Drug Discovery ASO Product is alleged to be a Licensed
Product (as defined in the Yale Agreement) under Section 1.7(ii) of the Yale
Agreement as a result of any invention made by Isis using the technology
licensed under the Yale Agreement; or (g) any Third Party Claim that either
Party's use of a Target designated by Isis for use in the Collaboration
infringes the intellectual property rights of such Third Party; except, in each
such case, in subparagraphs (a) through (g) above, to the extent that such
Damages are finally determined to have resulted from the negligence or
misconduct of a Lilly Indemnitee, or the breach of any representation or
warranty under Section 11.2 by Lilly.

        11.7    Indemnification Procedures.    Promptly after a Party entitled
to indemnification under Section 11.5 or 11.6 (an "Indemnitee") receives notice
of any pending or threatened claim against it (an "Action"), such Indemnitee
shall give written notice to the Party to whom the Indemnitee is entitled to
look for indemnification pursuant to Section 11.5 or 11.6, as applicable (the
"Indemnifying Party"), of the commencement thereof, provided that the failure so
to notify the Indemnifying Party shall not relieve it of any liability that it
may have to any Indemnitee hereunder, except to the extent the Indemnifying
Party demonstrates that it is prejudiced thereby. In case any Action that is
subject to indemnification under this Article 11, shall be brought against an
Indemnitee and it shall give written notice to the Indemnifying Party of the
commencement thereof, the Indemnifying Party shall be entitled to participate
therein and, if it so desires, to assume the defense thereof with counsel
reasonably satisfactory to such Indemnitee and, after notice from the
Indemnifying Party to the Indemnitee of its election to assume the defense
thereof, the Indemnifying Party shall not be liable to such Indemnitee under
this Article 11 for any fees of other counsel or any other expenses, in each
case subsequently incurred by such Indemnitee in connection with the defense
thereof, other than reasonable costs of investigation. Notwithstanding an
Indemnifying Party's election to assume the defense of any such Action that is
subject to indemnification under this Article 11, the Indemnitee shall have the
right to employ separate counsel and to participate in the defense of such
Action, and the Indemnifying Party shall bear the reasonable fees, costs and
expenses of such separate counsel if: (i) the use of counsel chosen by the
Indemnifying Party to represent the Indemnitee would present such counsel with a
conflict of interest; (ii) the actual or potential defendants in, or targets of,
any such Action include both the Indemnifying Party and the Indemnitee, and the
Indemnitee shall have reasonably concluded that there may be legal defenses
available to it which are different from or additional to those available to the
Indemnifying Party (in which case the Indemnifying Party shall not

35

--------------------------------------------------------------------------------


have the right to assume the defense of such Action on the Indemnitee's behalf);
(iii) the Indemnifying Party shall not have employed counsel satisfactory to the
Indemnitee to represent the Indemnitee within a reasonable time after notice of
the institution of such Action; or (iv) the Indemnifying Party shall authorize
the Indemnitee to employ separate counsel at the Indemnifying Party's expense.
If an Indemnifying Party assumes the defense of such Action, no compromise or
settlement thereof may be effected by the Indemnifying Party without the
Indemnitee's written consent, which consent shall not be unreasonably withheld
or delayed, unless (1) there is no finding or admission of any violation of law
or any violation of the rights of any other Party and no effect on any other
claims that may be made against the Indemnitee and (2) the sole relief provided
is monetary damages that are paid in full by the Indemnifying Party.


ARTICLE 12

INTELLECTUAL PROPERTY


        12.1    Disclosures and Reports.    During the Collaboration Term, each
Party shall promptly disclose to the other in writing all Know-How generated in
the course of the Collaboration. Such disclosure shall be in sufficient detail
to permit the other Party to employ such Know-How as provided herein. Within
ninety (90) days after completion of the Collaboration, each Party shall provide
the other Party with a comprehensive final written report with respect to the
Know-How generated by such Party in the course of the Collaboration.

        12.2    Ownership.    Lilly shall own all inventions within the scope of
the Collaboration made solely by its employees and Isis shall own all inventions
within the scope of the Collaboration made solely by its employees. All
inventions made jointly by employees of Lilly and employees of Isis pursuant to
35 USC 116 within the scope of the Collaboration shall be owned jointly by Isis
and Lilly (the "Joint Collaboration Patent Rights"). All Patent Rights covering
any invention made within the scope of the Collaboration shall be owned by the
Parties or Party, as the case may be, that own(s) said invention.

        12.3    Patent Filing and Prosecution.    Lilly and Isis shall work
closely, through their interactions on the Executive Committee and the IP
Committee, to ensure that, when appropriate, Patent Rights are obtained for
inventions arising in the course of the Collaboration. Each Party shall use its
commercially reasonable efforts in filing and prosecuting Patent Rights claiming
inventions arising in the course of the Collaboration under this Section 12.3.
With respect to inventions arising in the course of the Collaboration, and when
appropriate, the Parties shall file patent applications containing ASO Compound
composition of matter claims and claims directed to the use of such ASO Compound
(each, an "ASO Composition of Matter Patent Right") separately from patent
applications containing all other claims, including, without limitation, non-ASO
Compound composition of matter claims and claims directed to the use of such
non-ASO Compound. Lilly shall not be responsible for reimbursement under
Section 12.6 of any of Isis' external costs of filing, prosecuting, maintaining
and extending any ASO Composition of Matter Patent Right solely owned by Isis
unless such ASO Composition of Matter Patent Right is exclusively licensed to
Lilly under Article 8 in which case the terms of Section 12.6 shall apply;
provided, however, that the Parties shall reimburse [***] of Isis' external
costs of filing, prosecuting, maintaining and extending ASO Composition of
Matter Patent Rights claiming Drug Discovery ASO Compounds and/or the use of
Drug Discovery ASO Compounds directed to a Drug Discovery Target until such time
as either such Target ceases to be a Drug Discovery Target for purposes of this
Agreement, Lilly exclusively licenses such ASO Composition of Matter Patent
Right, or Lilly elects to discontinue such reimbursement pursuant to
Section 12.6. Isis shall be responsible for preparing, filing, prosecuting,
maintaining and taking such other actions as are reasonably necessary or
appropriate with respect to the Isis Collaboration Patent Rights and the Isis
Patent Rights. Lilly shall be responsible for preparing, filing, prosecuting,
maintaining and taking such other actions as are reasonably necessary or
appropriate with respect to the Lilly Collaboration Patent Rights. The

36

--------------------------------------------------------------------------------


Executive Committee shall designated one of the Parties as being the responsible
Party for preparing, filing, prosecuting, maintaining and taking such other
actions as are reasonably necessary or appropriate with respect to the Joint
Collaboration Patent Rights. Each Party shall provide the IP Committee with a
copy of any patent application that first discloses an invention arising in the
course of the Collaboration or any Collaboration Know-How, prior to filing the
first of such applications in any jurisdiction, for review and comment by the IP
Committee. Each Party shall keep the other Party continuously informed of all
significant matters relating to the preparation, filing, prosecution and
maintenance of Collaboration Patent Rights. Each Party shall provide the other
Party with copies of any substantial prosecution papers within thirty (30) days
of receipt. Each Party shall endeavor in good faith to coordinate its efforts
with those of the other Party to minimize or avoid interference with the
prosecution of the other Party's patent applications. The Executive Committee
shall review and have oversight responsibility for all patent matters pertaining
to the Collaboration.

        12.4    Election Not to File, Prosecute or Maintain.    If the
responsible Party under Section 12.3 elects (a) not to file a patent application
claiming an invention made in the course of the Collaboration in a particular
country, or (b) to discontinue prosecution or maintenance of any Patent Right
Controlled by such Party Covering a Product being developed or commercialized by
the other Party hereunder or of any Collaboration Patent Right, that Party (the
"Initial Responsible Party") shall give thirty (30) days advance written notice
to the other Party of any decision to cease preparation, filing, prosecution and
maintenance of that Patent Right (a "Discontinued Patent"); provided, however,
that abandonment of a patent application in favor of a continuation or a
continuation-in-part thereof shall not constitute discontinuance of the patent
application. In such case, the other Party may elect at its sole discretion to
continue preparation, filing, prosecution or maintenance of the Discontinued
Patent at its sole expense. The Party so continuing shall own any such patent
application and patents maturing therefrom and be solely responsible for all
costs, and the Initial Responsible Party shall have a non-exclusive, worldwide,
irrevocable, perpetual, fully-paid license to continue to practice such
Discontinued Patent, including the right to sublicense solely in connection with
the grant of a license to develop, make, use, import, offer for sale and sell a
product of the Initial Responsible Party. In addition, such Party so continuing
shall cease to have any obligation to pay royalties to the Initial Responsible
Party under this Agreement with respect to the Discontinued Patent. The Initial
Responsible Party shall execute such documents and perform such acts as may be
reasonably necessary for the other Party to file or to continue prosecution or
maintenance, including assigning ownership of such patents and inventions to
such electing Party. Discontinuance may be on a country-by-country basis or for
a patent application or patent series in total.

        12.5    Inventions Otherwise Unpatentable in the United States.    Any
invention made by a Party in the course of the Target Validation Program or Drug
Discovery Program hereto that would be rendered unpatentable in the United
States solely on account of prior art under one or more of subsections 102(e),
(f), or (g) of Title 35, U.S.C., but for the absence of an obligation of
assignment of said invention (or an undivided interest therein) to the other
Party hereto, is hereby subjected to an obligation of assignment to such other
Party of such interest in the invention as renders the invention patentable in
the United States. Such assignment shall have force and effect only with respect
to patents granted in the United States. The rights of the Parties with respect
to any invention subject to an obligation of assignment under this Section 12.5,
except for subject matter patentable to the assignee in the absence of the
assignment, shall be the same as the rights that would have applied under this
Agreement had no obligation to assign under this Section 12.5 existed. If and
only if required to give force and effect to the immediately preceding sentence
and, in such case, only to the extent required to give such force and effect,
each assignee under this Section 12.5 hereby grants to each of the assignors
under this Section 12.5 such licenses, if any, as are required to vest in the
assignor rights to make, have made, use, sell and import the assigned invention,
except for subject matter patentable to the assignee in the absence of the
assignment.

37

--------------------------------------------------------------------------------


        12.6    Costs and Expenses.    Lilly shall bear its own costs and
expenses in filing, prosecuting, maintaining and extending Lilly Collaboration
Patent Rights and, subject to Section 12.3, shall reimburse Isis for [***] of
Isis' external costs of filing, prosecuting, maintaining and extending any Isis
Collaboration Patent Rights for which costs are incurred after the Effective
Date of this Agreement; provided, however, Lilly shall be responsible [***] of
Isis' external costs of filing, prosecuting, maintaining and extending such Isis
Collaboration Patent Rights incurred on and after such time as any Isis
Collaboration Patent Right is exclusively licensed to Lilly under Article 8.
Lilly and Isis patent costs and expenses shall not be paid from the
Collaboration Funds. Lilly may at any time, and in its sole discretion,
discontinue reimbursement of the external costs incurred by Isis in filing,
prosecuting (including any interference), maintaining, and extending any Isis
Collaboration Patent Right, on an Isis Collaboration Patent Right-by-Isis
Collaboration Patent Right and country-by-country basis. Lilly shall provide
Isis with written notice designating each Isis Collaboration Patent Right and
country for which Lilly has decided to discontinue such reimbursement. Lilly's
obligation to reimburse Isis for any external costs with respect to any such
Isis Collaboration Patent Right shall cease on the date of receipt of such
notification; provided, however, that Lilly shall remain responsible for [***]
of the external costs incurred up to the date of receipt of such notification.
The license granted under this Agreement with respect to each Isis Collaboration
Patent Right in each country that is specified in the written notice provided by
Lilly to Isis pursuant to this Section 12.6 shall terminate on the date of
receipt of such written notification and Lilly shall cease to have any
obligation to pay royalties to Isis under this Agreement with respect to such
Isis Collaboration Patent Right.

        12.7    Patent Term Extensions.    The Parties shall cooperate with each
other in gaining patent term extension wherever applicable to any Lilly Product
or Isis Product. The Party selling the product shall determine which patents
shall be extended. All filings for such extension shall be made by the Party to
whom the patent is assigned; provided, however, that in the event that the Party
to whom the patent is assigned elects not to file for an extension, such Party
shall (i) inform the other Party of its intention not to file, (ii) grant the
other Party the right to file for such extension, and (iii) cooperate as
necessary to assist the other Party in filing such extension.

        12.8    Audit of Costs.    Upon written notice, Lilly and Isis shall
each have the right at its own expense and not more than annually in or in
respect of any Calendar Year, and during normal business hours, to audit those
books and records as may be reasonably necessary to verify the accuracy and
reasonableness of any costs incurred by the other Party and for which the other
Party is seeking or has received partial reimbursement pursuant to Section 12.6
in respect of any Calendar Year ending not more than one (1) year prior to the
date of such notice. Any information received or obtained in connection with an
audit under this Section 12.8 is Confidential Information and both Parties shall
retain all such information in confidence.

        12.9    Notice of Certification.    Isis and Lilly each shall
immediately give notice to the other of any certification filed under the U.S.
"Drug Price Competition and Patent Term Restoration Act of 1984" claiming that
(a) a Collaboration Patent Right or Isis Patent Right Covering a Lilly Product
being developed or commercialized by Lilly hereunder, or (b) a Collaboration
Patent Right Covering an Isis Product being developed or commercialized by Isis
hereunder, is invalid or that any infringement will not arise from the
manufacture, use, sale, offer for sale or import of any product by a Third
Party. If Lilly decides not to bring infringement proceedings against the entity
making such a certification with respect to a Collaboration Patent Right or Isis
Patent Right Covering a Lilly Product being developed or commercialized by Lilly
hereunder, Lilly shall give notice to Isis of its decision not to bring suit
within twenty-one (21) days after receipt of notice of such certification. Isis
may then, but is not required to, bring suit against the entity that filed the
certification. If Isis decides not to bring infringement proceedings against the
entity making such a certification with respect to a Collaboration Patent Right
Covering an Isis Product being developed or commercialized by Isis hereunder,
Isis shall give notice to Lilly of its decision not to bring suit within
twenty-one (21) days after receipt of notice of

38

--------------------------------------------------------------------------------


such certification. Lilly may then, but is not required to, bring suit against
the Party that filed the certification. Any suit by Lilly or Isis shall either
be in the name of Lilly or in the name of Isis, or jointly by Lilly and Isis, as
may be required by law. For this purpose, the Party not bringing suit shall
execute such legal papers necessary for the prosecution of such suit as may be
reasonably requested by the Party bringing suit. Any costs incurred or benefits
received as a result of proceeding under this Section 12.9 shall be paid or
received entirely by the Party who pursued the action.

        12.10    Notice of Infringement Claim.    If the practice of a license
granted to a Party under this Agreement results in a claim against a Party for
patent infringement or for inducing or contributing to patent infringement
("Infringement Claim"), the Party first having notice of an Infringement Claim
shall promptly notify the other in writing. The notice shall set forth the facts
of the Infringement Claim in reasonable detail.

        12.10.1    Responsibilities.    Isis shall have the sole right to
control any defense of any Infringement Claim involving alleged infringement of
Third Party rights by Isis' activities at its own expense and by counsel of its
own choice, and Lilly shall have the right, at its own expense, to be
represented in any such action by counsel of its own choice. Lilly shall have
the sole right to control any defense of any Infringement Claim involving
alleged infringement of Third Party rights by Lilly's activities at its own
expense and by counsel of its own choice, and Isis shall have the right, at its
own expense, to be represented in any such action by counsel of its own choice.
Notwithstanding the foregoing, if the claim involves an allegation of a
violation of the trade secret rights of a Third Party, the Party accused of such
violation shall have the obligation to defend against such claim and shall
indemnify the other Party against all costs associated with such claim. Neither
Party shall have the right to settle any patent infringement litigation under
this Section 12.10 relating to any Patent Rights owned by or exclusively
licensed to the other Party hereunder without the consent of such other Party.
Each Party shall also keep the other Party continually informed of all
significant matters relating to Infringement Claims of Third Parties.

        12.11    Infringement Claims Against Third Parties.    

        12.11.1    Protection Against Infringement.    Isis and Lilly each agree
to take reasonable actions to protect their respective patents and technology
from infringement and from unauthorized possession or use.

        12.11.2    Notice of Infringement.    If any Collaboration Know-How,
Collaboration Patent Right or any other Patent Right licensed by one Party to
the other under this Agreement is infringed or misappropriated, as the case may
be, by a Third Party, the Party to this Agreement first having knowledge of such
infringement or misappropriation, shall promptly notify the other in writing.
The notice shall set forth the facts of such infringement or misappropriation in
reasonable detail. The owner of the Collaboration Know-How or Patent Right shall
have the primary right, but not the obligation, to institute, prosecute, and
control any action or proceeding with respect to infringement or
misappropriation of such Patent Right or Know-How by its own counsel. The other
Party shall have the right, at its own expense, to be represented in such action
by its own counsel. The Parties shall promptly determine which Party shall have
the primary responsibility to institute, prosecute, and control any action or
proceeding with respect to infringement or misappropriation of Joint
Collaboration Patent Rights, and the other Party shall have the right, at its
expense, to be represented in such action by its counsel. During the
Collaboration Term, such determination may be made by the Executive Committee.
Except as otherwise agreed to by the Parties as part of a cost-sharing
arrangement, any recovery realized as a result of such litigation, after
reimbursement of any litigation expenses of Isis and Lilly, shall be retained by
the Party that brought and controlled such litigation for purposes of this
Agreement, except that any recovery realized by Isis or Lilly as a result of
such litigation, after reimbursement of the Parties' litigation expenses, shall,
to the extent attributable to lost sales of Isis Products or Lilly Products,
respectively, be treated as Net Sales of Isis Products by Isis or Net Sales of
Lilly Products by Lilly, respectively.

39

--------------------------------------------------------------------------------



        12.11.3    Expenses of Bringing Infringement Action.    Lilly shall bear
the costs and expenses of all infringement or misappropriation actions on
Collaboration Know-How, Collaboration Patent Rights, or any other Patent Right
licensed to Lilly under this Agreement to the extent such Collaboration
Know-How, Collaboration Patent Rights or any other Patent Right licensed to
Lilly under this Agreement Cover a Lilly Product. Isis shall bear the costs and
expenses of all infringement or misappropriation actions on Collaboration
Know-How, Collaboration Patent Rights, or any other Patent Right licensed to
Isis under this Agreement to the extent such Collaboration Know-How,
Collaboration Patent Rights, or any other Patent Right licensed to Isis under
this Agreement Cover an Isis Product.

        12.11.4    Lilly's Failure to Institute, Prosecute and Control.    If
Lilly fails to institute, prosecute, and control such action or prosecution
within a period of one hundred twenty (120) days after receiving notice of the
infringement, Isis, subject to the prior rights of any Third Party, shall have
the right to bring and control any such action by counsel of its own choice, and
Lilly shall have the right, at its own expense, to be represented in any such
action by counsel of its own choice. Except as otherwise agreed to by the
Parties as part of a cost-sharing arrangement, any recovery realized as a result
of such litigation, after reimbursement of 100% of any litigation expenses of
Isis and 100% of any litigation expenses of Lilly (including the costs and
expenses incurred by Lilly in providing reasonable assistance to Isis), shall be
shared equally by the Parties. No settlement or consent judgment or other
voluntary final disposition of a suit under this Section 12.11.4 may be entered
into without the joint consent of Isis and Lilly (which consent shall not be
unreasonably withheld or delayed).

        12.11.5    Isis' Failure to Institute, Prosecute and Control.    If Isis
fails to institute, prosecute, and control such action or prosecution within a
period of one hundred twenty (120) days after receiving notice of the
infringement, Lilly, subject to the prior rights of any Third Party, shall have
the right to bring and control any such action by counsel of its own choice, and
Isis shall have the right, at its own expense, to be represented in any such
action by counsel of its own choice. Except as otherwise agreed to by the
Parties as part of a cost-sharing arrangement, any recovery realized as a result
of such litigation, after reimbursement of 100% of any litigation expenses of
Lilly and 100% of any litigation expenses of Isis (including the costs and
expenses incurred by Isis in providing reasonable assistance to Lilly), shall be
shared equally by the Parties. No settlement or consent judgment or other
voluntary final disposition of a suit under this Section 12.11.5 may be entered
into without the joint consent of Isis and Lilly (which consent shall not be
unreasonably withheld or delayed).

        12.11.6    Settlement Approval.    Neither Party shall settle any such
proceeding under this Section 12.11 without the approval of the other Party,
which approval shall not be unreasonably withheld or delayed.


ARTICLE 13

TERM AND TERMINATION


        13.1    Term of Collaboration.    

        13.1.1    The Collaboration Term.    The Collaboration Term shall become
effective on the Effective Date and shall continue in effect for four (4) years
unless terminated in accordance with this Article 13. Prior to the close of the
Collaboration Term, Lilly shall have the option to extend each or all of the
Reagent Provision Program Term, Target Validation Program Term, and/or the Drug
Discovery Program Term for two (2) consecutive two year periods provided that
Lilly gives notice to Isis at least nine (9) months prior to the expiration of
the Collaboration Term or any extension period of the Reagent Provision Program
Term, Target Validation Program Term, and/or

40

--------------------------------------------------------------------------------

the Drug Discovery Program Term. However, Lilly and Isis shall begin discussions
concerning the expiration or extension of Collaboration at least twelve
(12) months prior to the end of the Collaboration Term or any extension period
of the Reagent Provision Program Term, Target Validation Program Term, and/or
the Drug Discovery Program Term. If the Reagent Provision Program Term, Target
Validation Program Term, and/or the Drug Discovery Program Term are extended,
any such extension shall be on terms that are the same as those provided herein;
provided, however, that (i) the funding amount paid by Lilly for any such
extension shall be paid by Lilly in cash, unless agreed otherwise, disbursed on
a schedule substantially the same as the disbursement schedule of Collaboration
Funds under the Loan Agreement and (ii) such funding amount shall be the same as
provided in this Agreement for the Reagent Provision Program, Target Validation
Program, and/or the Drug Discovery Program, as applicable, such funding amount
adjusted for the reduction in the duration of the extension period as compared
to the original Collaboration Term.

        13.1.2    Oncology Collaboration Therapeutic Area.    The Oncology Term
shall commence on the Restatement Date and shall continue in effect for two
(2) years thereafter unless terminated in accordance with this Article 13.

        (a)    Extension.    Lilly may, in its sole discretion, extend the
Oncology Term to the end of the initial four (4) year Collaboration Term by
providing written notice to Isis at least six (6) months before the expiration
of the Oncology Term. If Lilly extends the Oncology Term the Parties shall
promptly discuss and agree to an amended Oncology Research Plan that shall be
focused on the discovery and development of ASO Compounds in the area of
oncology. Such amended Oncology Research Plan shall be deemed a part of the
Collaborative Research Plan and shall provide for (i) a mutually agreed upon
number of Isis Collaboration FTEs to work on the objectives of the amended
Oncology Research Plan, but in no event less than [***] such Isis Collaboration
FTEs and (ii) an amended number of Reserved Targets and Drug Discovery Targets
as provided in Section 6.9.

        (b)    Termination.    If (i) the Drug Discovery Target Survivin is
designated an Abandoned Drug Discovery Target during the first eighteen
(18) months of the Oncology Term or (ii) Lilly elects to discontinue Phase III
Clinical Trials on Isis 3521, Lilly shall have the option of terminating the
Oncology Term effective upon six (6) months' advance written notice to Isis. If
Lilly exercises its option to terminate under this Section 13.1.2(b) oncology
shall cease to be a Collaboration Therapeutic Area as of the effective date of
such termination. Upon the effective date of such termination, the Joint
Research Committee shall reassign the Isis Collaboration FTEs assigned to the
Collaboration Therapeutic Area of oncology to the remaining Collaboration
Therapeutic Areas for the remainder of the Oncology Term.

        13.2    Term of Agreement.    This Agreement shall commence on the
Effective Date and shall continue until no payments are due or are capable of
becoming due hereinunder, unless the Agreement is terminated earlier. All
licenses granted hereunder that are in effect at expiration of this Agreement
shall be deemed fully paid-up and perpetual, except as provided otherwise by
this Agreement.

        13.3    Termination of Collaboration Upon Change of Control.    Lilly
has the right to terminate the Collaboration prior to the fourth (4th)
anniversary after the Effective Date as set forth in this Section 13.3. In the
event of a Change of Control of Isis, Isis shall notify Lilly of such change
specifying the effective date of the change and the name(s) of the controlling
Party or Parties. Lilly has the right to terminate either or all of the Reagent
Provision Program, Target Validation Program and the Antisense Drug Discovery
Program and transfer all research and development activities to Lilly as a
result of such Change of Control at any time within ninety (90) days following
such Change of Control, effective upon thirty (30) days written notice by Lilly.
The Parties shall treat a termination under this Section 13.3 as an expiration
of the Reagent Provision Program, Target Validation Program and/or

41

--------------------------------------------------------------------------------


Antisense Drug Discovery Program, as applicable. Lilly shall receive a
non-exclusive license from Isis under Isis Technology and Isis Collaboration
Technology to carry out all activities that would have otherwise been carried
out under the Collaboration Agreement if there were no such termination by Lilly
under this Section 13.3. In the alternative, Lilly may elect to continue either
or all of the Reagent Provision Program, Target Validation Program and the
Antisense Drug Discovery Program pursuant to the terms of this Agreement.

        13.4    Termination for Breach.    Either Party may terminate this
Agreement by notice to the other Party at any time during the term of this
Agreement if the other Party is in breach of any material obligations hereunder
and has not cured such breach within ninety (90) days after notice requesting
cure of the breach or such longer period of time as is required to cure such
breach as long as the breaching Party is proceeding in good faith to cure;
provided, however, that in any case when a breach is alleged regarding the
payment of money hereunder, the time period will be thirty (30) days and
undisputed amounts must be paid prior to such time to avoid breach. Lilly shall
have the right to terminate this Agreement upon written notice to Isis in the
event Isis is in breach of its obligation to pay the debt on the Payment Date as
required by the Loan Agreement, which breach has not been cured within thirty
(30) days of such notice. Upon material breach by a Party of its obligations
hereunder, if such Party decides not to terminate this Agreement, such Party
shall have the right to offset any costs it may incur as a result of curing such
breach against the amounts payable to the breaching Party for the performance of
such obligations. Further, to the extent that a Party prevails in a lawsuit
brought against the other Party for material breach of this Agreement, such
prevailing Party shall be entitled to collect from the other Party reasonable
attorneys' fees and legal costs incurred in connection with such law suit. If
the non-breaching Party terminates this Agreement under Section 13.4 following
material breach by the breaching Party, the breaching Party shall return to the
non-Breaching Party all of the non-breaching Party's Confidential Information
and all materials received from the non-breaching Party during the Agreement,
and the breaching Party shall cease all use of the non-breaching Party's
Confidential Information and materials received from the non-breaching Party for
any purpose except as provided in Sections 13.6 and 13.7, and except that the
breaching Party may (1) keep a copy of all documents for record keeping purposes
only and (2) keep and use any Confidential Information and materials received
from the non-breaching Party that are necessary for the breaching Party to
exercise those of its rights and fulfill those of its obligations that survive
the termination of this Agreement.

        13.5    Termination Upon Insolvency.    Either Party may terminate this
Agreement upon notice to the other should the other Party become insolvent or
file or consent to the filing of a petition under any bankruptcy or insolvency
law or have any such petition filed against it which has not been stayed within
sixty (60) days of such filing. During the term of this Agreement, all rights
and licenses granted under or pursuant to this Agreement by Isis or Lilly are,
and will otherwise be deemed to be, for purposes of Section 365(n) of the U.S.
Bankruptcy Code, licenses of right to "intellectual property" as defined under
Section 101 of the U.S. Bankruptcy Code. The Parties agree that, during the term
of this Agreement, the Parties, as licensees of such rights under this
Agreement, will retain and may fully exercise all of their rights and elections
under the U.S. Bankruptcy Code. The Parties further agree that, in the event of
the commencement of a bankruptcy proceeding-by or against either Party under the
U.S. Bankruptcy Code, the Party hereto that is not a party to such proceeding
will be entitled to a complete duplicate of (or complete access to, as
appropriate) any such intellectual property and all embodiments of such
intellectual property, and same, if not already in their possession, will be
promptly delivered to them (i) upon any such commencement of a bankruptcy
proceeding upon their written request therefor, unless the Party subject to such
proceeding elects to continue to perform all of its obligations under this
Agreement, or (ii) if not delivered under (i) above, following the rejection of
this Agreement by or on behalf of the Party subject to such proceeding upon
written request therefor by the non-subject Party.

42

--------------------------------------------------------------------------------


        13.6    Effect of Termination Due to Lilly Breach or Insolvency.    If
Isis terminates the Agreement based on material breach by or insolvency of
Lilly, then:

        (a)  licenses granted by Lilly to Isis pursuant to Sections 8.4.1(b) and
8.4.2, and all licenses granted under Section 8.5 prior to such termination,
shall survive;

        (b)  Isis payment obligations set forth in Article 9 shall continue;
provided, however, that the amounts of the payments shall be decreased to
reflect the nature of Lilly's breach and the damages caused thereby by amounts
to be agreed upon by the Parties or, if the Parties are unable to reach
agreement, by an independent Third Party with the requisite expertise selected
by the Parties, the expense of which shall be borne by Lilly;

        (c)  Lilly's payment obligations set forth in Article 9 shall continue;
provided, however, that the amounts of the payments shall be increased to
reflect the nature of Lilly's breach and the damages caused thereby by amounts
to be agreed upon by the Parties or, if the Parties are unable to reach
agreement, by an independent Third Party with the requisite expertise selected
by the Parties, the expense of which shall be borne by Lilly;

        (d)  the licenses granted by Isis to Lilly pursuant to Sections 8.1.1(a)
and 8.1.1(b) shall terminate;

        (e)  the licenses granted by Isis to Lilly pursuant to Sections 8.1.1(c)
and 8.1.2 shall survive and the option under Sections 8.2.1, 8.2.2, and 8.2.3
shall terminate; provided, however, that any license granted to Lilly under
Sections 8.2.1, 8.2.2, and 8.2.3 before termination under Section 13.4 or 13.5
by Isis shall survive;

        (f)    the Lilly Right of First Negotiation granted by Isis to Lilly
pursuant to Section 8.3 shall terminate;

        (g)  Isis shall retain all rights to Validation Targets, Reserved
Targets and Drug Discovery Targets not licensed by Lilly before such termination
with no obligation to Lilly with respect to such to Validation Targets, Reserved
Targets and Drug Discovery Targets; provided, however, that Lilly shall have the
right to license any such Validation Targets, Reserved Targets or Drug Discovery
Targets within ninety (90) days of the date of termination under Section 13.4 or
13.5 and thereafter Lilly shall pay the applicable license fees; and

        (h)  any sublicense granted by either Party to any Sublicensee under a
license hereunder that terminates as a result of termination of this Agreement
by Isis pursuant to Section 13.4 or 13.5 shall continue in full force and effect
but be assigned by such Party to the other Party, and such Party shall provide
the other Party with complete and accurate copies of such sublicense agreements
within thirty (30) days following the effective date of such termination.

        13.7    Effect of Termination Due to Isis Breach or Insolvency.    If
Lilly terminates the Agreement based on material breach by or insolvency of
Isis, then:

        (a)  licenses granted by Isis to Lilly pursuant to Sections 8.1.1(c),
8.1.2, 8.2.1, 8.2.2, 8.2.3 and 8.3 shall survive;

        (b)  the Lilly Right of First Negotiation granted by Isis to Lilly
pursuant to Section 8.3 shall survive;

        (c)  Lilly's payment obligations set forth in Article 9 shall continue,
provided, however, that the amounts of the payments shall be decreased to
reflect the nature of Isis's breach and the damages caused thereby by amounts to
be agreed upon by the Parties or, if the Parties are unable to reach agreement,
by an independent Third Party with the requisite expertise selected by the
Parties, the expense of which shall be borne by Isis;

43

--------------------------------------------------------------------------------




        (d)  Isis' payment obligations set forth in Article 9 shall continue,
provided, however, that the amounts of the payments shall be increased to
reflect the nature of Isis' breach and the damages caused thereby by amounts to
be agreed upon by the Parties or, if the Parties are unable to reach agreement,
by an independent Third Party with the requisite expertise selected by the
Parties, the expense of which shall be borne by Isis;

        (e)  all Drug Discovery Targets and the Reserved Targets on the date of
such termination of this Agreement by Lilly under Section 13.4 or 13.5 shall be
deemed to be licensed by Lilly under Section 8.2.3 as Drug Discovery Targets;
provided, however, that: (i) with respect to each such Drug Discovery Target and
Reserved Target, no license fee shall be payable under Section 9.3.4(a) until
the date that is [***] years after the Effective Date and, prior to such date,
Lilly may terminate its license with respect to any Drug Discovery Target or
Reserved Target by providing written notice to Isis and no license fee shall be
owed by Lilly with respect to such Drug Discovery Target or Reserved Target;
(ii) the provision regarding diligence set forth in Section 8.2.3(c) shall not
apply until [***] years after the Effective Date; and (iii) Lilly's milestone
payment obligations set forth in Section 9.3.4(b) and royalty payment
obligations set forth in Section 9.3.4(c) shall continue; provided, however,
that the amounts of the milestone and royalty payments shall be decreased to
reflect the nature of Isis' breach and the damages caused thereby by amounts to
be agreed upon by the Parties or, if the Parties are unable to reach agreement,
by an independent Third Party with the requisite expertise selected by the
Parties, the expense of which shall be borne by Isis;

        (f)    Lilly shall have the right to select [***] Validation Targets, to
be identified by Lilly within [***] following the date of termination of this
Agreement by Lilly under Section 13.4 or 13.5, and such Validation Targets shall
be deemed licensed by Lilly under Section 8.2.2; provided, however, that:
(i) with respect to each such Validation Target, no license fee shall be payable
by Lilly under Section 9.3.2(a) until the date that is [***] years after the
Effective Date and, prior to such date, Lilly may terminate its license with
respect to any such Validation Target by providing written notice to Isis and no
license fee shall be owed by Lilly with respect to such Validation Target;
(ii) the provision regarding diligence set forth in Section 8.2.2(c) shall not
apply until [***] years after the Effective Date; and (iii) Lilly's milestone
payment obligations set forth in Section 9.3.3(b) and royalty payment
obligations set forth in Section 9.3.3(c) shall continue; provided, however,
that the amounts of the milestone and royalty payments shall be decreased to
reflect the nature of Isis' breach and the damages caused thereby by amounts to
be agreed upon by the Parties or, if the Parties are unable to reach agreement,
by an independent Third Party with the requisite expertise selected by the
Parties, the expense of which shall be borne by Isis;

        (g)  the licenses granted by Lilly to Isis pursuant to Section 8.4.1
shall terminate;

        (h)  the option granted by Lilly to Isis pursuant to Section 8.5 and all
of Lilly's obligation under Section 8.5 shall terminate; provided, however, that
any license granted to Isis under Section 8.5 before termination of this
Agreement under Section 13.4 or 13.5 by Lilly shall survive;

        (i)    any sublicense granted by either Party to any Sublicensee under a
license hereunder that terminates as a result of termination of this Agreement
by Lilly pursuant to Section 13.4 or 13.5 shall continue in full force and
effect but be assigned by such Party to the other Party, and such Party shall
provide the other Party with complete and accurate copies of such sublicense
agreements within thirty (30) days following the effective date of such
termination;

        (j)    the Technology Transfer described in Section 8.8 shall (i) occur
immediately upon termination under this Section by Lilly, (ii) be at no cost to
Lilly and (iii) Lilly shall have the right to practice such technology so
transferred for research, development and commercialization purposes; and

44

--------------------------------------------------------------------------------




        (k)  any milestone payments that are paid by Lilly between the date that
this Agreement is terminated under Section 13.4 or 13.5 and the date that is
four (4) years after the Effective Date shall be fully creditable towards any
Technology Access Fee payable by Lilly under Section 9.2.

        13.8    Accrued Rights/Surviving Obligations.    Except as expressly
provided in this Agreement, expiration or termination of this Agreement will not
relieve the Parties of any obligation that accrued prior to such expiration or
termination, and Lilly will be obligated to pay and will pay to Isis, within
thirty (30) days of such expiration or termination, all payments and royalties
due or accrued pursuant to the terms of Article 9 and Isis will be obligated to
pay and will pay to Lilly, within thirty (30) days of such expiration or
termination, all payments and royalties due or accrued pursuant to the terms of
Article 9. Upon expiration or early termination of this Agreement, all rights
and obligations of the Parties shall cease, except as follows:

        (a)  In the case of expiration of this Agreement only (and, for purposes
of clarification, not in the case of termination of this Agreement pursuant to
Section 13.4 or 13.5), each of the licenses set forth in Sections 8.1, 8.2, 8.4
and 8.5 shall survive and shall be deemed to be perpetual and fully paid up,
provided that all payment and other obligations with respect to such licenses
have been fulfilled;

        (b)  The obligations to pay royalties and other sums accruing hereunder
up to the date of termination or expiration shall survive;

        (c)  The obligations of confidentiality set forth in Article 10 shall
survive;

        (d)  The obligations for record keeping and accounting reports set forth
in Article 9 shall survive for so long as Lilly Products or Isis Products are
sold. At such time after termination or expiration of this Agreement when sales
or other dispositions of Lilly Products or Isis Products have ceased, the Party
selling such Product shall render a final report along with any royalty payment
due;

        (e)  Isis' and Lilly's rights to inspect books and records as described
in Article 9 shall survive;

        (f)    The obligations of defense and indemnity set forth in Article 11
shall survive;

        (g)  Any cause of action or claim of Isis or Lilly accrued or to accrue
because of any breach or default by the other Party hereunder shall survive; and

        (h)  All other terms, provisions, representations, rights and
obligations contained in this Agreement that are intended to survive as
specifically set forth elsewhere in this Agreement shall survive.

        13.9    Limitation of Liability.    No Party shall be liable to another
for indirect, incidental, consequential or special damages, including but not
limited to lost profits, arising from or relating to any breach of this
Agreement, regardless of any notice of the possibility of such damages. Nothing
in this Section is intended to limit or restrict the indemnification rights or
obligations of any Party under Article 11.


ARTICLE 14

PUBLICITY


        14.1    Disclosure of Agreement.    Neither Party to this Agreement may
release any information to any Third Party regarding the terms or existence of
this Agreement or the reasons for any termination hereof, without the prior
written consent of the other Party. Without limitation, this prohibition applies
to press releases, educational and scientific conferences, quarterly investor
updates, promotional materials, governmental filings and discussions with public
officials, the media, security analysts and

45

--------------------------------------------------------------------------------


investors. However, this provision does not apply to any disclosures regarding
this Agreement or related information to regulatory agencies such as the FDA or
Federal Trade Commission and/or Department of Justice for such disclosures which
may be required by law, including requests for a copy of this Agreement or
related information by tax authorities. If any Party to this Agreement
determines a release of information regarding the existence or terms of this
Agreement is required by law (including releases a may be required to be filed
through the Securities Exchange Commission or other government agency), that
Party will notify the other Party as soon as practicable and give as much detail
as possible in relation to the disclosure required. The Parties will then
cooperate with respect to determining what information should actually be
released. The Parties hereby agree that release of a press release upon complete
execution of this Agreement is appropriate and such press release shall be
mutually agreed upon by the Parties..

        14.2    Use of Names, Logos or Symbols.    No Party hereto shall use the
name, trademarks, logos, physical likeness, employee names or owner symbol of
any other Party for any purpose, including, without limitation, private or
public securities placements, without the prior written consent of the affected
Party, such consent not to be unreasonably withheld or delayed so long as such
use of name is limited to objective statements of fact, rather than for
endorsement purposes. Nothing contained herein shall be construed as granting
either Party any rights or license to use any of the other Party's trademarks or
tradenames without separate, express written permission of the owner of such
trademark or tradename.

        14.3    Publication.    The Parties acknowledge and agree that
scientific lead time is a key element of the value of the research to be
performed under this Agreement. The Parties also acknowledge and agree that the
ability to publish selected results of the research to be performed under this
Agreement in the course of the Collaboration is essential for the recruitment
and retention of scientific talent by the Parties. In order to ensure that
scientific publications are strictly monitored to prevent any adverse effect of
premature publication, the Joint Research Committee shall establish a procedure
for publication review and approval and each Party shall first submit to the
Joint Research Committee an early draft of all such publications, whether they
are to be presented orally or in written form, at least sixty (60) days prior to
submission for publication. The Joint Research Committee shall review each such
proposed publication in order to avoid the unauthorized disclosure of any
Confidential Information and to preserve the patentability of inventions arising
from the research performed in the course of the Collaboration. If, within
thirty (30) days following receipt of an advance copy of a Party's proposed
publication, the Joint Research Committee informs such Party that its proposed
publication contains the other Party's Confidential Information, then such Party
shall delete such Confidential Information from its proposed publication. If,
within thirty (30) days following receipt of an advance copy of a Party's
proposed publication, the Joint Research Committee informs such Party that its
proposed publication contains Collaboration Know-How, the publication of which
could be expected to have a material adverse effect on any Collaboration Patent
Rights or Collaboration Know-How, then such Party shall at the election of the
Joint Research Committee, either (1) delete such Confidential Information from
such Party's proposed publication or (2) delay such proposed publication
sufficiently long to permit the timely preparation and filing of a patent
application(s) on the information involved. If, within forty five (45) days
following receipt of an advance copy of a Party's proposed publication, the
Joint Research Committee fails to approve of such Party's proposed publication,
then such proposed publication shall be regarded as denied by the Joint Research
Committee and shall not be published.

46

--------------------------------------------------------------------------------




ARTICLE 15

HART-SCOTT-RODINO FILING


        15.1    HSR Act Compliance.    Notwithstanding anything to the contrary
in this Agreement, the Effective Date of this Agreement and commencement of the
Collaboration shall not occur until such time as (1) the Parties shall have
complied with all applicable requirements of the Hart Scott Rodino Antitrust
Improvements Act of 1976, as amended the "HSR Act"); (2) the waiting period
under the HSR Act shall have expired or earlier been terminated; (3) no judicial
or administrative proceeding opposing consummation of all or any part of this
Agreement shall be pending; (4) no injunction (whether temporary, preliminary or
permanent) prohibiting consummation of the transactions contemplated by this
Agreement or any material portion hereof shall be in effect; and (5) no
requirements or conditions shall have been imposed in connection therewith which
are not reasonably satisfactory to the Parties (collectively, the "HSR
Conditions").

        15.2    Cooperation on Filing.    Both Lilly and Isis shall file, as
soon as reasonably practicable after the Effective Date of this Agreement, with
the Federal Trade Commission ("FTC") and the Antitrust Division of the United
States Department of Justice ("DOJ") the notification and report form ("Report")
required of each of them in the reasonable opinion of either or both Parties
under the HSR Act with respect to the transactions described in this Agreement
and any other agreements between the Parties contemplated hereby (collectively,
the "Transactions"). Each Party shall cooperate with the other to the extent
necessary to assist the other Party in the preparation of its Report and to
proceed to obtain necessary approvals under the HSR Act to complete the
Transactions including, but not limited to, the expiration or earlier
termination of any and all applicable waiting periods required by the HSR Act
("Required Approval"). Each Party will use reasonable efforts to obtain the
Required Approval. Each Party shall use reasonable good faith efforts to assist
the other Party in eliminating any concern on the part of any court of
governmental authority regarding the legality of the Transactions. Such
assistance shall include, if required by federal or state antitrust authorities,
such Party's taking all reasonable steps to secure Required Approval. The other
Party shall cooperate in good faith, at its own cost, with any government
investigation regarding the legality of the Transactions and promptly produce
documents, witnesses, and information demanded by the FTC or DOJ, whether by
informal request or by formal HSR Act Second Request or other legal process;
provided, however, that neither Party shall be obligated to proceed to seek
Required Approval if it has received a second request for documents that it
determines is unreasonably burdensome or costly with which to comply; and
provided, further, that neither Party shall be obligated to proceed with
litigation if the transaction is challenged by the FTC or the DOJ. If either
Party determines that it does not wish to proceed with the Report process,
either because of a burdensome second request or litigation, the Parties will
discuss in good faith whether there are any modifications to the Agreement or
any other agreement between the Parties contemplated hereby that will avoid
antitrust issues and facilitate obtaining the Required Approval. Neither Party
shall be obligated in any way to engage in further negotiations of the terms of
this Agreement or any other agreement between the Parties contemplated hereby,
even if modifications are identified that will facilitate obtaining Required
Approval. If an unreasonably burdensome request is received or litigation is
commenced, either Party may terminate this Agreement.


ARTICLE 16

MISCELLANEOUS


        16.1    Key Personnel.    During the Collaboration Term, Isis shall
inform Lilly [***] leave the employ of Isis. In such case, Lilly shall have the
right to suggest replacements and interview any potential replacement in order
to provide feedback to Isis regarding any such potential replacement,

47

--------------------------------------------------------------------------------


but, for purposes of clarification, Lilly shall not have the right to terminate
this Agreement or the Collaboration as a result of the events described in this
Section 16.1.

        16.2    Force Majeure.    No Party will be held liable or responsible to
the other Party nor be deemed to have defaulted under or breached the Agreement
for failure or delay in fulfilling or performing any term of the Agreement
(except payment obligations) when such failure or delay is caused by or results
from causes beyond the reasonable control of the affected Party including, but
not limited to, fire, flood, embargo, war, acts of war (whether war be declared
or not), insurrection, riot, civil commotion, strike, lockout or other labor
disturbance, act of God or act, omission or delay in acting by any governmental
authority or the other Party. The affected Party will notify the other Party of
such force majeure circumstances as soon as reasonably practical.

        16.3    Assignment.    This Agreement may not be assigned or otherwise
transferred, nor, except as expressly provided hereunder, may any right or
obligations hereunder be assigned or transferred, by a Party without the written
consent of the other Party; provided, however, that either Party may, without
such consent, assign the Agreement and its rights and obligations hereunder to
(i) any wholly-owned subsidiary in a manner such that the assignor (if it
continues as a separate entity) shall remain liable and responsible for the
performance and observance of all its duties and obligations hereunder or
(ii) subject to Section 13.3(a) to any successor by merger or sale of
substantially all of its business unit to which this Agreement relates, or in
the event of its merger or consolidation or change in control or similar
transaction. This Agreement shall be binding upon the permitted successors and
permitted assigns of the Parties. Any assignment not in accordance with this
Section 16.3 shall be void.

        16.4    Severability.    In the event that any of the provisions
contained in this Agreement are held invalid, illegal or unenforceable in any
respect, the validity, legality and enforceability of the remaining provisions
contained herein will not in any way be affected or impaired thereby, unless the
absence of the invalidated provision(s) adversely affect the substantive rights
of the Parties. The Parties will replace the invalid, illegal or unenforceable
provision(s) with valid, legal and enforceable provision(s), which, insofar as
practical, implement the purposes of this Agreement.

        16.5    Notices.    All notices or other communications which are
required or permitted hereunder will be in writing and deemed to be effective
(a) on the date of delivery if delivered in person and written confirmation of
delivery is provided, (b) on the date sent by facsimile or other electronic
transmission, provided such receipt is verified, (c) on the day following date
of deposit with an overnight courier if a receipt confirming delivery by
overnight courier is provided, or (d) three days after mailing if mailed by
first-class certified mail, postage paid, to the respective addresses given
below, or to another address as it will designate by written notice given to the
other Party.

if to Isis, to:

Isis Pharmaceuticals, Inc.
2292 Faraday Avenue
Carlsbad, CA 92008
Attention: Chief Executive Officer
Telephone: 760-931-9200
Facsimile: 760-931-0265

with a copy to:

Attention: Chief Financial Officer
Telephone: 760-931-9200
Facsimile: 760-931-9639

48

--------------------------------------------------------------------------------

if to Lilly, to:

Eli Lilly and Company
Lilly Corporate Center
Indianapolis, IN 46285
Attention: Group Vice President, Lilly Research Laboratories
Telephone: 317-276-5624
Facsimile: 317-277-7979

with a copy to:

Attention: General Deputy Patent Counsel/TGP
Telephone: 317-276-2958
Facsimile: 317-277-1917

        16.6    Dispute Resolution.    In the event of any controversy or claim
arising from or relating to any provision of this Agreement, or any term or
condition hereof, or the performance by a Party of its obligations hereunder, or
its construction or its actual or alleged breach, the Parties will try to settle
their differences amicably between themselves. All disputes relating to the
implementation of the Collaborative Research Plan shall be handled in accordance
with Article 2.

        16.7    Choice of Law.    This Agreement will be governed by and
construed in accordance with the laws of the State of New York and the United
States without reference to any rules of conflict of laws.

        16.8    Entire Agreement.    This Agreement (including all Schedules
hereto), together with the Loan Agreement, Registration Rights Agreement and the
Securities Purchase Agreement, constitutes the entire agreement between the
Parties with respect to the subject matter hereof, and supersedes all previous
arrangement with respect to the subject matter hereof, whether written or oral.
Any amendment or modification to this Agreement shall be made in writing signed
by both Parties. In the event of any conflict between the terms of this
Agreement and the Collaborative Research Plan, the terms of this Agreement shall
govern.

        16.9    Headings.    The captions to the several Articles and Sections
hereof are not a part of the Agreement, but are merely guides or labels to
assist in locating and reading the several Articles and Sections hereof.

        16.10    Independent Contractors.    It is expressly agreed that the
Parties will be independent contractors and that the relationship between the
Parties will not constitute a partnership, joint venture or agency. No Party
will have the authority to make any statements, representations or commitments
of any kind, or to take any action, which will be binding on the other Parties,
without the prior consent of such other Parties. Members of the Executive
Committee shall be and shall remain employees of Isis or Lilly as the case may
be. Lilly shall not incur any liability for any act or failure to act by
employees of Isis, including members of the Executive Committee or Joint
Research Committee who are employees of Isis. Isis shall not incur any liability
for any act or failure to act by employees of Lilly, including members of the
Executive Committee or Joint Research Committee who are employees of Lilly.

        16.11    Non-Solicitation of Employees.    During the Collaboration Term
and for a period of six (6) months thereafter, each Party agrees that it will
not directly recruit, solicit or induce any employee of the other Party who is
directly associated with the Collaboration to terminate his or her employment
with such other Party. However, nothing set forth in this Section 16.11 shall
prohibit a Party from indirectly recruiting, soliciting or inducing such
employees to leave the other Party through the use of advertisements in trade
journals and the like or from discussing employment opportunities with such
employees to the extent such employees contact such Party first.

49

--------------------------------------------------------------------------------


        16.12    Further Actions.    Each Party agrees to execute, acknowledge
and deliver such further instruments, and to do all such other acts, as may be
necessary or appropriate in order to carry out the purposes and intent of the
Agreement.

        16.13    Waiver.    The waiver by a Party hereto of any right hereunder
or the failure to perform or of a breach by another Party will not be deemed a
waiver of any other right hereunder or of any other breach or failure by said
other Party whether of a similar nature or otherwise.

        16.14    Jointly Prepared.    This Agreement has been prepared jointly
and shall not be strictly construed against either Party.

        16.15    Counterparts.    This Agreement may be executed in two or more
counterparts, each of which will be deemed an original, but all of which
together will constitute one and the same instrument.

[THIS SPACE INTENTIONALLY LEFT BLANK]

50

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the Parties have executed this Agreement as of the
date first set forth above.

ELI LILLY AND COMPANY   ISIS PHARMACEUTICALS, INC.
By:
 
/s/  AUGUST M. WATANABE      

--------------------------------------------------------------------------------

August M. Watanabe
Executive Vice President
Science and Technology
 
By:
 
/s/  B. LYNNE PARSHALL      

--------------------------------------------------------------------------------

B. Lynne Parshall
Executive Vice President and Chief Financial Officer

[SIGNATURE PAGE TO COLLABORATION AGREEMENT]

51

--------------------------------------------------------------------------------


List of Schedules


Schedule 1.1   Definitions
Schedule 2.2
 
Collaborative Research Plan
Schedule 2.5
 
Initial Members of Executive Committee
Schedule 2.6
 
Initial Members of Joint Research Committee
Schedule 2.9
 
Initial Alliance Managers
Schedule 8.7
 
GeneTrove Database Subscription Terms
Schedule 8.8
 
Technology Transfer Terms
Schedule 9.4.3
 
Milestones and Royalties under Section 9.4.3 and 9.4.4
Schedule A
 
Existing Isis Internal Programs
Schedule B
 
Isis Manufacturing Patent Rights
Schedule C
 
Isis Core Technology Patent Rights

--------------------------------------------------------------------------------




SCHEDULE 1.1

DEFINITIONS


        "Abandoned Drug Discovery Target" means any Drug Discovery Target
following termination by Lilly of an Active Program for such Drug Discovery
Target, as more fully described in Section 6.7.

        [***]

        "Accepted Validation Targets" has the meaning set forth in Section 5.4.

        "Active Program" means:

        (a)  with respect to a Drug Discovery Target, any reasonable (as defined
below) ongoing research, development, or commercialization, including
sublicensing efforts, of a Drug Discovery ASO Compound directed to such Drug
Discovery Target that occurs (i) in the course of the Collaboration or (ii) by
Lilly outside the course of the Collaboration during the Collaboration Term plus
[***] years thereafter; and

        (b)  with respect to a Reagent Target, Validation Target or a Drug
Discovery Target licensed by Lilly under Article 8 or an Isis-Blocked Target
pursuant to Section 6.2, any reasonable (as defined below) ongoing research,
development, or commercialization, including sublicensing efforts, of an ASO
Compound directed to such Target.

For purposes of clarification, research, development and commercialization
efforts with respect to a Target or ASO Compound shall be deemed reasonable if
Lilly's research and development efforts with respect to such Target or ASO
Compound are reasonably comparable with other projects in Lilly's portfolio at a
similar stage of development and of similar market potential.

        "Affiliate" means any person, organization, corporation or other
business entity that controls, directly or indirectly, the power to direct, or
cause the direction of, the management and policies of another person,
organization, corporation or entity, whether through the ownership of voting
securities or by contract or court order or otherwise. For purposes of this
definition, an entity will be deemed to control another entity if it owns or
controls, directly or indirectly, at least fifty percent (50%) of the
outstanding stock or other voting rights entitled to elect directors or their
equivalent of such other entity.

        "Alliance Managers" has the meaning set forth in Section 2.9.

        "Antisense Drug Discovery Program" means the program of research and
development of Drug Discovery ASO Compounds and Products in the Collaborative
Therapeutic Areas under this Agreement, as described in Section 2.4, Article 6
and the Collaborative Research Plan.

        "Antisense Drug Discovery Term" means the term of the Antisense Drug
Discovery Program carried out pursuant to this Agreement and any extension
thereof.

        "Antisense Technology" means the selective modulation of protein
synthesis at the nucleic acid level caused by the binding of an oligonucleotide
or an analog thereof (an "oligonucleotide") to a complementary sequence.

        "ASO Compound" means an oligonucleotide or an analog thereof (an
"oligonucleotide") that selectively modulates protein synthesis at the nucleic
acid level through the binding of such oligonucleotide to a complementary
sequence.

        "ASO Field" means the development, manufacture and sale of ASO Products
as therapeutic or prophylactic pharmaceutical products.

        "ASO Product" means any preparation in final form for sale by
prescription, over-the-counter or any other method for any indication, including
human or animal use, which contains one or more ASO Compounds.

1.1-1

--------------------------------------------------------------------------------


        "Calendar Quarter" shall mean the respective three month periods ending
on March 31, June 30, September 30, or December 31 for so long as the Agreement
is in effect.

        "Calendar Year" shall mean each successive twelve month period
commencing on January 1 and ending on December 31 for so long as the Agreement
is in effect.

        "Change of Control" means any of the following events: (i) the
acquisition by any Person or group, other than a Person or group controlling
such Party as of the Effective Date, of "beneficial ownership" (as defined in
Rule 13d-3 under the United States Securities Exchange Act of 1934, as amended),
directly or indirectly, of fifty percent (50%) or more of the shares of such
Party's capital stock the holders of which have general voting power under
ordinary circumstances to elect at least a majority of such Party's Board of
Directors or equivalent body (the "Board of Directors") (the "Voting Stock");
(ii) the first day of which less than two-thirds of the total membership of such
Party's Board of Directors shall be Continuing Directors (as such term is
defined below); (iii) the approval by the shareholders of such Party of a
merger, share exchange, reorganization, consolidation or similar transaction of
such Party (a "Transaction"), other than a Transaction which would result in the
Voting Stock of such Party outstanding immediately prior thereto continuing to
represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity) more than fifty percent (50%) of the Voting
Stock of such Party or such surviving entity immediately after such Transaction;
or (iv) approval by the shareholders of such Party of a complete liquidation of
such Party or a sale or disposition of all or substantially all of the assets of
such Party. For purposes of this definition, "Continuing Directors" means
individuals serving as of the date hereof on such Party's Board of Directors and
any individuals elected after the date hereof whose election or nomination was
approved by at least a majority of the Continuing Directors serving at the time.

        "Collaboration" means, collectively, the Reagent Provision Program, the
Target Validation Program and the Antisense Drug Discovery Program.

        "Collaboration FTE" means a Lilly Collaboration FTE or an FTE applied by
Isis in conducting the research under the Target Validation Program or Antisense
Drug Discovery Program.

        "Collaboration Funds" means the funds provided to Isis by Lilly pursuant
to the Loan Agreement.

        "Collaboration Know-How" means Isis Collaboration Know-How and Lilly
Collaboration Know-How.

        "Collaboration Patent Rights" shall mean the Isis Collaboration Patent
Rights, the Lilly Collaboration Patent Rights and the Joint Collaboration Patent
Rights.

        "Collaboration Term" means the term of the collaborative research
efforts carried out pursuant to this Agreement and any extension thereof.

        "Collaboration Therapeutic Areas" means (a) with respect to the Target
Validation Program, inflammation, bone and metabolism (e.g., diabetes and
obesity), provided, however, that Parties may agree to include oncology in the
Target Validation Program as provided in Section 3.1; and (b) with respect to
the Antisense Drug Discovery Program, inflammation, bone, metabolism and
oncology.

        "Compulsory License" shall mean, in the case of a Lilly Product or Isis
Product, a compulsory license under the a Party's technology obtained by a Third
Party through the order, decree or grant of a governmental authority having
competent jurisdiction, authorizing such Third Party to manufacture, use, sell,
offer for sale or import such Lilly Product or Isis Product in a particular
country.

        "Confidential Information" means any and all inventions, know-any, and
data and shall include, without limitation, information relating to research and
development plans, experiments, results and plans, compounds, therapeutic leads,
candidates and products, clinical and preclinical data, trade secrets and
manufacturing, marketing, financial, regulatory, personnel and other business
information and

1.1-2

--------------------------------------------------------------------------------


plans, all scientific, clinical, regulatory, marketing, financial and commercial
information or data, all whether communicated in writing, orally or by any other
means, and which is provided by one Party to the other Party in connection with
this Agreement. Confidential Information will not include information that:

        (a)  is known by the receiving Party at the time of its receipt, and not
through a prior disclosure by the disclosing Party, as documented by written
records;

        (b)  is properly in the public domain through no fault of the receiving
Party;

        (c)  is subsequently disclosed to the receiving Party by a Third Party
who may lawfully do so and is not under an obligation of confidentiality to the
disclosing Party; or

        (d)  is developed by the receiving Party independently of Confidential
Information received from the other Party, as documented by written records.

        "Control" or "Controlled" means with respect to any intellectual
property right, that the Party owns or has a license to such intellectual
property right and has the ability to grant access, a license, or a sublicense
to such intellectual property right to the other Party as provided for in this
Agreement without violating an agreement with, or infringing any rights of, a
Third Party as of the time the Party would be first required under this
Agreement to grant the other Party such access, license or sublicense.

        "Cost of Products" or "COPS" means costs of supplying Products
calculated in accordance with a Party's accounting methods consistently applied
which methodology shall be calculated in compliance with U.S. generally accepted
accounting principles (GAAP). For the purposes of this Agreement, COPS shall
include Third Party royalty burdens, royalties due to the other Party, final
filling/finishing and packaging of the Product.

        "Cover" (including variations thereof such as "Covering", "Covered", and
"Coverage") means that the manufacture, use, import, offer for sale or sale of a
Lilly Product or Isis Product would infringe a Valid Claim; provided, with
respect to a process or manufacturing patent, that such a Valid Claim therein
effectively precludes a Third Party from manufacturing, using, importing,
offering for sale, or selling such Lilly Product or Isis Product. The
determination of whether a Lilly Product or Isis Product is Covered by a
particular Valid Claim shall be made on a country-by-country basis. A Valid
Claim shall be deemed to provide effective preclusion hereunder where (i) there
is no competing product being marketed or (ii) if a product is being marketed by
a competitor, it infringes the Valid Claim (including any period in which, and
provided that, the Valid Claim is being litigated).

        "CPI" or "Consumer Price Index" means the consumer price index for all
urban consumer series ID CUUR0000SAO as published from time to time by the US
Bureau of Labor Statistics, where the CPI for June, 2001 was 178.

        "Critical Success Factor" has the meaning set forth in the Collaborative
Research Plan as applicable to Reagent Targets, Validation Targets and Drug
Discovery Targets.

        "CSAG Approval" means [***]

        "Development Candidate" means a Drug Discovery ASO Compound that is
directed to a Drug Discovery Target, that is ready for IND supporting toxicology
studies and that is designated as a Development Candidate by the Joint Research
Committee, as described in Section 6.4.1 or by Lilly in accordance with
Section 6.4.2.

        "Drug Discovery ASO Compound" means an ASO Compound that selectively
modulates protein synthesis of a Drug Discovery Target.

1.1-3

--------------------------------------------------------------------------------


        "Drug Discovery ASO Product" means any preparation in final form for
sale by prescription, over-the-counter or any other method for any indication,
including human or animal use, which contains one or more Drug Discovery ASO
Compounds.

        "Drug Discovery Non-ASO Compound" means a compound that (a) is developed
by Lilly through the use of Collaboration Know-How and (b) is not an ASO
Compound and (c) is either (i) an agonist or antagonist of a Drug Discovery
Target or (ii) is a Drug Discovery Target.

        "Drug Discovery Non-ASO Product" means any preparation in final form for
sale by prescription, over-the-counter or any other method for any indication,
including human or animal use, which contains one or more Drug Discovery Non-ASO
Compounds.

        "Drug Discovery Target" means any Target included in the Antisense Drug
Discovery Program by the Joint Research Committee.

        "Effective Date" means August 25, 2001.

        "Exclusive Target" has the meaning set forth in Section 5.8.

        "Executive Committee" means the committee established pursuant to
Section 2.5.

        "FDA" means the United States Food and Drug Administration or any
successor agency having the administrative authority to regulate the approval
for marketing of new human pharmaceutical or biological therapeutic products in
the United States.

        "First Commercial Sale" means with respect to any Lilly Product or Isis
Product the first sale to a Third Party by (i) Lilly or its Sublicensees, or
(ii) Isis, its Affiliates or Sublicensees. First Commercial Sale shall not
include transfer of reasonable quantities of any free samples of a Lilly Product
or Isis Product or reasonable quantities of a Lilly Product or Isis Product
solely for development purposes, such as for use in experimental studies or
clinical trials.

        "FTE" means the equivalent of the work of one (1) employee full time for
one (1) year (consisting of at least a total of [***] weeks [***] (excluding
vacations and holidays) of work on or directly related to the Collaboration),
carried out by an Isis employee or a Lilly Collaboration FTE, or Third Party
mutually agreed upon by the Joint Research Committee. Overtime shall not be
counted toward the number of hours that are used to calculate the FTE
contribution. No one person shall be permitted to account for more than one
(1) FTE. Scientific work on the Collaboration to be performed by Isis employees,
Lilly Collaboration FTEs, or mutually agreeable Third Parties can include, but
is not limited to, experimental laboratory work, recording and writing up
results, reviewing literature and references, and holding scientific
discussions.

        "FTE Rate" [***]

        "GeneTrove Database" means Isis' proprietary GeneTrove Human Gene
Function Database consisting, without limitation, of data from the study of the
effect of gene-specific inhibition of up to 10,000 human genes in a set of human
cell-based pharmacology assays utilizing Isis' proprietary antisense technology,
and software appropriate for storing, viewing and performing queries on the
incorporated data.

        "GeneTrove Database Queue" means those human genes which have been
identified and prioritized in Isis' HTS and RTS queue to begin the work required
to identify a lead antisense oligonucleotide. The GeneTrove Database Queue will
contain the number of genes which can reasonably be screened within three to six
months using Isis' combined RTS and HTS resources.

        "HTS Standard Cost" [***]

        [***]

1.1-4

--------------------------------------------------------------------------------


        "IND" means an Investigational New Drug application as defined in 21
C.F.R. 312 and any versions thereof governing the FDA as may be amended from
time to time.

        "IP Committee" has the meaning provided in Section 2.7.2.

        "Isis ASO Compound Patent Rights" means Patent Rights Controlled by Isis
on or after the Effective Date that claim inventions that are conceived outside
the course of the Target Validation Program or Drug Discovery Program and that
that Cover the composition of matter of an ASO Compound or the method of using
such ASO Compound per se, including Patent Rights that Cover inventions made in
the course of the Reagent Provision Program and Patent Rights that Cover the
composition of matter or use of an antisense oligonucleotide(s) directed to
Stage 2 Drug Discovery Targets and Stage 3 Drug Discovery Targets included in
the Research Plan on the Effective Date or thereafter.

        "Isis-Blocked Target" has the meaning set forth in Section 6.2.2.

        "Isis Blocking Patent Rights" means Patent Rights Controlled by Isis on
the Effective Date or come into Isis' Control during the Collaboration Term that
claim inventions that are conceived outside the course of the Validation Program
or Drug Discovery Program and that Cover the method of treating a condition by
modulating a Target through the use of a non-ASO Compound.

        "Isis Collaboration ASO Compound Patent Rights" means Patent Rights
Controlled by Isis that claim inventions conceived in the course of the Target
Validation Program or the Antisense Drug Discovery Program and that Cover the
composition of matter of an ASO Compound or the use of such ASO Compound.

        "Isis Collaboration Blocking Patent Rights" means Patent Rights
Controlled by Isis that claim inventions conceived in the course of the Target
Validation Program or the Antisense Drug Discovery Program that Cover the method
of treating a condition by modulating a Target through the use of a non-ASO
Compound.

        "Isis Collaboration Core Technology Patent Rights" means Patent Rights
Controlled by Isis that claim inventions conceived in the course of the Target
Validation Program or the Antisense Drug Discovery Program that Cover the
practice of Isis Standard Chemistry including Patent Rights that Cover
chemistries, motifs (patterns of arranging the chemical building blocks of an
antisense oligonucleotides) and/or cellular mechanism of action by which an
oligonucleotide promotes RNA cleavage.

        "Isis Collaboration Know-How" means Know-How Controlled by Isis that is
conceived in the course of the Target Validation Program or the Antisense Drug
Discovery Program.

        "Isis Collaboration Manufacturing Patent Rights" means Patents
Controlled by Isis that claim inventions conceived in the course of the Target
Validation Program or the Antisense Drug Discovery Program that Cover the
practice of the Isis Standard Chemistry Manufacturing Process.

        "Isis Collaboration Patent Rights" means the Isis Collaboration ASO
Compound Patent Rights, Isis Collaboration Manufacturing Patent Rights, Isis
Collaboration Core Technology Patent Rights and Isis Collaboration Blocking
Patent Rights.

        "Isis Collaboration Technology" means Isis Collaboration Know-How and
Isis Collaboration Patent Rights.

        "Isis Core Technology Patent Rights" means Patent Rights Controlled by
Isis on the Effective Date or during the Collaboration Term that claim
inventions that are conceived outside the course of the Validation Program or
Drug Discovery Program and that Cover the practice of Isis Standard Chemistry
including Patent Rights that Cover chemistries, motifs (patterns of arranging
the chemical building blocks of an antisense oligonucleotides) and/or cellular
mechanism of action by which an

1.1-5

--------------------------------------------------------------------------------


oligonucleotide promotes RNA cleavage. The Isis Core Technology Patent Rights
that exist as of the date of this Agreement are listed in Schedule C.

        "Isis Drug Discovery ASO Product" means any preparation in final form
for sale by prescription, over-the-counter or any other method for any
indication, including human or animal use, which contains one or more ASO
Compounds directed against a Drug Discovery Target that is developed by Isis as
permitted by Section 8.2.3(c).

        "Isis Internal Program" means an internal research effort on the
development of ASO Compounds directed to a Target for use as ASO Products
conducted by Isis conducted outside the course of the Collaboration whereby such
internal research effort on such Target has advanced to a stage that is
equivalent to the achievement of the Critical Success Factors for a Validation
Target as reasonably evidenced to Lilly by written documentation of Isis;
provided, however, that if there is a disagreement as to whether such Target has
advanced to a stage that is equivalent to the achievement of the Critical
Success Factors for a Validation Target such matter shall be referred to the
Executive Committee for resolution, and lacking resolution by the Executive
Committee such internal research effort shall be deemed an Isis Internal
Program. The existing Isis Internal Programs in the Collaboration Therapeutic
Areas as of the date of this Agreement are listed in Schedule A.

        "Isis Know-How" means all Know-How that is either (i) Controlled by Isis
as of the Effective Date or (ii) that becomes Controlled by Isis after the
Effective Date that is not Collaboration Know-How that is reasonably necessary
or useful for research, development, manufacture, use and sale of Lilly
Products, including Know-How that is discovered or developed by employees or
agents of Isis in the course of the Reagent Provision Program.

        "Isis Manufacturing Patent Rights" means Patent Rights Controlled by
Isis on or after the Effective Date that claim inventions that are conceived
outside the course of the Target Validation Program or Antisense Drug Discovery
Program that Cover the practice of the Isis Standard Chemistry Manufacturing
Process. The Isis Manufacturing Patent Rights as of the date of this Agreement
are listed in Schedule B.

        "Isis Non-Collaboration ASO Product" means any preparation in final form
for sale by prescription, over-the-counter or any other method for any
indication, including human or animal use, which contains one or more ASO
Compounds directed against a Target that not designated as a Validation Target
or Drug Discovery Target pursuant to this Agreement and that is developed by
Isis as permitted by this Agreement.

        "Isis Patent Rights" means the Isis Core Technology Patent Rights, the
Isis Manufacturing Patent Rights, the Isis Blocking Patent Rights and Isis ASO
Compound Patent Rights. To the extent Isis Controls Patent Rights as of the
Effective Date or during the Collaboration Term other than the Isis
Manufacturing Patents, Isis Core Technology Patent Rights, Isis Blocking Patent
Rights and the Isis ASO Compound Patent Rights, and such Patent Rights would
Cover a Lilly ASO Product, such Patent Rights will be included in the definition
of Isis Patent Rights automatically if they can be licensed to Lilly with no
obligation (financial or otherwise) to any Third Party with respect to a
particular Lilly ASO Product at the time the Lilly ASO Product is licensed from
Isis, or if the relevant invention is made subsequent to such license, at the
time such invention is made. To the extent Isis Controls Patent Rights as of the
Effective Date or during the Collaboration Term, other than the Isis
Manufacturing Patent Rights, the Isis Core Technology Patent Rights, Isis
Blocking Patent Rights and Isis ASO Compound Patent Rights that would Cover a
Lilly ASO Product, and such Patent Rights were acquired by Isis from a Third
Party and/or Isis has obligations (financial or otherwise) to a Third Party in
connection with the practice of such Patent Rights, such Patent Rights will only
be included in the definition of Isis Patent Rights if Isis and Lilly negotiate
an agreement to license such Patent Rights which includes (1) the assumption by
Lilly of all financial obligations of Isis arising from the grant to Lilly and
the practice by Lilly, its Affiliates of Sublicensees, of the Patent Rights,
(2) the compensation

1.1-6

--------------------------------------------------------------------------------


of an appropriate portion of any acquisition costs incurred by Isis in
connection with obtaining Control of such Patent Rights, and (3) an agreement by
Lilly to abide by all of the terms of the agreement under which Isis has
obtained Control of such Patent Right.

        "Isis Product" means an Isis Drug Discovery ASO Product, Isis
Non-Collaboration ASO Product, and/or an Isis Validation ASO Product.

        "Isis Reagent ASO Product" means any preparation in final form for sale
by prescription, over-the-counter or any other method for any indication,
including human or animal use, which contains one or more ASO Compounds directed
against a Reagent Target that is developed by Isis as permitted by
Section 8.2.2(c).

        "Isis Standard Chemistry" means "2'MOE Gapmers" or an antisense
phosphothioate oligonucleotide of 15-30 nucleotides wherein all of the backbone
linkages are modified by adding a sulfur at the non-bridging oxygen
(phosphorothioate) and a stretch of at least 10 consecutive nucleotides remain
unmodified (deoxy sugars) and the remaining nucleotides contain an O'-methyl
O'-ethyl substitution at the 2' position (MOE).

        "Isis Standard Chemistry Manufacturing Process" means the manufacturing
process as of the Effective Date represented by the batch record for Isis
113715. Manufacturing for this purpose includes synthesis, purification and
analysis.

        "Isis Technology" means Isis Know-How and Isis Patent Rights.

        "Isis Validation ASO Product" means any preparation in final form for
sale by prescription, over-the-counter or any other method for any indication,
including human or animal use, which contains one or more ASO Compounds directed
against a Validation Target that is developed by Isis as permitted Isis as
permitted by Section 8.2.2(c).

        "Joint Collaboration Patent Rights" has the meaning set forth in
Section 12.2.

        "Joint Research Committee" means the committee established pursuant to
Section 2.6.

        "Know-How" means all tangible or intangible know-how, inventions
(whether patentable or not), discoveries, processes, formulas, data, clinical
and preclinical results, non-patented inventions, trade secrets, and any
physical, chemical, or biological material or any replication of any such
material in whole or in part.

        "Lilly ASO Product" means a Reagent ASO Product, Validation ASO Product
or a Drug Discovery ASO Product that is developed and sold by Lilly.

        "Lilly-Blocked Target" has the meaning set forth in Section 6.2.2.

        "Lilly Collaboration ASO Compound Patent Rights" means Patent Rights
Controlled by Lilly that claim inventions conceived in the course of the Target
Validation Program or the Antisense Drug Discovery Program that Cover the
composition of matter of an ASO Compound or the use of such ASO Compound.

        "Lilly Collaboration Blocking Patent Rights" means Patent Rights
Controlled by Lilly that claim inventions conceived in the course of the Target
Validation Program or the Antisense Drug Discovery Program that Cover the method
of treating a condition by modulating a Target through the use of a non-ASO
Compound.

        "Lilly Collaboration FTE" means an FTE that is applied by Lilly in
carrying out work in the course of the Target Validation Program or Antisense
Drug Discovery Program in accordance with the Collaborative Research Plan and
reimbursed with Collaboration Funds.

1.1-7

--------------------------------------------------------------------------------


        "Lilly Collaboration Know-How" means Know-How Controlled by Lilly that
is conceived in the course of the Target Validation Program or the Antisense
Drug Discovery Program.

        "Lilly Collaboration Patent Rights" means the Lilly Collaboration ASO
Compound Patent Rights and the Lilly Collaboration Blocking Patent Rights.

        "Lilly Collaboration Technology" means Lilly Collaboration Know-How and
Lilly Collaboration Patent Rights.

        "Lilly Non-ASO Product" means a Validation Non-ASO Product, Drug
Discovery Non-ASO Product, or Reagent Non-ASO Product that is developed and sold
by Lilly.

        "Lilly Non-Collaboration ASO Patent Right" means all Patent Rights that
are Controlled by Lilly, or any Sublicensees to whom Lilly provides data
generated from the use of a Reagent ASO Compound provided to Lilly by Isis
pursuant to this Agreement and that [***]

        "Lilly Product" means a Lilly ASO Product or a Lilly Non-ASO Product.

        "Lilly Right of First Negotiation" has the meaning set forth in
Section 8.3.

        "Loan Agreement" means that certain loan agreement by and between Lilly
and Isis signed concurrently with the Original Agreement.

        "Major Market Country" means the United States, Japan, Germany, the
United Kingdom, France, Spain or Italy.

        "Manufacturing Improvements" means any and all scientific and technical
data, information, methods, techniques, protocols, and processes that are useful
in the manufacture of ASO Compounds developed by or coming under Control of a
Party outside the course of the Collaboration after the Effective Date.

        "NDA" means a new drug application or other application filed with the
FDA to obtain approval for marketing a Lilly Product or Isis Product in the
United States, or any future equivalent process.

        "Net Royalty" means [***]

        "Net Sales" means, with respect to a Product, the gross amount invoiced
by a Party, its Affiliates or Sublicensees thereof to unrelated Third Parties,
excluding any Sublicensee, for the Product, less:

        (a)  Trade, quantity and cash discounts allowed;

        (b)  Commissions, discounts, refunds, rebates, chargebacks, retroactive
price adjustments, and any other allowances which effectively reduce the net
selling price;

        (c)  Product returns and allowances;

        (d)  That portion of the value associated with the cost of the drug
delivery systems;

        (e)  Any tax imposed on the production, sale, delivery or use of the
Product, including, without limitation, sales, use, excise or value added taxes;

        (f)    Allowance for distribution expenses; and

        (g)  Any other similar and customary deductions.

        Net Sales will be calculated in U.S. Dollars. Such amounts shall be
determined from the books and records of a Party, its Affiliate or Sublicensee,
maintained in accordance with U.S. Generally Accepted Accounting Principles or,
in the case of Sublicensees, such similar accounting principles, consistently
applied. Each Party further agrees in determining such amounts, it will use its
then current standard procedures and methodology, including its then current
standard exchange rate methodology for the

1.1-8

--------------------------------------------------------------------------------


translation of foreign currency sales into U.S. Dollars or, in the case of
Sublicensees, such similar methodology, consistently applied.

        Net Sales excludes:

        (i)    The transfer of reasonable and customary quantities of free
samples of Product(s) and the transfer of Product(s) as clinical trial
materials, other than for subsequent resale;

        (ii)  Sales or transfers of Product(s) among a Party and its Affiliates
unless the receiving Party is the consumer or user of the Product(s); and

        (ii)  Use by a Party or its Affiliates or Sublicensees of Product for
any use connected with the securing of regulatory approval or validating of a
manufacturing process or the obtaining of other necessary marketing approvals
for Product (unless such Product is subsequently sold).

        In the event that the Product(s) is sold as part of a Combination
Product (where "Combination Product" means any pharmaceutical product which
comprises the Product(s) and at least one other active compound(s) and/or
ingredients), the Net Sales of the Product(s), for the purposes of determining
royalty payments, shall be determined by multiplying the Net Sales of
Combination Product (as defined in the standard Net Sales definition) by the
fraction, A / (A+B) where A is the weighted average sale price of the Product(s)
when sold separately in finished form, and B is the weighted average sale price
of the other product(s) sold separately in finished form.

        In the event that the weighted average sale price of the Product(s) can
be determined but the weighted average sale price of the other product(s) cannot
be determined, Net Sales for purposes of determining royalty payments shall be
calculated by multiplying the Net Sales of the Combination Product by the
fraction A / C where A is the weighted average sale price of the Product(s) when
sold separately in finished form and C is the weighted average selling price of
the Combination Product. In the event that the weighted average sale price of
the other product(s) can be determined but the weighted average sale price of
the Product cannot be determined, Net Sales for purposes of determining royalty
payments shall be calculated by multiplying the Net Sales of the Combination
Product by the following formula: one (1) minus B / C where B is the weighted
average sale price of the other product(s) when sold separately in finished form
and C is the weighted average selling price of the Combination Product. In the
event that the weighted average sale price of both the Product(s) and the other
product(s) in the Combination Product cannot be determined, the Parties will
attempt to agree on an appropriate weighted average sale price of both the
Product(s) and the other product(s) in the Combination Product, and lacking such
agreement the Net Sales of the Product(s) shall be deemed to be equal to fifty
percent (50%) of the Net Sales of the Combination Product.

        The weighted average sale price for a Product, other product(s), or
Combination Product shall be calculated once each Calendar Year and such price
shall be used during all applicable royalty reporting periods for the entire
Calendar Year. When determining the weighted average sale price of a Product,
other product(s), or Combination Product, the weighted average sale price shall
be calculated by dividing the sales dollars (translated into U.S. Dollars) by
the units of active ingredient sold during the twelve (12) months (or the number
of months sold in a partial Calendar Year) for the respective Product(s), other
product(s), or Combination Product. In the initial Calendar Year, a forecasted
weighted average sale price will be used for Product(s), other product(s), or
Combination Product. Any over or under payment due to a difference between
forecasted and actual weighted average sale prices will be paid or credited in
the first royalty payment of the following Calendar Year.

        "Non-ASO Field" means the research, development, manufacture and sale of
compounds other than ASO Compounds as therapeutic or prophylactic pharmaceutical
products.

        [***]

1.1-9

--------------------------------------------------------------------------------


        "Oncology Term" means the period of time during which the Parties will
conduct the Antisense Drug Discovery Program and, subject to Section 3.1, the
Target Validation Program in the Collaboration Therapeutic Area of oncology, as
more fully described in Section 13.1.2.

        "Operating Committees" has the meaning provided in Section 2.7.

        "Party" means Lilly or Isis. "Parties" means Lilly and Isis.

        "Patent Rights" means: (a) patent applications (including provisional
applications and applications for certificates of invention); (b) any patents
issuing from such patent applications (including certificates of invention);
(c) all patents and patent applications based on, corresponding to, or claiming
the priority date(s) of any of the foregoing; (d) any reissues, substitutions,
confirmations, registrations, validations, re-examinations, additions,
continuations, continued prosecutions, continuations-in-part, or divisions of or
to any of the foregoing; and (e) term extension or other governmental action
which provide exclusive rights beyond the original patent expiration date.

        "Phase I Study Initiation" means the first human clinical trial
conducted on normal volunteers and designed to evaluate safety of a product;
provided, however, with respect to oncology, "Phase I Study Initiation" means
the first human clinical trial conducted on patients with cancer who have no
therapeutic options other than experimental therapy or normal volunteers.

        "Phase II Study Initiation" means the first human clinical trial
conducted in patients and designed to indicate a statistically significant level
of efficacy for product in the desired indication, as well as to obtain some
indication of the dosage regimen required; provided, however, with respect to
oncology, "Phase II Study Initiation" means the first human clinical trial
conducted on a series of patients with the same type and stage of cancer.

        "Phase III Study Initiation" means the first human clinical trial
conducted in patients and designed to establish Product safety and efficacy and
required to obtain clinical registration of a product with health regulatory
authorities such as the FDA.

        "Product" shall mean a Lilly Product or an Isis Product, as applicable.

        "Program Sanction Approval" [***]

        "Project Sanction Approval" means [***]

        "Proposed Validation Target" has the meaning set forth in Section 5.2.

        "Protected Target" has the meaning set forth in Section 4.4.

        "Reagent ASO Compound" means all ASO Compounds that selectively modulate
protein synthesis of a Reagent Target.

        "Reagent ASO Product" means any preparation in final form for sale by
prescription, over-the-counter or any other method for any indication, including
human or animal use, which contains one or more Reagent ASO Compounds.

        "Reagent Non-ASO Compound" means a compound that (a) is developed by
Lilly through the use of Collaboration Know-How and (b) is not an ASO Compound
and (c) is either (i) an agonist or antagonist of a Reagent Target or (ii) is a
Reagent Target.

        "Reagent Non-ASO Product" means any preparation in final form for sale
by prescription, over-the-counter or any other method for any indication,
including human or animal use, which contains one or more Reagent Non-ASO
Compounds.

        "Reagent Provision Program" means the program of identification, and
delivery to Lilly, of ASO Compounds directed to Targets identified by Lilly
under this Agreement, as described in Section 2.2, Article 4 and the
Collaborative Research Plan.

1.1-10

--------------------------------------------------------------------------------


        "Reagent Provision Term" means the term of the Reagent Provision Program
carried out pursuant to this Agreement and any extension thereof.

        "Reagent Target" means a Target that is designated a Reagent Target by
Lilly; provided, however, that a Reagent Target that is later designated a
Validation Target or a Drug Discovery Target shall not be considered a Reagent
Target after the date of such designation.

        "Registration" means (a) in the United States, approval by the FDA of an
NDA, or similar application for marketing approval, and satisfaction of any
related applicable FDA registration and notification requirements (if any), and
(b) in any Major Market Country other than the United States, approval by
regulatory authorities having jurisdiction over such country of a single
application or set of applications comparable to an NDA and satisfaction of any
related applicable regulatory and notification requirements, if any, together
with any other approval necessary to make and sell pharmaceuticals and medical
devices commercially in such country.

        "Rejected Validation Target" has the meaning provided in Section 5.4.

        "Reserved Target" has the meaning set forth in Section 6.8.

        "Restatement Date" means the date set forth in the first paragraph of
this Amended and Restated Agreement.

        "RNAi Compound" means a double-stranded RNA or DNA oligonucleotide or an
analog thereof, including RNAi, that selectively modulates protein synthesis at
the nucleic acid level through the binding of such oligonucleotide to a
complementary sequence.

        "RTS Standard Cost" for any Reagent ASO Compound for any year of the
Collaboration Term means [***]

        "Stage I Drug Discovery Target" means a Target that is designated a Drug
Discovery Target under Section 6.3 that (i) has not reached the status of a
Stage II Drug Discovery Target or Stage III Drug Discovery Target outside the
course of the Collaboration prior to the designation of such target as a Drug
Discovery Target or (ii) any Accepted Validation Target that enters the
Antisense Drug Discovery Program under Section 6.3.

        "Stage II Drug Discovery Target" means a Target that Isis moves to the
status that is equivalent to Accepted Validation Target outside the course of
the Collaboration (but that has not reached the status of a Stage III Drug
Discovery Target) prior to the designation of such Target as a Drug Discovery
Target.

        "Stage III Drug Discovery Target" means a Target for which Isis has
developed ASO Compounds and has analyzed such ASO Compounds in at least one
(1) animal model in two (2) different species outside the course of the
Collaboration and prior to the designation of such Target as a Drug Discovery
Target.

        "Sublicense Income" means all consideration received by Lilly from a
Sublicensee of Lilly pursuant to a sublicense agreement permitted under
Section 9.3.5 excluding (a) payments made by such Sublicensee in consideration
for the issuance of equity or debt securities of Lilly at fair market value, and
(b) payments made by such Sublicensee to support or fund research activities to
be undertaken by Lilly at cost.

        "Sublicensees" means any Third Party to which Lilly or any of its
Affiliates or Isis or any of its Affiliates grants any right to manufacture,
market and sell a Lilly Product or an Isis Product, as applicable. A Third Party
who is granted only the right to sell a Lilly Product or an Isis Product (such
as a wholesaler) will not be considered a Sublicensee.

1.1-11

--------------------------------------------------------------------------------


        "Target" means a transcriptional unit of a gene, and any protein product
of such transcriptional unit, including all splice variants.

        "Target Validation Program" means the program of Target
functionalization and validation under this Agreement, as described in
Section 2.3, Article 5 and the Collaborative Research Plan.

        "Target Validation Program Term" means the term of the Target Validation
Program any extensions thereof.

        "Territory" means the entire world.

        "Third Party" means any Party other than Isis or Lilly and their
respective Affiliates.

        "Valid Claim" means any claim in an issued and unexpired patent which
has not been held unenforceable, unpatentable or invalid by a decision of a
court or other governmental agency of competent jurisdiction following
exhaustion of all possible appeal processes and which has not been admitted to
be invalid or unenforceable through reissue, reexamination or disclaimer, or
otherwise.

        "Validation ASO Compound" means all ASO Compounds that selectively
modulate protein synthesis of a Validation Target.

        "Validation ASO Product" means any preparation in final form for sale by
prescription, over-the-counter or any other method for any indication, including
human or animal use, which contains one or more Validation ASO Compounds.

        "Validation Non-ASO Compound" means a compound that (a) is developed by
Lilly through the use of Collaboration Know-How and (b) is not an ASO Compound
and (c) is either (i) an agonist or antagonist of a Validation Target or (ii) is
a Validation Target.

        "Validation Non-ASO Product" means any preparation in final form for
sale by prescription, over-the-counter or any other method for any indication,
including human or animal use, which contains one or more Validation Non-ASO
Compounds.

        "Validation Target" means any Target designated by Lilly for inclusion
in the Target Validation Program; provided, however, that a Validation Target
that is later designated a Drug Discovery Target, shall be considered a Drug
Discovery Target and not a Validation Target. Validation Targets includes
Accepted Validation Targets and Rejected Validation Targets.

        [***]

1.1-12

--------------------------------------------------------------------------------




SCHEDULE 2.2

COLLABORATIVE RESEARCH PLAN


        [***]

2.2

--------------------------------------------------------------------------------




SCHEDULE 2.5

INITIAL MEMBERS OF THE EXECUTIVE COMMITTEE


Lilly

--------------------------------------------------------------------------------

  Isis

--------------------------------------------------------------------------------

[***]   [***] [***]   [***] [***]   [***]

2.5

--------------------------------------------------------------------------------




SCHEDULE 2.6

INITIAL MEMBERS OF THE JOINT RESEARCH COMMITTEE


Lilly

--------------------------------------------------------------------------------

  Isis

--------------------------------------------------------------------------------

[***]   [***] [***]   [***] [***]   [***]

2.6

--------------------------------------------------------------------------------




SCHEDULE 2.9

INITIAL ALLIANCE MANAGERS


Lilly

--------------------------------------------------------------------------------

  Isis

--------------------------------------------------------------------------------

[***]   [***]

2.9

--------------------------------------------------------------------------------




SCHEDULE 8.7

GENETROVE DATABASE SUBSCRIPTION TERMS


[***]

8.7

--------------------------------------------------------------------------------





SCHEDULE 8.8

TECHNOLOGY TRANSFER TERMS


[***]

8.8

--------------------------------------------------------------------------------



SCHEDULE 9.4.3

MILESTONES AND ROYALTIES UNDER SECTION 9.4.3 AND 9.4.4


MILESTONE PAYMENTS[


--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

[***]        
    
 
 
 
 
    
 
 
 
 
    
 
 
 
 
    
 
 
 
 
    
 
 
 
   
[***]
 
 
 
 
 
 
 
 
 
 
 
 
 
   
[***]
 
 
 
 

8.8

--------------------------------------------------------------------------------


SCHEDULE A

EXISTING ISIS INTERNAL PROGRAMS


[***]

A

--------------------------------------------------------------------------------

[***]


ADDITIONAL EXISTING ISIS INTERNAL PROGRAMS IN THE AREA OF
ONCOLOGY AS OF THE RESTATEMENT DATE


TO BE CONFIRMED

[***]

A

--------------------------------------------------------------------------------





SCHEDULE B
ISIS MANUFACTURING PATENT RIGHTS


[***]

B-1

--------------------------------------------------------------------------------





SCHEDULE C

ISIS CORE TECHNOLOGY PATENT RIGHTS


[***]

C-1

--------------------------------------------------------------------------------




QuickLinks


AMENDED AND RESTATED COLLABORATION AGREEMENT
RECITALS
AGREEMENT
ARTICLE 1 DEFINITIONS
ARTICLE 2 COLLABORATION OVERVIEW AND GOVERNANCE
ARTICLE 3 THE COLLABORATION
ARTICLE 4 THE REAGENT PROVISION PROGRAM
ARTICLE 5 THE DRUG DISCOVERY TARGET VALIDATION PROGRAM
ARTICLE 6 THE ANTISENSE DRUG DISCOVERY PROGRAM
ARTICLE 7 DEVELOPMENT, COMMERCIALIZATION, MANUFACTURING AND SUPPLY
ARTICLE 8 GRANT OF RIGHTS
ARTICLE 9 PAYMENTS AND ACCOUNTING
ARTICLE 10 CONFIDENTIALITY
ARTICLE 11 DISCLAIMERS, REPRESENTATIONS, WARRANTIES AND INDEMNIFICATIONS
ARTICLE 12 INTELLECTUAL PROPERTY
ARTICLE 13 TERM AND TERMINATION
ARTICLE 14 PUBLICITY
ARTICLE 15 HART-SCOTT-RODINO FILING
ARTICLE 16 MISCELLANEOUS
List of Schedules
SCHEDULE 1.1 DEFINITIONS
SCHEDULE 2.2 COLLABORATIVE RESEARCH PLAN
SCHEDULE 2.5 INITIAL MEMBERS OF THE EXECUTIVE COMMITTEE
SCHEDULE 2.6 INITIAL MEMBERS OF THE JOINT RESEARCH COMMITTEE
SCHEDULE 2.9 INITIAL ALLIANCE MANAGERS
SCHEDULE 8.7 GENETROVE DATABASE SUBSCRIPTION TERMS
SCHEDULE 8.8 TECHNOLOGY TRANSFER TERMS
SCHEDULE 9.4.3 MILESTONES AND ROYALTIES UNDER SECTION 9.4.3 AND 9.4.4
SCHEDULE A EXISTING ISIS INTERNAL PROGRAMS
ADDITIONAL EXISTING ISIS INTERNAL PROGRAMS IN THE AREA OF ONCOLOGY AS OF THE
RESTATEMENT DATE
SCHEDULE B ISIS MANUFACTURING PATENT RIGHTS
SCHEDULE C ISIS CORE TECHNOLOGY PATENT RIGHTS
